


Execution Version













SUPER-PRIORITY PRIMING DEBTOR IN POSSESSION DELAYED DRAW TERM LOAN CREDIT
AGREEMENT,







dated as of March 12, 2015,




among




THE STANDARD REGISTER COMPANY,

STANDARD REGISTER INTERNATIONAL, INC.,

STANDARD REGISTER TECHNOLOGIES, INC.,

IMEDCONSENT, LLC,

STANDARD REGISTER OF PUERTO RICO INC.,

STANDARD REGISTER HOLDING COMPANY,STANDARD REGISTER TECHNOLOGIES CANADA ULC,

STANDARD REGISTER MEXICO HOLDING COMPANY,

STANDARD REGISTER HOLDING, S. de R.L. de C.V.

STANDARD REGISTER de MEXICO, S. de R.L. de C.V.

STANDARD REGISTER SERVICIOS, S. de R.L. de C.V.

as Borrowers,




THE SUBSIDIARY GUARANTORS FROM TIME TO TIME PARTIES HERETO,as the Subsidiary
Guarantors,




VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO TIMEPARTIES
HERETO,as the Lenders,

and

SILVER POINT FINANCE, LLC, as the Administrative Agent and the Collateral Agent.




 








--------------------------------------------------------------------------------




TABLE OF CONTENTS

Page

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

2

1.1

Defined Terms

2

1.2

Use of Defined Terms

32

1.3

Cross-References

32

1.4

Accounting and Financial Determinations

32

ARTICLE 2 LOANS, CLOSING RATE AND NOTES

32

2.1

Loans

32

2.2

Loan Rate

32

2.3

Continuation and Conversion Elections

33

2.4

Funding

33

2.5

Register; Notes

33

ARTICLE 3 REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

34

3.1

Repayments and Prepayments; Application

34

3.2

Interest Provisions

36

3.3

Fees

37

3.4

Nature of Obligations

38

ARTICLE 4 CERTAIN LIBO RATE AND OTHER PROVISIONS

39

4.1

LIBO Rate Lending Unlawful

39

4.2

Deposits Unavailable

39

4.3

Increased LIBO Rate Loan Costs, etc

40

4.4

Funding Losses

40

4.5

Increased Capital Costs

40

4.6

Taxes

41

4.7

Payments, Computations; Proceeds of Collateral, etc

44

4.8

Sharing of Payments

45

4.9

Setoff

45

4.10

Replacement of Lenders

46

4.11

Change in Lending Office

46

ARTICLE 5 CONDITIONS TO LOANS

47

5.1

Conditions to Close

47

5.2

Conditions to Each Loan

50

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

52

6.1

Organization and Qualification

52

6.2

Power and Authority

52

6.3

Legally Enforceable Agreement

53

6.4

Capital Structure

53

6.5

Reserved

53

6.6

Business Locations; Agent for Process

53

6.7

Status of Obligations; Perfection and Priority of Security Interests

53

6.8

Financial Information

54

6.9

Brokers

54

6.10

Governmental Approvals

54

6.11

Compliance with Applicable Laws

54








--------------------------------------------------------------------------------




6.12

Litigation

54

6.13

No Defaults

55

6.14

Investment Company Act

55

6.15

Margin Stock

55

6.16

Reserved

55

6.17

Use of Proceeds

55

ARTICLE 7 COVENANTS

56

7.1

Affirmative Covenants

56

7.2

Negative Covenants

64

ARTICLE 8 EVENTS OF DEFAULT

68

8.1

Listing of Events of Default

68

8.2

[Reserved]

73

8.3

Action if Event of Default

73

ARTICLE 9 THE ADMINISTRATIVE AGENT

73

9.1

Actions

73

9.2

Exculpation

74

9.3

Successor

76

9.4

Loans by the Administrative Agent

77

9.5

Credit Decisions

77

9.6

Copies, etc

77

9.7

Reliance by Administrative Agent

77

9.8

Defaults

78

9.9

Posting of Approved Electronic Communications

78

9.10

Proofs of Claim

79

9.11

Intercreditor Agreements

80

ARTICLE 10 MISCELLANEOUS PROVISIONS

80

10.1

Waivers, Amendments, etc

80

10.2

Notices; Time

81

10.3

Payment of Costs and Expenses

82

10.4

Indemnification

82

10.5

Survival

83

10.6

Severability

83

10.7

Headings

84

10.8

Execution in Counterparts, Effectiveness, etc

84

10.9

Governing Law; Entire Agreement

84

10.10

Successors and Assigns

84

10.11

Sale and Transfer of Loans; Participations in Loans; Notes

84

10.12

Other Transactions

87

10.13

Forum Selection and Consent to Jurisdiction

88

10.14

Waiver of Jury Trial

88

10.15

Confidentiality

88

10.16

Counsel Representation

90

10.17

Patriot Act

90

10.18

Authorization of Administrative Agent

90

10.19

Releases

90

10.20

Pre-Petition Term Loan Facility

91








--------------------------------------------------------------------------------




ARTICLE 11 CERTAIN COLLATERAL ADMINISTRATION

92

11.1

Insurance of Collateral; Condemnation Proceeds

92

11.2

Protection of Collateral

93

11.3

Defense of Title to Collateral

93










SCHEDULE I

-

Disclosure Schedule

SCHEDULE II-

Percentages and Amounts; LIBOR Office; Domestic Office

SCHEDULE III-

Term Loan Commitments

SCHEDULE IV-

Post Closing Obligations




EXHIBIT A

-

Form of Note

EXHIBIT A-1

Closing Date Budget

EXHIBIT B

-

Form of Continuation/Conversion Notice

EXHIBIT C

-

Form of Lender Assignment Agreement

EXHIBIT D

-

Form of Compliance Certificate

EXHIBIT E

-

Reserved

EXHIBIT F

-

Form of Pledge and Security Agreement

EXHIBIT G

-

[Reserved]

EXHIBIT H

-

Form of Interim Financing Order

EXHIBIT I

-

[Reserved]

EXHIBIT J

-

Initial 13 Week Profession Fee Budget














--------------------------------------------------------------------------------




SUPER-PRIORITY PRIMING DEBTOR IN POSSESSION DELAYED DRAW TERM LOAN

CREDIT AGREEMENT

THIS SUPER-PRIORITY PRIMING DEBTOR IN POSSESSION DELAYED DRAW TERM LOAN CREDIT
AGREEMENT, dated as of March 12, 2015 (this “Agreement”), is by and among THE
STANDARD REGISTER COMPANY, an Ohio corporation and a debtor and
debtor-in-possession under chapter 11 of the Bankruptcy Code, with its chief
executive office and principal place of business at 600 Albany Street, Dayton,
Ohio 45417 (“Standard Register”), STANDARD REGISTER INTERNATIONAL, INC., an Ohio
corporation (“SRI”), STANDARD REGISTER TECHNOLOGIES, INC., an Ohio corporation
(“SRT”), IMEDCONSENT, LLC, a Delaware limited liability company (“iMed”),
STANDARD REGISTER HOLDING COMPANY, an Ohio corporation (“SR Holdings”), STANDARD
REGISTER OF PUERTO RICO INC., a Delaware corporation (“SR Puerto Rico”),
STANDARD REGISTER MEXICO HOLDING COMPANY, an Ohio corporation (“SR MX Holdco”),
STANDARD REGISTER TECHNOLOGIES CANADA ULC, an unlimited company organized under
the laws of Nova Scotia (“SR Canada”), STANDARD REGISTER HOLDING, S. de R.L. de
C.V., a sociedad de responsabilidad limitada de capital variable, incorporated
under the laws of Mexico (“SR MX Holdings”), STANDARD REGISTER de MEXICO, S. de
R.L. de C.V., a sociedad de responsabilidad limitada de capital variable,
incorporated under the laws of Mexico (“SR Mexico”), STANDARD REGISTER
SERVICIOS, S. de R.L. de C.V., a sociedad de responsabilidad limitada de capital
variable, incorporated under the laws of Mexico (“SR Servicios”; each of the
foregoing, a debtor and debtor-in-possession under chapter 11 of the Bankruptcy
Code, a “Borrower” and collectively, jointly and severally, the “Borrowers”),
together with any Subsidiaries of the Borrowers who become a party hereto as
Subsidiary Guarantors (the “Subsidiary Guarantors”, and collectively with the
Borrowers, the “Credit Parties”), the various financial institutions and other
Persons from time to time parties hereto and listed on the signature pages
hereto and their respective successors and assigns and permitted assigns which
become “Lenders” as provided herein (the “Lenders”), and SILVER POINT FINANCE,
LLC, as the administrative agent (in such capacity, the “Administrative Agent”),
and as the collateral agent (in such capacity, the “Collateral Agent”), for the
Lenders.  Capitalized terms not otherwise defined are used as defined in Section
1.1 hereof.

W I T N E S S E T H:

WHEREAS, On March 12, 2015 (the “Petition Date”), the Borrowers filed voluntary
petitions for relief under chapter 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the District of Delaware (such court, together with
any other court having competent jurisdiction over the Cases from time to time,
the “Bankruptcy Court”) and commenced cases numbered [____], [___], [___],
[___], [___], [___], [___], [___], [___] and [____] respectively (each, a
“Case,” and, collectively, the “Cases”), and have continued in the possession
and operation of their assets and in the management of their businesses pursuant
to sections 1107 and 1108 of the Bankruptcy Code (in such capacities,
collectively, the “Debtors”);

WHEREAS, the Debtors are parties to that certain Amended and Restated Loan and
Security Agreement dated August 1, 2013 (as amended, supplemented or otherwise
modified through the Closing Date, the “Prepetition ABL Credit Agreement”)  by
and among, inter alia, Standard Register, the subsidiary guarantors a party
thereto, Bank of America, N.A., as





1

--------------------------------------------------------------------------------




administrative agent thereunder and the lenders thereunder (the “Prepetition
Revolving Lenders”) pursuant to which the Prepetition Revolving Lenders provided
Revolver Loans (as defined therein) and other financial accommodations to the
Debtors;




WHEREAS, concurrently herewith on the Closing Date and in connection with the
Cases, the Debtors are obtaining a senior secured super priority debtor in
possession asset based revolving credit facility in the maximum committed amount
of $125,000,000 (as more particularly described below, the “ABL DIP Facility”)
from the Prepetition Revolving Lenders, the proceeds of which will be used by
Borrowers (i) to fund working capital and other general corporate expenses
(including the administration of the Cases) in accordance with the Budget
(subject to Permitted Variances), and (ii) to refund and repay the outstanding
Obligations under and as defined in the Prepetition ABL Credit Agreement upon
entry by the Bankruptcy Court of the Final Financing Order;

WHEREAS, the Borrowers desire to obtain term loans from time to time during the
term of this Agreement in order (i) to fund working capital and other general
corporate expenses (including the administration of the Cases) in accordance
with the Budget (subject to Permitted Variances) if and to the extent of
insufficient availability under the ABL DIP Credit Facility, and (ii) to pay
certain fees, administrative costs and expenses incurred in connection with the
Cases and the debtor-in-possession financing contemplated hereunder (including
those of the Administrative Agent and Lenders and their counsel and financial
advisors (if any));

WHEREAS, the Borrowers have requested that the Lenders provide a term loan
credit facility for the purposes described above, and the Lenders are willing to
do so on the terms and conditions set forth herein;

WHEREAS, the parties are, concurrently herewith entering into the ABL-TL DIP
Intercreditor Agreement which shall govern the relative rights and priority of
Liens securing each of the ABL DIP Facility and this Facility;

WHEREAS, the Borrowers, are affiliated and engaged in interrelated businesses,
and each Borrower will derive substantial direct and indirect benefit from
extensions of credit pursuant to this Agreement;

NOW, THEREFORE, the parties hereto agree as follows.  

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

1.1

Defined Terms.  The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall, except where the
context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):

“ABL Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under the ABL DIP Facility or such other administrative
agent designated as such from time to time under the ABL DIP Credit Agreement.





2

--------------------------------------------------------------------------------




“ABL Availability” means on any date, the principal amount of Revolver Loans (as
defined in the ABL DIP Credit Agreement) that the Borrowers and their
Subsidiaries are entitled to borrow on such date under the ABL DIP Credit
Agreement.

“ABL Bank Product Obligations” has the meaning ascribed to the term “Bank
Product Obligations” (or such corresponding term) in the ABL DIP Credit
Agreement.

“ABL DIP Credit Agreement” means that certain Post Petition Loan and Security
Agreement dated as of the Closing Date by and among the Borrowers, the ABL
Lenders party thereto and Bank of America, N.A., as administrative agent, as
such agreement may, in accordance herewith and the ABL-TL DIP Intercreditor
Agreement be amended, supplemented, waived or otherwise modified from time to
time.

“ABL DIP Documents” has the meaning ascribed to the term “Loan Documents” (or
such corresponding term) as defined in the ABL DIP Credit Agreement, as the same
may be amended, restated, supplemented, waived, otherwise modified, extended,
renewed, refinanced or replaced from time to time in accordance with the terms
of the ABL-TL DIP Intercreditor Agreement and the Financing Orders.

“ABL DIP Facility” is defined in the recitals and means the collective reference
to the ABL DIP Credit Agreement and the other ABL DIP Documents, and any
amendments, supplements, modifications, extensions, renewals or restatements
thereof (in each case, in accordance with the ABL-TL DIP Intercreditor Agreement
and the Financing Orders), together with the ABL Revolving Loans and other
financial accommodations made pursuant thereto or in connection therewith and
the Liens created thereby and the other provisions contained therein.

“ABL Lender” has the meaning ascribed to the term “Lender” (or such
corresponding term) as defined under the ABL DIP Credit Agreement.

“ABL Letters of Credit” has the meaning ascribed to the term “Letter of Credit”
(or such corresponding term) as defined under the ABL DIP Credit Agreement.

“ABL Loans” means “Revolver Loans” as defined in the ABL DIP Credit Agreement.

“ABL Obligations” has the meaning ascribed to the term “Obligations” (or such
corresponding term) as defined in the ABL DIP Credit Agreement.

“ABL Priority Collateral” has the meaning set forth in the ABL-TL DIP
Intercreditor Agreement.

“ABL-TL DIP Intercreditor Agreement” means that certain Intercreditor Agreement,
dated the date hereof, executed and delivered by the Administrative Agent, the
Second Lien Administrative Agent, the ABL Administrative Agent and the Credit
Parties, pursuant to the terms of this Agreement, as amended, restated,
supplemented, amended and restated, replaced or otherwise modified from time to
time.





3

--------------------------------------------------------------------------------




“Acquisition” means the acquisition by the Purchaser of all or substantially all
of the Borrowers’ assets and properties pursuant to and in accordance with the
Purchase Agreement and the Sale Order.

“Additional Mortgage” means each mortgage, deed of hypothec, debenture, pledge,
deed of trust or agreement executed and delivered by any Credit Party in favor
of the Collateral Agent for the benefit of the Secured Parties pursuant to the
requirements of this Agreement in form and substance satisfactory to the
Administrative Agent, under which a Lien is granted on the real property and
fixtures described therein, in each case as amended, supplemented, amended and
restated or otherwise modified from time to time.

“Adjusted Net Earnings” means, with respect to any fiscal period, the
consolidated net income (or loss) for such fiscal period of the Borrowers, all
as reflected on the financial statement of Standard Register supplied to the
Lenders pursuant to Section 7.1.3 hereof, but excluding:



(i)

any income or loss arising from the sale of capital assets outside the Ordinary
Course of Business;



(ii)

any income arising from any write-up of assets during such period;



(iii)

income or loss of any Subsidiary accrued prior to the date it became a
Subsidiary;



(iv)

income or loss of any Person, substantially all the assets of which have been
acquired in any manner by a Borrower, realized by such Person prior to the date
of such acquisition;



(v)

income or loss of any entity (other than a Subsidiary Guarantor of a Borrower)
in which such Borrower has an ownership interest unless such income has actually
been received by such Borrower in the form of cash Distributions;



(vi)

any portion of the income of any Subsidiary which for any reason is unavailable
for payment of Distributions to a Borrower or a Subsidiary Guarantor; and



(vii)

any income or loss arising from extraordinary items, all as determined in
accordance with GAAP.

Notwithstanding the foregoing, for purposes of calculating Adjusted Net
Earnings, Inventory shall be accounted for on a first in, first out basis.

“Administrative Agent” is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 9.3.

“Affected Lender” is defined in Section 4.10.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.
 “Control” of a Person means the power, directly or indirectly,





4

--------------------------------------------------------------------------------




(a)

to vote 10% or more of the Capital Securities (on a fully diluted basis) of such
Person having ordinary voting power for the election of directors, managing
members or general partners (as applicable); or

(b)

to direct or cause the direction of the management and policies of such Person
(whether by contract or otherwise).

“Agreement” means, on any date, this Super-Priority Priming Debtor In Possession
Delayed Draw Term Loan Credit Agreement as originally in effect on the Closing
Date and as thereafter from time to time amended, supplemented, amended and
restated or otherwise modified from time to time and in effect on such date.

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum (rounded upward, if necessary,
to the next highest 1/16 of 1%) equal to the higher of

(a)

the greater of (I) 1.50% per annum and (II) the greater of (x) the Base Rate in
effect on such day and (y) the Federal Funds Rate in effect on such day plus ½
of 1%; and

(b)

the LIBO Rate (Reserve Adjusted) for an Interest Period of one (1) month plus
1.00%.

Changes in the rate of interest on that portion of any Loans maintained as Base
Rate Loans will take effect simultaneously with each change in the Alternate
Base Rate.

“Applicable Law” means, with respect to any Person, all laws (including, without
limitation, the Bankruptcy Code, as applicable), rules, regulations and legally
binding governmental guidelines applicable to the Person and its Property,
conduct, transaction, agreement or matter in question, including all applicable
statutory law and common law, and all provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities
(having the force of law) and such Person’s Organic Documents.

“Applicable Margin” means, with respect to (1) all Loans maintained as LIBO Rate
Loans, 9.50% per annum, and (2) all Loans maintained as Base Rate Loans, 8.50%
per annum.

“Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
and (b) is administered or managed by a Lender, an Affiliate of a Lender or a
Person or an Affiliate of a Person that administers or manages a Lender.

“Approved Insurer” means any independent insurer with a minimum general
policyholder rating of “A” and a minimum financial rating of “7” published in
Best’s Key Rating Guide and/or Best’s Insurance Reports issued by the A. M. Best
Company or any successor nationally recognized rating organization.





5

--------------------------------------------------------------------------------




“Asset Sale Prepayment Event” means any sale of any business units, assets or
other property of a Borrower or any of its Subsidiaries not in the Ordinary
Course of Business (including any Disposition of any Capital Securities of any
Subsidiary of a Borrower owned by such Borrower or a Subsidiary, including any
sale of any Capital Securities of any Subsidiary) or to the extent otherwise
expressly provided under the Financing Orders.  Notwithstanding the foregoing,
the term “Asset Sale Prepayment Event” shall not include any (a) transaction
permitted by Section 7.2.2, or (b) the Disposition of ABL Priority Collateral
(as defined in the ABL-TL DIP Intercreditor Agreement); provided, that this
clause (b) shall only apply prior to a Discharge of ABL Obligations (as defined
in the ABL-TL DIP Intercreditor Agreement).

“Assignee Lender” means each future Lender which signs a Lender Assignment
Agreement pursuant to Section 10.11.

“Authorized Officer” means, relative to any Credit Party, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to the Administrative Agent pursuant to
Section 5.1(b).

“Avoidance Actions” means the Credit Parties’ claims and causes of action under
sections 502(d), 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy Code and
any other avoidance actions under the Bankruptcy Code and the proceeds thereof
and property received thereby whether by judgment, settlement, or otherwise.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, at any time, an annual rate equal to the rate of interest in
effect for such day as publicly announced from time to time by JPMorgan Chase as
its “prime rate” for Dollars loaned in the United States.  The “prime rate” is a
rate set by JPMorgan Chase based upon various factors including JPMorgan Chase’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

“Borrower” and “Borrowers” are defined in the preamble to this Agreement.

“Borrower’s Knowledge” means the knowledge of the Chief Financial Officer, Chief
Executive Officer, Corporate Controller, or Senior Manager of Treasury
Operations of the applicable Borrower or Borrowers.

“Budget” means, as applicable, (a) an initial 13-week cash forecast and budget
commencing with the week during which the Petition Date occurs, of the
Borrowers’ and their Subsidiaries’ consolidated projected  (i) cash receipts and
cash operating disbursements for such 13-week period, on a weekly basis, (which
such forecasts of cash receipts and cash operating disbursements shall be in
form and substance satisfactory to the Administrative Agent (after reasonable
consultation with the Required Lenders)), (ii) operating cash flow for such
13-week period, and (iii) a statement of the actual amounts of each line item
for the preceding two (2)





6

--------------------------------------------------------------------------------




weeks together with a variance analysis from the previously delivered Budget,
together with an explanation of any material variances or material prospective
changes to such Budget, (b) back up schedules and supporting information
consistent with past practice, and (c) an updated Budget for each successive
13-week period thereafter, which shall, in each case, include detailed line item
receipts and expenditures, including the amount of professional fees and
expenses for each professional, together with appropriate supporting schedules
and information. The Budget (including, for the avoidance of doubt, the initial
Budget and any updated Budget) shall be in form and substance acceptable to the
Administrative Agent. The Budget in effect on the Closing Date is attached
hereto as Exhibit A-1.

“Business Day” means (a) any day which is neither a Saturday nor Sunday nor a
legal holiday on which banks are authorized or required to be closed in New
York, New York and (b) relative to the making, continuing, prepaying or repaying
of any LIBO Rate Loans, any day which is a Business Day described in clause (a)
above, and which is also a day on which dealings in Dollars are carried on in
the London interbank Eurodollar market.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrowers and their
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Borrowers for such period prepared in accordance
with GAAP and (b) Capitalized Lease Liabilities or Synthetic Lease Obligations
incurred by a Borrower and its consolidated Subsidiaries during such period.

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including all capital stock, partnership,
membership or other equity interests in such Person), whether now outstanding or
issued after the Closing Date and whether or not certificated.

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.

“Carve Out” shall have the meaning given such term in the Interim Financing
Order (or, when entered, the Final Financing Order).

“Cash Equivalent Investment” means, at any time: (i) marketable direct
obligations issued or unconditionally guaranteed by the United States government
and backed by the full faith and credit of the United States government having
maturities of not more than 12 months from the date of acquisition; (ii)
domestic certificates of deposit and time deposits having maturities of not more
than 12 months from the date of acquisition, bankers’ acceptances having
maturities of not more than 12 months from the date of acquisition and overnight
bank deposits, in each case issued by any commercial bank organized under the
laws of the United States, any state thereof or the District of Columbia, which
at the time of acquisition are rated A-1 (or better)





7

--------------------------------------------------------------------------------




by S&P or P-1 (or better) by Moody’s, and (unless issued by a Lender) not
subject to offset rights in favor of such bank arising from any banking
relationship with such bank; (iii) repurchase obligations with a term of not
more than 30 days for underlying securities of the types described in clauses
(i) and (ii) entered into with any financial institution meeting the
qualifications specified in clause (ii) above; and (iv) commercial paper having
at the time of investment therein or a contractual commitment to invest therein
a rating of A-1 (or better) by S&P or P-1 (or better) by Moody’s, and having a
maturity within 9 months after the date of acquisition thereof.

“Casualty Event” means, with respect to any Collateral, any loss of or damage
to, or any condemnation or other taking by a Governmental Authority of property
for which such Collateral for which a Borrower or any of its Subsidiaries
receives insurance proceeds, or proceeds of a condemnation award or other
compensation.  Notwithstanding the foregoing, the term “Casualty Event” shall
not include any transaction permitted by Section 7.2.2.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“Change in Control” means the occurrence of any of the following events after
the date of this Agreement: (a) any Person or group (other than the Permitted
Holders) shall own beneficially (as defined in Rule 13d3 of the SEC under the
Exchange Act or any successor provision thereto) more than 50% of the aggregate
Voting Power of Standard Register, (b) any “Change in Control” or similar event
or circumstance, however defined or designated, under any Material Contract; (c)
the first day on which a majority of the members of the Board of Directors of
Standard Register are not Continuing Directors; or (d) the sale of all, or
substantially all, the assets of the Borrowers (on a consolidated basis).

“Closing Date” means the date on which all the conditions precedent set forth in
Section 5.1 hereof are satisfied or waived by the Required Lenders in writing
(which, in no event, shall be more than three (3) Business Days following the
date the Bankruptcy Court enters the Interim Financing Order (or such later date
as the Administrative Agent shall agree in its sole discretion)).

“Closing Date Loan” means a Loan in the amount of $1,050,000 deemed made and
funded on the Closing Date in order to pay the closing fee set forth in Section
3.3.1 hereof.  

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all of the Property and interests in Property described in
any of the Security Documents as security for the payment or performance of any
of the Obligations, subject to the Intercreditor Agreements and the Financing
Orders.

“Communications” is defined in clause (a) of Section 9.9.

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of Standard Register, substantially in the form of Exhibit D
hereto, together with such changes thereto as the Administrative Agent may
(acting at the written request of the





8

--------------------------------------------------------------------------------




Required Lenders) from time to time request for the purpose of monitoring the
Borrowers’ compliance with the covenants contained herein.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness (or, solely for
purposes of the definition of Investment, other obligations) of any other Person
(other than by endorsements of instruments in the course of collection), or
guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person.  The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of Standard Register,
substantially in the form of Exhibit B hereto.

“Continuing Director” means, at any date, an individual (a) who is a member of
the Board of Directors of Standard Register on the date hereof, (b) who, as at
such date, has been a member of such Board of Directors for at least the twelve
preceding months, or (c) who has been nominated to be a member of such Board of
Directors by a majority of the other Continuing Directors then in office.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrowers, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

“Covered Plans” is defined in the definition of “EBITDAP”.

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Credit Party in substantially the form of Exhibit C to the
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

“Credit Parties” means the collective reference to the Borrowers and the
Subsidiary Guarantors.

“Debt Incurrence Prepayment Event” means any issuance or incurrence by a
Borrower or any of its Subsidiaries of any Indebtedness (but excluding any
Indebtedness permitted to be issued or incurred under Section 7.2.9).

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Deposit Accounts” means all of a Person’s demand, time, savings, passbook,
money market or other depository accounts, and all certificates of deposit,
maintained by such Person with any bank, savings and loan association, credit
union or other depository institution.





9

--------------------------------------------------------------------------------




“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I, as it may be amended, supplemented, amended and restated or otherwise
modified from time to time by the Borrowers with the written consent of the
Required Lenders.

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, sale-leaseback, contribution or other conveyance (including by way of
merger) of, or the granting of options, warrants or other rights to, any
Borrower’s or its Subsidiaries’ assets (including accounts receivable and
Capital Securities of Subsidiaries) to any other Person (other than to another
Credit Party) in a single transaction or series of transactions.

“Disqualified Capital Securities” means any Capital Securities which, by its
terms (or by the terms of any security or other Capital Securities into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change in control or asset sale so long as
any right of the holders thereof upon the occurrence of a change in control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are then accrued and payable), in each case,
prior to the date that is ninety-one (91) days after the Stated Maturity Date,
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part, prior to the date that is
ninety-one (91) days after the Stated Maturity Date, except as a result of a
change in control or an asset sale or the death, disability, retirement,
severance or termination of employment or service of a holder who is an employee
or director of Holdings or a Subsidiary, in each case so long as any such right
of the holder (1) is not effective during the continuance of an Event of Default
and is not effective to the extent that such redemption would result in a
Default or an Event of Default or (2) is subject to the prior repayment in full
of the Loans and all other Obligations that are then accrued and payable, (c)
requires the payment of any cash dividend or any other scheduled cash payment
constituting a return of capital, in each case, prior to the date that is
ninety-one (91) days after the Stated Maturity Date, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Capital Stock
that would constitute Disqualified Capital Securities, in each case, prior to
the date that is ninety-one (91) days after the Stated Maturity Date; provided
that if such Capital Stock is issued to any plan for the benefit of employees of
a Borrower or its Subsidiaries or by any such plan to such employees, such
Capital Stock shall not constitute a Disqualified Capital Securities solely
because it may be required to be repurchased by such Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

“Distribution” means, in respect of any entity, (i) any payment of any dividends
or other distributions on Capital Securities of the entity (except distributions
in such Capital Securities) and (ii) any purchase, redemption or other
acquisition or retirement for value of any Capital Securities of the entity or
any Affiliate of the entity unless made contemporaneously from the net proceeds
of the sale of Capital Securities.

“Dollar” and the sign “$” mean lawful money of the United States.

“Domestic Office” means the office of a Lender designated as its “Domestic
Office” on Schedule II hereto or in a Lender Assignment Agreement, or such other
office within the United





10

--------------------------------------------------------------------------------




States as may be designated from time to time by written notice from such Lender
to the Administrative Agent and the Borrowers.

“EBITDAP” means, for any fiscal period of Standard Register, an amount equal to:

(a)

the sum for such fiscal period of:



(i)

Adjusted Net Earnings, plus



(ii)

provision for taxes based on income and franchise taxes to the extent deducted
in the calculation of Adjusted Net Earnings, plus



(iii)

interest expense, to the extent deducted in the calculation of Adjusted Net
Earnings, plus



(iv)

depreciation and amortization expense, to the extent deducted in the calculation
of Adjusted Net Earnings, plus



(v)

the total “net periodic benefit costs” attributable to the qualified defined
benefit plans of the Borrowers and their Subsidiaries as such plans are in
effect at the Closing Date to the extent covering the U.S. employees of the
Borrowers and their Subsidiaries as of the Closing Date (the “Covered Plans”),
to the extent such costs are deducted in accordance with GAAP in the calculation
of Adjusted Net Earnings of the Borrowers on a basis consistent with the
Borrowers’ consolidated financial statements for the fiscal year ended December
31, 2012, plus



(vi)

[reserved], plus,



(vii)

non-recurring non-cash losses, to the extent deducted in the calculation of
Adjusted Net Earnings, plus,



(viii)

Allowed Integration Costs, to the extent deducted in the calculation of Adjusted
Net Earnings, not to exceed on a cumulative basis beginning with the 2014 Fiscal
Year (i) $38,310,000 through the end of the 2014 Fiscal Year, (ii) $48,411,000
through the end of the 2015 Fiscal Year. (iii) $53,005,000 through the end of
the 2016 Fiscal Year, (iv) $57,895,000 through the end of the 2017 Fiscal Year
and (v) $59,895,000 through the end of the 2018 Fiscal Year, provided that, the
aggregate annual Allowed Integration Costs added back pursuant to this clause
(viii) shall not exceed $7,500,000 for any of the 2016, 2017 and 2018 Fiscal
Years, plus,



(ix)

non-cash stock compensation expenses, to the extent deducted in the calculation
of Adjusted Net Earnings, plus



(x)

professional fees paid by Borrowers in connection with the administration of the
Cases in accordance with the Professional Fee Budget, subject to Permitted
Variances,

minus

(b)

the sum for such fiscal period of:





11

--------------------------------------------------------------------------------






(i)

interest income (except to the extent deducted in determining interest expense);



(ii)

non-recurring income and gains, to the extent added in the calculation of
Adjusted Net Earnings; and



(iii)

non-cash gains or income to the extent added in the calculation of Adjusted Net
Earnings.

“Eligible Assignee” means any Person (other than an Ineligible Assignee).

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA that is maintained for employees of the Borrowers or any
member of the Borrowers’ Controlled Group.

“Environmental Laws” means all applicable foreign, federal, state, provincial or
local statutes, laws, ordinances, codes, rules and regulations (including
consent decrees and administrative orders), now or hereafter in effect and
relating to public health and safety and protection of the environment,
including CERCLA.

“Equipment” means all of a Credit Party’s machinery, apparatus, equipment,
fittings, furniture, fixtures, motor vehicles and other tangible personal
Property (other than Inventory) of every kind and description, whether now owned
or hereafter acquired by a Credit Party and wherever located, and all parts,
accessories and special tools therefor, all accessions thereto, and all
substitutions and replacements thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time.  References
to sections of ERISA also refer to any successor sections thereto.

“Event of Default” is defined in Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Deposit Account” means any Deposit Account established solely for the
purpose of funding payroll, payroll taxes and other compensation and benefits to
employees.

“Excluded Taxes” means any of the following Taxes imposed, deducted or withheld
with respect to any Secured Party on payments under this Agreement or any Loan
Document: (i) net income and franchise Taxes imposed by any Governmental
Authority under the laws of which such Secured Party is organized, in which it
maintains its principal office or its applicable lending office, or in which it
is engaged in business (other than as a result of having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan or Loan Document), (ii) any U.S. federal withholding tax
imposed under FATCA, (iii) any branch profits Tax imposed by the United States
or any comparable Tax imposed by any foreign jurisdiction, and (iv) any
withholding Taxes imposed by the United States except to the extent that such
withholding





12

--------------------------------------------------------------------------------




Taxes are imposed as a result of a change in any applicable statute, treaty,
regulation or other Applicable Law or any official interpretation of any of the
foregoing occurring after the Closing Date (or in the case of an Assignee
Lender, after the date of the assignment, except to the extent that the
applicable assigning Lender was entitled to receive additional amounts with
respect to any such Tax).

“Exemption Certificate” is defined in clause (e) of Section 4.6.

“Facility” means the collective reference to this Agreement, the Loan Documents
and any other notes, guarantees, collateral documents and account control
agreements, instruments and agreements executed in connection therewith, and any
amendments, supplements, modifications, extensions, renewals, restatements,
refundings or refinancings hereof, together with the Loans, extensions of credit
and other financial accommodations made pursuant thereto or in connection
therewith and the Liens created thereunder and the other provisions contained
herein and therein.

“Family Holders” means John Q. Sherman and William C. Sherman, and their
descendants and trusts for their benefit.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to



(a)

the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; or



(b)

if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Filing Agent” is defined in Section 5.8.

“Filing Statements” is defined in Section 5.8.

“Final Financing Order” means, with respect to the Cases, a Final Order in
substantially the form of the Interim Financing Order and otherwise in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders, authorizing and approving on a final basis, among other things, the
matters and provisions in the Interim Financing Order and providing that this
Agreement and the Loan Documents would remain valid and enforceable against the
Credit Parties would survive any dismissal, conversion or substantive
consolidation of any of the Cases and would not adversely affect the rights or
remedies of any Lender under the Loan Documents and that the Liens securing the
Obligations would remain valid and





13

--------------------------------------------------------------------------------




perfected and enjoy the same priority as such Liens had prior to the dismissal,
conversion or consolidation of such Case.

“Final Order” means an order of the Bankruptcy Court or any other court of
competent jurisdiction (a) as to which the time to appeal shall have expired and
as to which no appeal shall then be pending or (b) if a timely appeal shall have
been filed or sought, either (i) no stay of the such order shall be in effect or
(ii) no motion or application for a stay of such order shall be filed and
pending or such motion or application shall have been denied or (iii) if such a
stay shall have been granted, then (A) the stay shall have been dissolved or (B)
a final order of the district court or circuit court having jurisdiction to hear
such appeal shall have affirmed such order and the time allowed to appeal from
such affirmance or to seek review or rehearing (other than a motion pursuant to
Rule 60(b) of the Federal Rules of Civil Procedure) thereof shall have expired
and the taking or granting of any further hearing, appeal or petition for
certiorari shall not be permissible, and if a timely appeal of such district
court or circuit court order or timely motion to seek review or rehearing of
such order shall have been made, any appellate court having jurisdiction to hear
such appeal or motion (or any subsequent appeal or motion to seek review or
rehearing) shall have affirmed the district court’s (or lower appellate court’s)
order upholding such order of the Bankruptcy Court and the time allowed to
appeal from such affirmance or to seek review or rehearing thereof shall have
expired and the taking or granting of any further hearing, appeal or petition
for certiorari shall not be permissible.

“Financing Orders” means, collectively, the Interim Financing Order and the
Final Financing Order.

“First Day Orders” means all orders entered or to be entered by the Bankruptcy
Court granting the relief requested in the motions filed with the Bankruptcy
Court on the Petition Date or within five (5) Business Days of the Petition Date
or based on motions filed on or about the Petition Date, which shall each be in
form and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders.

“First/Second Lien Intercreditor Agreement” means the Intercreditor Agreement,
dated as of August 1, 2013, executed and delivered by the Prepetition First Lien
Term Loan Agent, the Second Lien Administrative Agent and the Credit Parties,
pursuant to the terms of the Prepetition Term Loan Facilities, as amended,
supplemented or otherwise modified through the Closing Date.

“Fiscal Month” means any calendar month ending on the last day of such calendar
month.

“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2015 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

“FLSA” means the Fair Labor Standards Act of 1938.





14

--------------------------------------------------------------------------------




“Foreign Subsidiary” means any Subsidiary of a Borrower that is not a Subsidiary
organized or incorporated under the laws of the United States, a state thereof
or the District of Columbia.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” is defined in Section 1.4.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States, any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Granting Lender” is defined in clause (g) of Section 10.11.

“Hazardous Material” means

(a)

any “hazardous substance”, as defined by CERCLA;

(b)

any “hazardous waste”, as defined by the RCRA; or

(c)

any pollutant or contaminant or hazardous, dangerous or toxic chemical, material
or substance (including any petroleum product) within the meaning of any other
applicable Environmental Law relating to or imposing liability or standards of
conduct concerning any hazardous, toxic or dangerous waste, substance or
material, all as amended.

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

“Indebtedness” of any Person means:

(a)

all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments or upon which interest payments are customarily made;





15

--------------------------------------------------------------------------------




(b)

all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, banker’s acceptances, performance,
surety or appeal bonds (or similar obligations) issued for the account of such
Person;

(c)

all Capitalized Lease Liabilities of such Person;

(d)

all reimbursement, payment or other obligations or liabilities of such Person
created or arising under any conditional sale or title retention agreement with
respect to property used or acquired by such Person;

(e)

net hedging obligations of such Person;

(f)

whether or not so included as liabilities in accordance with GAAP, (i) all
obligations of such Person to pay the deferred purchase price of property or
services (including all reimbursement, payment or other obligations or
liabilities of such Person created or arising under any conditional sale or
title retention agreement with respect to property used or acquired by such
Person) of the date of purchase of such goods and services (including all
reimbursement, payment or other obligations or liabilities of such Person
created or arising under any conditional sale or title retention agreement with
respect to Property used or acquired by such Person), (ii) indebtedness secured
by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on property owned or being
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse, and (iii) all trade
accounts payable whether incurred in the Ordinary Course of Business or
otherwise;

(g)

obligations arising under Synthetic Leases;

(h)

all Disqualified Capital Securities of such Person;

(i)

all Contingent Liabilities of such Person; and

(j)

all obligations referred to in clauses (a) through (i) of this definition of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien upon property
owned by such Person.

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Liabilities” is defined in Section 10.4.

“Indemnified Parties” is defined in Section 10.4.





16

--------------------------------------------------------------------------------




“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Ineligible Assignee” means a natural Person, a Borrower, any Subsidiary of a
Borrower and a Family Holder.

“Intellectual Property” has the meaning set forth in the Security Agreement.

“Intellectual Property Claim” means the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that a
Credit Party’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other Property is violative of any ownership
or other right to use any Intellectual Property of such Person.

“Intercreditor Agreements” means the (i) the First/Second Lien Intercreditor
Agreement, (ii) the ABL-TL DIP Intercreditor Agreement and (iii) the Prepetition
ABL/TL Intercreditor Agreement.

“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Sections 2.2 or 2.3 and shall
end on (but exclude) the day which numerically corresponds to such date one
month thereafter (or, if such month has no numerically corresponding day, on the
last Business Day of such month), in either case as the Borrowers may select in
its relevant notice pursuant to Sections 2.2 or 2.3; provided, that,

(a)

the Borrowers shall not be permitted to select Interest Periods to be in effect
at any one time which have expiration dates occurring on more than ten (10)
different dates;

(b)

if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is the first Business Day of a calendar month,
in which case such Interest Period shall end on the Business Day next preceding
such numerically corresponding day); and

(c)

no Interest Period for any Loan may end later than the Stated Maturity Date for
such Loan.

“Interim Financing Order” means an interim order or orders of the Bankruptcy
Court entered in the Cases (i) authorizing and approving, among other things, on
an interim basis, this Agreement, the other Loan Documents (including any
guarantees of the Obligations hereunder), the ABL DIP Facility, the ABL DIP
Documents, the extension of credit to the Borrowers in accordance with the terms
hereof and thereof, and the transactions contemplated hereby and thereby, (ii)
granting Liens on the Collateral, with the applicable priority thereof, and the
Superpriority Claims, each as described in Section 6.7 and in the ABL-TL DIP
Intercreditor Agreement, in favor of the Collateral Agent for the ratable
benefit of the Secured Parties, and (iii) finding that the Lenders are extending
credit to the Borrowers in good faith within the meaning of Section 364(e) of
the Bankruptcy Code, substantially in the form of Exhibit H hereto (and as more
fully described in Section 5.1.16 hereof), as such order or orders may be
extended,





17

--------------------------------------------------------------------------------




amended, supplemented or modified in a manner satisfactory to the Required
Lenders in their sole discretion.  The Interim Financing Order shall, among
other things, (i) limit borrowings under the ABL DIP Facility to amounts set
forth in the Budget (subject to Permitted Variances) and so long as no Event of
Default has  occurred and is continuing, an amount no greater than $140,000,000;
(ii) approve the payment by the Borrowers of all the fees provided for herein,
in the Loan Documents and under the ABL DIP Facility, including, but not limited
to the fees and expenses of the administrative agents under the Prepetition
First Lien Term Loan Agreement and under the Second Lien Credit Agreement and
their advisors, (iii) lift the automatic stay to permit the Borrowers to perform
their respective obligations, and the Administrative Agent and the ABL Agent to
exercise their respective remedies with respect to the Facility and the ABL DIP
Facility, as applicable, (iv) permit the use of cash collateral of the Facility
and loans under the ABL DIP Facility solely to pay expenditures pursuant to the
Budget (subject to Permitted Variances) and otherwise on terms satisfactory to
the Administrative Agent, (v) contain findings, subject to typical reservation
of rights for non-debtor parties in Bankruptcy Court, that the obligations
arising under the Prepetition Term Loan Facilities are due and owing and not
subject to any defense, counterclaim, or setoff, that the liens and security
interests securing the obligations arising under the Prepetition Term Loan
Facilities are valid and duly perfected, and that any challenge by (a) third
parties must be made within 60 days after the Petition Date, (b) 75 days
following entry of the Interim Financing Order, if no statutory committee is
appointed in the Cases (a “Committee”), or be forever barred, (c) any such later
date agreed to in writing by the Administrative Agent and the ABL Agent,
provided that in no event shall the Committee shall be permitted to expend no
more than $25,000 to investigate or prosecute any such challenge; (vi) have such
other findings, orders, and relief typical for financings of the type
contemplated herein; and (vii) and otherwise be in form and substance
satisfactory to the Administrative Agent.

“Inventory” means as defined in the UCC, including all goods intended for sale,
lease, display or demonstration; all work in process; and all raw materials, and
other materials and supplies of any kind that are or could be used in connection
with the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Credit Party’s
business (but excluding Equipment).

“Investment” means any acquisition of all or substantially all assets of a
Person; any acquisition of record or beneficial ownership of any Capital
Securities of a Person; any advance or capital contribution to or other
investment in a Person.

“Junior Financing” is defined in Section 7.2.14.

“Knowledge” means the actual knowledge of an individual engaging in the business
of the Credit Parties in the Ordinary Course of Business, without special
investigation or inquiry.

“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit C hereto.

“Lenders” is defined in the preamble.





18

--------------------------------------------------------------------------------




“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages, (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
and expenses at trial and appellate levels and experts’ fees and disbursements
and expenses incurred in investigating, defending against or prosecuting any
litigation, claim or proceeding) which may at any time be imposed upon, incurred
by or asserted or awarded against the Administrative Agent or any Lender or any
of such Person’s Affiliates, shareholders, directors, officers, employees, and
agents in connection with or arising from:

(a)

any Hazardous Material on, in, under or migrating from all or any portion of any
Property of a Borrower or any of its Subsidiaries or the groundwater thereunder
to the extent caused by Releases from a Borrower’s or any of its Subsidiaries’
or any of their respective predecessors’ properties;

(b)

any misrepresentation, inaccuracy or breach of any warranty, contained or
referred to in Section 7.1.7 (as relates to Environmental Laws and Releases);

(c)

any violation or claim of violation by a Borrower or any of its Subsidiaries of
any Environmental Laws; or

(d)

the imposition of any Lien for damages caused by, or the recovery of any costs
with respect to, the cleanup, Release of Hazardous Material by a Borrower or any
of its Subsidiaries, or in connection with any property owned by such Borrower
or any of its Subsidiaries.

“LIBO Rate” means, relative to any Interest Period for LIBO Rate Loans, an
annual rate equal to the greater of (i) 1.00% and (ii) the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on the date that is two (2) Business Days prior to the beginning of the relevant
Interest Period by reference to the ICE Benchmark Administration London
Interbank Offered Rate for deposits in Dollars (as set forth by any service
which has been nominated by the ICE Benchmark Administration as an authorized
information vendor for the purpose of displaying such rates or any successor
thereto or any other service selected by the Administrative Agent which has been
nominated by the ICE Benchmark Administration as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this clause (ii), the
interest rate determined in accordance with this clause (ii) shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two (2) Business Days prior to the beginning of such
Interest Period.

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate (Reserve Adjusted).





19

--------------------------------------------------------------------------------




“LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made, continued
or maintained as, or converted into, a LIBO Rate Loan for any Interest Period, a
rate per annum determined pursuant to the following formula:

LIBO Rate

(Reserve Adjusted)

=

LIBO Rate







1.00 - LIBOR Reserve Percentage




The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect two Business Days before the first day of such Interest
Period.

“LIBOR Office” means the office of a Lender designated as its “LIBOR Office” on
Schedule II hereto or in a Lender Assignment Agreement, or such other office
designated from time to time by written notice from such Lender to the Borrowers
and the Administrative Agent, whether or not outside the United States, which
shall be making or maintaining the LIBO Rate Loans of such Lender.

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or security interest in property, or other priority or preferential arrangement
of any kind or nature whatsoever, including any conditional sale or title
retention arrangement, any Capitalized Lease Liability and any assignment,
deposit arrangement or financing lease intended as security.

“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Documents, each other agreement pursuant to which the Administrative Agent is
granted a Lien to secure all or any part of the Obligations, each Subsidiary
Guaranty, the Intercreditor Agreements and each other agreement, certificate,
document or instrument delivered in connection with any Loan Document, whether
or not specifically mentioned herein or therein.

“Loans” is defined in Section 2.1.

“Margin Stock” shall have the meaning ascribed to it in Regulation U of the
Board of Governors of the Federal Reserve System.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Borrowers and their Subsidiaries taken as a whole  (other than as a direct
result of the events leading up to and following commencement of a proceeding
under chapter 11 of the Bankruptcy Code and the





20

--------------------------------------------------------------------------------




Cases and the continuation and prosecution thereof), (b) the rights and remedies
of any Secured Party under any Loan Document, (c) the ability of any Credit
Party to perform its Obligations under any Loan Document, (d) the legality,
validity or enforceability of this Agreement or any other Loan Document or (e)
the validity, perfection or priority of Liens with respect to any material
portion of the Collateral in favor of the Collateral Agent for the benefit of
the Secured Parties (it being understood and agreed that a delisting of the
publicly traded equity securities of Standard Register shall not, in and of
itself, constitute a Material Adverse Effect).

“Material Contract” means an agreement to which a Credit Party is a party (other
than the Loan Documents) (i) which is deemed to be a material contract as
provided in Regulation S-K promulgated by the SEC under the Securities Act of
1933 or (ii) for which breach, termination, cancellation, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect,
in each case excluding any contract that is rejected by a Credit Party in
accordance with Section 365 of the Bankruptcy Code, with the Administrative
Agent’s consent..

“Maturity Date” means the earliest of  (i) the Stated Maturity Date;  (ii)
thirty days after the entry of the Interim DIP Financing Order if the Final DIP
Financing Order has not been entered prior to or on such date; (iii) April 10,
2015, if the Sale Procedures Order has not been entered prior to or on such
date; (iv) June 19, 2015, if the Sale Order has not been entered prior to or on
such date; (v) sixty days after the entry of the Sale Order if the sale of the
Borrowers’ assets pursuant to such order has not been closed for any reason
other than (x) the issuance of a stay pending appeal from the Sale Order (in
which case, the sixty-day period referred to in this clause (v) shall
automatically be extended to the earlier of (A) the fifth business day following
the day such stay ceases to be in effect or (B) the Stated Maturity Date, or (y)
the winning bidder has failed to consummate the Acquisition, except as a result
of a breach by Sellers of a representation or covenant in the Purchase
Agreement; (vi) the “Termination Date” under and as defined in the Purchase
Agreement occurs; (vii) the Sale Closing Date; (viii) the date that is 180 days
after the date of the Purchase Agreement; (ix) the date that the substantial
consummation (as defined in section 1101 of the Bankruptcy Code) of a plan of
reorganization or liquidation is confirmed pursuant to an order entered by the
Bankruptcy Court; and (x) the date the Stated Maturity Date is accelerated
pursuant to Section 8.3 hereof.

“Money Borrowed” means, as applied to any Person, (i) Indebtedness arising from
the lending of money by any other Person to such Person; (ii) Indebtedness,
whether or not in any such case arising from the lending of money by another
Person to such Person, (A) which is represented by notes payable or drafts
accepted that evidence extensions of credit, (B) which constitutes obligations
evidenced by bonds, debentures, notes or similar instruments, or (C) upon which
interest charges are customarily paid (other than accounts payable) or that was
issued or assumed as full or partial payment for Property; (iii) Indebtedness
that constitutes a Capitalized Lease Liability; (iv) reimbursement obligations
with respect to letters of credit or guaranties of letters of credit and (v)
Indebtedness of such Person under any guaranty of obligations that would
constitute Indebtedness for Money Borrowed under clauses (i) through (iii)
hereof, if owed directly by such Person.

“Moody’s” means Moody’s Investors Service, Inc.





21

--------------------------------------------------------------------------------




“Mortgage” means (a) each mortgage, deed of hypothec, debenture, pledge, deed of
trust or agreement executed and delivered by any Credit Party in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to the
requirements of this Agreement in form and substance satisfactory to the
Administrative Agent, under which a Lien is granted on the real property and
fixtures described therein, in each case as amended, supplemented, amended and
restated or otherwise modified from time to time, and (b) each Additional
Mortgage delivered pursuant hereto.

“Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” means, with respect to any Prepayment Event, (a) the gross
cash proceeds (including payments from time to time in respect of installment
obligations, if applicable) received by or on behalf of a Borrower or any of its
Subsidiaries in respect of such Prepayment Event or issuance, as the case may
be, less (b) the sum of:



(i)

the amount, if any, of all taxes paid or estimated to be payable by such
Borrower or any of its Subsidiaries in connection with such Prepayment Event,



(ii)

the amount of any reasonable reserve established in accordance with GAAP against
any liabilities (other than any taxes deducted pursuant to clause (i) above) (x)
associated with the assets that are the subject of such Prepayment Event and (y)
retained by such Borrower or any of its Subsidiaries, provided that the amount
of any subsequent reduction of such reserve (other than in connection with a
payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such a Prepayment Event occurring on the date of such reduction;



(iii)

the amount of any Indebtedness secured by a Lien on the assets that are the
subject of such Prepayment Event to the extent that the instrument creating or
evidencing such Indebtedness requires that such Indebtedness be repaid upon
consummation of such Prepayment Event;



(iv)

[reserved]; and



(v)

reasonable and customary fees.

“Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

“Note” means a promissory note of the Borrowers payable to any Lender, in the
form of Exhibit A hereto (as such promissory note may be amended, endorsed or
otherwise modified from time to time), evidencing the aggregate Indebtedness of
the Borrowers to such Lender resulting from outstanding Loans, and also means
all other promissory notes accepted from time to time in substitution therefor
or renewal thereof.

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Borrowers and each other Credit Party
to the Secured Parties arising under or in connection with a Loan Document,
including, but not limited to, the principal of and premium, if any, and
interest (including interest accruing (or which would have





22

--------------------------------------------------------------------------------




accrued) during the pendency of any insolvency or like proceeding under the
Bankruptcy Code, whether or not allowed in such proceeding) on the Loans as well
as all fees and expenses (including attorneys’ fees and expenses) and indemnity
payable to the Secured Parties hereunder.

“Ordinary Course of Business” means, with respect to any transaction involving
any Person, the ordinary course of such Person’s business, as conducted by such
Person in accordance with past practices and undertaken by such Person in good
faith and not for the purpose of evading any covenant or restriction in any Loan
Document.

“Organic Document” means, relative to any Credit Party, as applicable, its
certificate or articles of incorporation, articles and memorandum of
association, by-laws, certificate of partnership, partnership agreement,
certificate of formation, limited liability agreement, operating agreement and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of such Credit Party’s Capital Securities.

“OSHA” means the Occupational Safety and Hazard Act of 1970.

“Other Taxes” means any and all present or future stamp, documentary or similar
Taxes, or any other excise or property Taxes or similar levies that arise on
account of any payment made or required to be made under any Loan Document or
from the execution, delivery, registration, recording or enforcement of, or
otherwise with respect to, any Loan Document, but excluding, for the avoidance
of doubt, any such Taxes arising in connection with any transfer, assignment or
participation of any rights or obligations under this Agreement, or any change
in lending office by any Lender, except if such transfer, assignment,
participation or change in lending office is done at the request of a Borrower.

“Participant” is defined in clause (d) of Section 10.11.

“Participant Register” is defined in clause (d) of Section 10.11.

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Credit Party in substantially the form of Exhibit A to the
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified.

“Patriot Act” means the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.

“Payment Items” means all checks, drafts, or other items of payment payable to
any Borrower, including proceeds of any of the Collateral.

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA, and to which a Borrower or any
corporation, trade or business that is, along with such Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.





23

--------------------------------------------------------------------------------




“Percentage” means, relative to any Lender, the percentage set forth opposite
its name on Schedule II hereto or set forth in a Lender Assignment Agreement, as
such percentage may be adjusted from time to time (x) in accordance with Section
4.8 or (y) pursuant to Lender Assignment Agreements executed by such Lender and
its Assignee Lender and delivered pursuant to Section 10.11.

“Permitted Contingent Obligations” means Contingent Liabilities (i) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (ii) [reserved]; (iii) existing on the Closing Date, and any
extension or renewal thereof that does not increase the amount of such
Contingent Obligation when extended or renewed; (iv) incurred in the Ordinary
Course of Business with respect to surety, appeal or performance bonds, or other
similar obligations; (v) [reserved]; (vi) arising under the Loan Documents;
(vii) incurred by any Credit Party in respect of Indebtedness of any Credit
Party otherwise permitted hereunder; provided that (A) no Contingent Liability
of the ABL Obligations or the Prepetition Term Loan Facilities or any
Subordinated Indebtedness shall be permitted unless such party providing such
Contingent Liability shall have also provided a Contingent Liability of the
Obligations on the terms set forth herein, and (B) if the Indebtedness
benefitting from the Contingent Liability is subordinated to the Obligations,
such Contingent Liability shall be subordinated to the Subsidiary Guaranty of
the Obligations on terms at least as favorable to the Lenders as those contained
in the subordination of such Indebtedness; or (viii) in an aggregate amount of
$250,000.

“Permitted ABL Agent Discretion” means the ABL Administrative Agent's reasonable
(from the perspective of a secured asset based lender with advance rates based
on current assets) credit judgment based upon its consideration of any factor
which ABL Administrative Agent believes (a) will or could reasonably be expected
to materially and adversely affect in any respect the value of any ABL Priority
Collateral, the enforceability or priority of any Liens in favor of ABL
Administrative Agent or the amounts which ABL Administrative Agent and ABL
Lenders would be likely to recover in the liquidation of such ABL Priority
Collateral; (b) suggests that any collateral report, financial information or
certificate delivered to ABL Administrative Agent by or on behalf of any
Borrower with respect to any ABL Priority Collateral is incomplete, inaccurate
or misleading in any material and adverse respect; or (c) creates or reasonably
could be expected to create or result in a Default or Event of Default under the
ABL DIP Credit Agreement.  In exercising such judgment, ABL Administrative Agent
may consider factors already included or tested in determining Eligible Accounts
and Eligible Inventory (each as defined in the ABL DIP Credit Agreement as of
the date hereof) or in calculating the Borrowing Base or ABL Availability, as
well as any of the following: (i) changes in collection history and dilution
with respect to the Accounts (as defined in the ABL DIP Credit Agreement), (ii)
changes in demand for, and pricing of, Inventory, (iii) changes in any
concentration of risk with respect to the Accounts, (iv) changes in turnover
statistics with respect to Inventory and/or Accounts, including actual versus
historical and projected rates, and (v) any other factors, events, contingencies
or circumstances that arise (or first become known to ABL Administrative Agent)
after the Petition Date and that change the credit risk of lending to any
Borrower on the security of the ABL Priority Collateral included in the
Borrowing Base in any respect; provided, however, that (a) ABL Administrative
Agent shall not increase the Availability Reserve (as defined in the ABL DIP
Credit Agreement) solely in response to factors that already have been taken
into account in excluding from the Borrowing Base calculation the





24

--------------------------------------------------------------------------------




whole or any part of any Accounts or Inventory; and (b) the amount of any
addition made to the Availability Reserve pursuant to clause (viii) of the
definition thereof shall bear a reasonable relationship to the impact of any
such factors that ABL Administrative Agent seeks to mitigate.

“Permitted Liens” means:

(a)

Liens existing on the date hereof and listed on Part 1.1 of the Disclosure
Schedule, other than Liens referred to in clause (c) of this definition;

(b)

subject to the ABL-TL DIP Intercreditor Agreement,] Liens securing ABL
Obligations (as defined in the ABL-TL DIP Intercreditor Agreement);

(c)

subject to the First/Second Lien Intercreditor Agreement, Liens securing
Indebtedness of the type permitted under clause (a) and clause (c) of Section
7.2.9;

(d)

Capitalized Lease Liabilities in existence and in the amounts outstanding on the
Closing Date, as such amounts are reduced in accordance with the Budget;

(e)

Liens for Taxes which accrued post-petition and are not yet due and payable or
are being Properly Contested;

(f)

statutory Liens arising after the Petition Date (other than Liens for Taxes,
imposed under ERISA or in favor of the Pension Benefit Guaranty Corporation)
arising in the Ordinary Course of Business, but only if payment of the
obligations secured thereby is not yet due or is being Properly Contested;

(g)

Liens incurred or deposits made in the Ordinary Course of Business to secure the
performance of tenders, bids, leases, contracts (except those relating to
Indebtedness for borrowed money), statutory obligations and other similar
obligations, or arising after the Petition Date as a result of progress payments
under government contracts, as long as such Liens are at all times junior to
Liens granted under the Security Documents;

(h)

Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;

(i)

easements, rights-of-way, restrictions, covenants or other agreements of record,
and other similar charges or encumbrances on real property, that do not secure
any monetary obligation and do not interfere with the Ordinary Course of
Business;

(j)

bankers’ Liens with respect to depository account arrangements entered into in
the Ordinary Course of Business securing obligations not past due;  and

(k)

Liens in respect of the Carve Out or otherwise created pursuant to the Financing
Orders.

“Permitted Variances” means an unfavorable variance from the Budget not
exceeding (a) 10.0% for each line item (other than “payroll”, “health &
benefits”, “postage” and “Audit





25

--------------------------------------------------------------------------------




Expense”), (b) 5.0% for payroll, (c) 5.0% for health & benefits, (d) 5.0% for
postage, (e) 0.0% for Audit Expense, and (f) 5.0% with respect to cumulative net
cash flows of the Borrowers and their subsidiaries (excluding amounts relating
to payroll, health & benefits and postage), in each case for the period from the
Petition Date through the measurement date at the end of each week. All
variances shall be tested weekly on the Friday of such week, beginning with the
four week period ending on April 3, 2015, and measured on a rolling four week
basis thereafter.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

“Platform” is defined in Section 7.1.3.

“Prepayment Event” means any Asset Sale Prepayment Event, Casualty Event or Debt
Incurrence Prepayment Event.

“Prepetition ABL Credit Agreement” is defined in the recitals to this Agreement.

“Prepetition ABL/TL Intercreditor Agreement” means that certain Intercreditor
Agreement, dated as of August 1, 2013, executed and delivered by Bank of
America, N.A. as administrative agent under the Prepetition ABL Credit Facility,
the Prepetition First Lien Term Loan Agent, the Second Lien Administrative Agent
and the Credit Parties, pursuant to the terms of the Prepetition Term Loan
Facilities, as amended, supplemented or otherwise modified through the Closing
Date.

“Prepetition First Lien Term Loan Agent” means Silver Point Finance, LLC, as
administrative agent under the Prepetition First Lien Term Loan Agreement.

“Prepetition First Lien Term Loan Agreement” means that certain First Lien
Credit Agreement dated as of August 1, 2013 by and among Borrowers (as a
Borrower or a Subsidiary Guarantor thereunder, as applicable), WorkflowOne LLC,
the subsidiary guarantors party thereto, the lenders party thereto, and the
Prepetition First Lien Term Loan Agent, as amended, restated, supplemented, or
modified through the Closing Date.

“Prepetition Revolving Lenders” is defined in the recitals hereto.

“Prepetition Term Loan Facilities” means the documents governing, evidencing,
securing or otherwise executed in connection with the Prepetition First Lien
Term Loan Agreement and the Second Lien Credit Agreement together, in each case,
with the loans, terms, agreements and Liens made, arising or existing in
connection therewith.

“Professional Fee Budget” is defined in Section 7.1.3(k).

“Properly Contested” means in the case of any Indebtedness of a Credit Party
(including any Taxes) that is not paid as and when due or payable by reason of
such Credit Party’s bona fide dispute concerning its liability to pay same or
concerning the amount thereof, (i) such Indebtedness is being properly contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted; (ii) such Credit Party has established appropriate reserves as





26

--------------------------------------------------------------------------------




shall be required in conformity with GAAP, (iii) the non-payment of such
Indebtedness will not have a Material Adverse Effect and will not result in a
forfeiture of any assets of such Credit Party; (iv) no Lien is imposed upon any
of such Credit Party’s assets with respect to such Indebtedness unless such Lien
is at all times junior and subordinate in priority to the Liens in favor of the
Collateral Agent (except only with respect to property taxes that have priority
as a matter of applicable state law) and enforcement of such Lien is stayed
during the period prior to the final resolution or disposition of such dispute;
(v) if the Indebtedness results from, or is determined by the entry, rendition
or issuance against a Credit Party or any of its assets of a judgment, writ,
order or decree, enforcement of such judgment, writ, order or decree is stayed
pending a timely appeal or other judicial review; and (vi) if such contest is
abandoned, settled or determined adversely (in whole or in part) to such Credit
Party, such Credit Party forthwith pays such Indebtedness and all penalties,
interest and other amounts due in connection therewith.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed and whether tangible or intangible.

“Public Lender” is defined in Section 7.1.3.

“Purchase Agreement” means that certain Asset Purchase Agreement dated on or
about the date hereof by and among the Purchaser, the Debtors (as sellers) as
amended, supplemented or otherwise modified with the consent of the
Administrative Agent and the Required Lenders.

“Purchaser” means Standard Acquisition Holdings, LLC, a Delaware Limited
Liability Company, and its designee, successors or assigns.

“Qualified Equity Interests” means any Capital Securities that are not a
Disqualified Capital Securities.  

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901,
et seq., as amended.

“Register” is defined in clause (a) of Section 2.5.

“Release” means a “release”, as such term is defined in CERCLA or any release,
threatened release, spill, emission, leaking, pumping, pouring, emitting,
emptying, escape, injection, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of Hazardous Material in the indoor or outdoor
environment, including the movement of Hazardous Material through or in the air,
soil, surface water, ground water or property.

“Replacement Lender” is defined in Section 4.10.

“Replacement Notice” is defined in Section 4.10.

“Reportable Event” means any of the events set forth in Section 4043(b) of
ERISA.

“Required Lenders” means, at any time, Lenders holding more than 50% of the
aggregate principal amount of the then outstanding Loans.





27

--------------------------------------------------------------------------------




“Restricted Investment” means any Investment by a Credit Party or Subsidiary,
other than (i) Investments in the Borrowers or in any Subsidiary Guarantor
formed or acquired after the Closing Date; (ii) Cash Equivalents that are
pledged as Collateral; and (iii) loans and advances permitted under Section
7.2.11.

“Restrictive Agreement” means an agreement (other than any of the Loan
Documents) that, if and for so long as a Credit Party or any Subsidiary of such
Credit Party is a party thereto, would prohibit, condition or restrict such
Credit Party’s or Subsidiary’s right to incur or repay Indebtedness for Money
Borrowed (including any of the Obligations); grant Liens upon any of such Credit
Party’s or Subsidiary’s assets (including Liens granted in favor of the
Collateral Agent pursuant to the Loan Documents); declare or make Distributions;
amend, modify, extend or renew any agreement evidencing Indebtedness for Money
Borrowed (including any of the Loan Documents); or repay any Indebtedness owed
to any Credit Party.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Sale Closing Date” means the date the Acquisition is consummated.

“Sale Covenants” is defined in Section 7.1.20.

“Sale Motion” is defined in Section 5.1.19.

“Sale Order” means an order of the Bankruptcy Court approving the Sale Motion,
the Purchase Agreement, and the Acquisition and providing for the payment in
full in cash of the Obligations under the Facility on the Sale Closing Date.

“SEC” means the Securities and Exchange Commission.

“Second Lien Administrative Agent” means the “Administrative Agent” as defined
in the Second Lien Credit Agreement (or such corresponding term in the event the
Second Lien Credit Agreement is refinanced in accordance with the terms hereof).

“Second Lien Credit Agreement” means that certain Second Lien Credit Agreement,
dated as of August 1, 2013, among Standard Register, the other Borrowers (as
subsidiary guarantors thereunder), the various financial institutions and other
Persons from time to time party thereto as lenders, the Second Lien
Administrative Agent and the other Persons party thereto as agents, as amended,
supplemented or otherwise modified through the Closing Date.

“Second Lien Loans” means the “Loans” as defined in the Second Lien Credit
Agreement (or such corresponding term in the event the Second Lien Credit
Agreement is refinanced in accordance with the terms hereof) and references
herein to “Term A Second Lien Loan”, “Term B Second Lien Loan” and “Term C
Second Lien Loan” shall mean “Term A Loan”, “Term B Loan” and “Term C Loan” as
defined in the Second Lien Credit Agreement as of the date hereof.

“Secured Parties” means, collectively, the Lenders, the Administrative Agent and
(in each case) each of their respective successors, transferees and assigns.





28

--------------------------------------------------------------------------------




“Security Agreement” means the Pledge and Security Agreement dated as of the
date hereof executed and delivered by an Authorized Officer of each Borrower and
its Subsidiaries, substantially in the form of Exhibit F hereto, as amended,
supplemented, amended and restated or otherwise modified from time to time.

“Security Documents” means, collectively, (a) the Financing Orders, (b) the
Subsidiary Guaranty, (c) the Security Agreement, (d) each Mortgage and
Additional Mortgage, (e) the Copyright Security Agreement, (f) the Patent
Security Agreement, (g) the Trademark Security Agreement and (h) each other
security agreement or other interest or document executed and delivered pursuant
to Section 7.1.7 or any of the Security Documents to secure any of the
Obligations.

“Silver Point” means Silver Point Finance, LLC.

“SPC” is defined in clause (g) of Section 10.11.

“Stated Maturity Date” means September 8, 2015.

“Subordinated Indebtedness” means Indebtedness incurred by a Credit Party that
(i) is expressly subordinate and junior in right of payment to full payment of
all Obligations, (ii) has a stated maturity at least one year after the stated
maturity date of the Second Lien Loans, (iii) does not provide for payment of
interest in cash or otherwise than through the capitalization thereof, and (iv)
is otherwise on terms satisfactory to the Administrative Agent.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person.  Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of a Borrower.

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered to
the Administrative Agent the Subsidiary Guaranty (including by means of a
delivery of a supplement thereto).

“Subsidiary Guaranty” means the subsidiary guaranty dated as of the date hereof
executed and delivered by an Authorized Officer of each Subsidiary pursuant to
the terms of this Agreement, in the form and substance acceptable to the
Administrative Agent, as amended, supplemented, amended and restated or
otherwise modified from time to time.

“Superpriority Claim” means a superpriority administrative expense claim with
priority over any and all other obligations, liabilities and indebtedness, now
existing or hereafter arising, of any kind whatsoever, including any and all
administrative expenses or other claims of the kind specified in or arising
under sections 105, 326, 328, 330, 331, 503(b), 506(c), 507, 546(c), 552(b),
726, 1113 or 1114 of the Bankruptcy Code.





29

--------------------------------------------------------------------------------




“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

“Taxes” means any and all taxes, duties, levies, imposts, charges, assessments,
fees, deductions or withholdings (including backup withholdings), now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, and all interest, penalties or similar liabilities with respect
thereto.

“Term Loan Commitment” means mean the commitment of a Lender to make or
otherwise fund Loans hereunder pursuant to Section 2.1, as the same may be
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.11; and “Term Loan Commitments” means such
commitments of all such Lenders in the aggregate.  The amount of each Lender’s
Term Loan Commitment as of the Closing Date is set forth on Schedule III.  The
aggregate amount of the Term Loan Commitments as of the Closing Date is
$30,000,000.

“Term Loan Priority Collateral” is defined in the ABL-TL DIP Intercreditor
Agreement.

“Termination Date” means the date on which all Obligations have been
indefeasibly paid in full in cash.

“Terrorism Laws” means any of the following (a) Executive Order 13224 issued by
the President of the United States, (b) the Terrorism Sanctions Regulations
(Title 31 Part 595 of the U.S. Code of Federal Regulations), (c) the Terrorism
List Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of
Federal Regulations), (d) the Foreign Terrorist Organizations Sanctions
Regulations (Title 31 Part 597 of the U.S. Code of Federal Regulations), (e) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (as it may be
subsequently codified), (f) all other present and future legal requirements of
any Governmental Authority addressing, relating to, or attempting to eliminate,
terrorist acts and acts of war and (g) any regulations promulgated pursuant
thereto or pursuant to any legal requirements of any Governmental Authority
governing terrorist acts or acts of war.

“Trademark Security Agreement” means any Trademark Security Agreement dated as
of the date hereof executed and delivered by any Credit Party substantially in
the form of Exhibit B to the Security Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time.

“Transactions” means, collectively, the filing of the Sale Motion, the
consummation of the Acquisition, the execution and delivery by the parties of
the Purchase Agreement, the filing of the Cases, the filing of the First Day
Motions, the execution and delivery of this Agreement and the other Loan
Documents, the closing and effectiveness of the ABL DIP Facility and the making
of any Revolver Loans thereunder on the Closing Date, the payment of the fees
and





30

--------------------------------------------------------------------------------




expenses incurred in connection with any of the foregoing transactions that are
required to be paid on the Closing Date and all other transactions contemplated
under any of the foregoing.

“Transaction Documents” means, collectively, this Agreement and the other Loan
Documents, the Financing Orders, the Purchase Agreement, the ABL DIP Documents
and each other document delivered in connection with any of the foregoing,
whether or not specifically mentioned herein or therein, in each case as
amended, supplemented, amended and restated or otherwise modified from time to
time.

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

“UCC”  means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests granted to the Administrative Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of each Loan Document and
any Filing Statement relating to such perfection or effect of perfection or
non-perfection.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“Upstream Payment” means a Distribution by a Subsidiary of a Credit Party to
such Credit Party.

“Voting Power” means, with respect to any Person, the power ordinarily (without
the occurrence of a contingency) to elect the members of the Board of Directors
(or Persons performing similar functions) of such Person.

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“wholly owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by Applicable Laws) is owned directly or
indirectly by a Borrower.

“Wind Down Amount” means the sum of (i) allowed, accrued and unpaid professional
fees in accordance with the Professional Fee Budget not to exceed $2,600,000 (if
allowed prior to or after the consummation of the Purchase Agreement), plus (ii)
$225,000, plus (iii) the amount of unpaid fees of Lazard Fréres & Co. LLC
accrued as of the Sale Closing Date in connection with, and due upon the
consummation of, the transactions contemplated by the Purchase Agreement, as
approved by the Bankruptcy Court and accepted by the Administrative Agent in its
sole discretion, plus (iv) the amount of unpaid valid sale and use taxes payable
by a Borrower and incurred after the Petition Date, plus (v) the amount of
management incentive plan





31

--------------------------------------------------------------------------------




payments approved by the Bankruptcy Court and accepted by the Administrative
Agent in its sole discretion.

“Wind Down Funding Loan” means a Loan in an amount equal to the Wind Down
Amount, deemed requested by Borrowers and made by the Lenders on the Sale
Closing Date immediately prior to the consummation of the Acquisition in
accordance with Section 5.2 hereof.  



1.2

Use of Defined Terms.  Unless otherwise defined or the context otherwise
requires, terms for which meanings are provided in this Agreement shall have
such meanings when used in each other Loan Document and the Disclosure Schedule.



1.3

Cross-References.  Unless otherwise specified, references in a Loan Document to
any Article or Section are references to such Article or Section of such Loan
Document, and references in any Article, Section or definition to any clause are
references to such clause of such Article, Section or definition.



1.4

Accounting and Financial Determinations.  Unless otherwise specified, all
accounting terms used in each Loan Document shall be interpreted, and all
accounting determinations and computations thereunder (including under Section
7.2.17 and the definitions used in such calculations) shall be made, in
accordance with those generally accepted accounting principles in effect in the
United States (“GAAP”).  Unless otherwise expressly provided, all financial
covenants and defined financial terms shall be computed on a consolidated basis
for the Borrowers and their Subsidiaries (and, to the extent applicable and
unless otherwise specified, any predecessor company), in each case without
duplication.

ARTICLE 2

LOANS, CLOSING RATE AND NOTES



2.1

Loans.  On the terms and subject to the satisfaction (or waiver in writing by
the Administrative Agent) of the conditions precedent set forth in Section 5.1
hereof and in reliance upon the representations and warranties set forth herein
and in the other Loan Documents, each Lender having a Term Loan Commitment
identified on Schedule III agrees, severally and not jointly, from time to time
upon receipt of a written request from Standard Register (on behalf of the
Borrowers) during the period commencing on the Closing Date and ending on the
Maturity Date, to make a term loan (each a “Loan”) in Dollars to the Borrowers,
in a principal amount that, together with all prior Loans made by such Lender
will not result in such Lender exceeding its Term Loan Commitment; provided that
the Borrowers may request no more than five (5) such Loans during each
successive 30 day period.  Amounts prepaid or repaid in respect of Loans may not
be reborrowed.  All Loans shall constitute a single class of Loans for all
purposes hereunder.  The Term Loan Commitment of each Lender shall automatically
be reduced or terminate, as the case may be, by the amount of and after giving
effect to the funding of each Loan made by such Lender.  The outstanding
principal amount of all Loans, together with accrued and unpaid interest
thereon, shall be due and payable on the Maturity Date.



2.2

Loan Rate; Borrowing Procedures.  All of the Loans shall be LIBO Rate Loans with
an Interest Period of one (1) month.  Each Loan shall be made pursuant to a
written request by Standard Register on behalf of the Borrowers, delivered to
Administrative Agent and received





32

--------------------------------------------------------------------------------




by Administrative Agent no later than 11:00 a.m. on the Business Day that is
three (3) Business Days prior to the requested funding date for such Loan, which
request shall specify the requested amount of such Loan and the requested
funding date (which shall be a Business Day).  



2.3

Continuation and Conversion Elections.  By delivering a Continuation /
Conversion Notice to the Administrative Agent on or before 1:00 p.m., New York
time, on a Business Day, the Borrowers may from time to time irrevocably elect,
on not less than one (1) Business Days’ notice in the case of Base Rate Loans,
or three (3) Business Days’ notice in the case of LIBO Rate Loans, and in either
case not more than five (5) Business Days’ notice, that all, or any portion in
an aggregate minimum amount of $1,000,000 and an integral multiple of $250,000
be, in the case of Base Rate Loans, converted into LIBO Rate Loans, or in the
case of LIBO Rate Loans, converted into Base Rate Loans or continued as LIBO
Rate Loans (in the absence of delivery of a Continuation/Conversion Notice with
respect to any LIBO Rate Loan at least three (3) Business Days (but not more
than five (5) Business Days) before the last day of the then current Interest
Period with respect thereto, such LIBO Rate Loan shall, on such last day,
automatically convert to a Base Rate Loan); provided that, (i) each such
conversion or continuation shall be pro rated among the applicable outstanding
Loans of all Lenders that have made such Loans, and (ii) no portion of the
outstanding principal amount of any Loans may be continued as, or be converted
into, LIBO Rate Loans when any Default has occurred and is continuing.  Each
such irrevocable request may be made by telephone confirmed promptly by
facsimile to the Administrative Agent of the applicable Continuation/Conversion
Notice.  The conversion of a Base Rate Loan into a LIBO Rate Loan or a LIBO Rate
Loan into a Base Rate Loan shall not effect a novation of the Loan so converted.



2.4

Funding.  Each Lender may, if it so elects, fulfill its obligation to continue
or convert LIBO Rate Loans hereunder by causing one of its foreign branches or
Affiliates (or an international banking facility created by such Lender) to make
or maintain such LIBO Rate Loan; provided that, such LIBO Rate Loan shall
nonetheless be deemed to have been made and to be held by such Lender, and the
obligation of the Borrowers to repay such LIBO Rate Loan shall nevertheless be
to such Lender for the account of such foreign branch, Affiliate or
international banking facility.  In addition, the Borrowers hereby consent and
agree that, for purposes of any determination to be made for purposes of
Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that each Lender
elected to fund all LIBO Rate Loans by purchasing Dollar deposits in its LIBOR
Office’s interbank Eurodollar market.



2.5

Register; Notes.  The Register shall be maintained on the following terms:

(a)

Each Borrower hereby designates the Administrative Agent to serve as such
Borrower’s agent, solely for the purpose of this clause, to maintain a register
(the “Register”) on which the Administrative Agent will record the Loans issued
by the Borrowers hereunder and held by each Lender (and SPC), each repayment in
respect of the principal amount of the Loans, and each assignment or transfer of
an interest in any Loan made pursuant to Section 10.11, annexed to which the
Administrative Agent shall retain a copy of each Lender Assignment Agreement
delivered to the Administrative Agent pursuant to Section 10.11.  Failure to
make any recordation, or any error in such recordation, shall not affect any
Credit Party’s Obligations.  The entries in the Register shall be conclusive and
binding in the absence of manifest error, and the Borrowers, the





33

--------------------------------------------------------------------------------




Administrative Agent, and the Lenders (including any SPC) shall treat each
Person in whose name a Loan is registered as the owner thereof for the purposes
of all Loan Documents, notwithstanding notice or any provision herein to the
contrary.  Any assignment or transfer of the Loans made pursuant hereto shall be
registered in the Register only upon delivery to the Administrative Agent of a
Lender Assignment Agreement that has been executed by the requisite parties
pursuant to Section 10.11.  No assignment or transfer of a Lender’s (or SPC’s)
Loans shall be effective unless such assignment or transfer shall have been
recorded in the Register by the Administrative Agent as provided in this
Section.

(b)

Upon the request of any Lender made through the Administrative Agent, the
Borrowers shall execute and deliver to each Lender a Note evidencing the Loans
held by, and payable to the order of, such Lender in a maximum principal amount
equal to such Lender’s Percentage of the Loan.  Each Borrower hereby irrevocably
authorizes each Lender to make (or cause to be made) appropriate notations on
the grid attached to such Lender’s Note (or on any continuation of such grid),
which notations, if made, shall evidence, inter alia, the date of, the
outstanding principal amount of, and the interest rate and Interest Period
applicable to the Loans evidenced thereby.  Such notations shall, to the extent
not inconsistent with notations made by the Administrative Agent in the
Register, be conclusive and binding on each Credit Party absent manifest error;
provided that, the failure of any Lender to make any such notations shall not
limit or otherwise affect any Obligations of any Credit Party.

ARTICLE 3

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES



3.1

Repayments and Prepayments; Application.  The Borrowers agree that the Loans
shall be repaid and prepaid pursuant to the following terms.

3.1.1

Repayments and Prepayments.  The Borrowers shall repay in full the unpaid
principal amount of each Loan on the Maturity Date.  Prior thereto, payments and
prepayments of the Loans shall or may be made as set forth below.

(a)

From time to time on any Business Day, the Borrowers may make a voluntary
prepayment, in whole or in part, of the outstanding principal amount of any
Loans; provided that, (i) all such voluntary prepayments shall require, in the
case of Base Rate Loans at least the same Business Day’s prior notice (such
notice to be delivered before noon New York time on such day), and in the case
of LIBO Rate Loans at least three (3) Business Days’ prior notice (such notice
to be delivered before noon New York time on such day), and in either case not
more than five (5) Business Days’ prior irrevocable notice to the Administrative
Agent (which notice may be telephonic so long as such notice is confirmed in
writing within 24 hours thereafter and such notice to be delivered before noon
New York time on such day); and (ii) all such voluntary partial prepayments
shall be, in the case of LIBO Rate Loans, in an aggregate minimum amount of
$100,000 and an integral multiple of $50,000 and, in the case of Base Rate
Loans, in an aggregate minimum amount of $100,000 and an integral multiple of
$50,000.  Each notice of prepayment sent pursuant to this clause shall specify
the prepayment date and the principal amount of each Loan (or portion thereof)





34

--------------------------------------------------------------------------------




to be prepaid.  Each such notice shall be irrevocable and shall commit the
Borrowers to prepay such Loan (or portion thereof) by the amount stated therein
on the date stated therein.  All prepayments under this clause shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

(b)

[Reserved].

(c)

On each occasion that a Prepayment Event occurs, the Borrowers shall, within one
(1) Business Day after the occurrence of a Debt Incurrence Prepayment Event and
within two (2) Business Days after the occurrence of any other Prepayment Event,
prepay, in accordance with Section 3.1.2 below, the principal amount of Loans in
an amount equal to 100% of the Net Cash Proceeds from such Prepayment Event.  If
all or substantially all of the Capital Securities of any Credit Party are sold
or any Credit Party is sold as a going concern on any date, the sale proceeds
shall be allocated as set forth in the applicable Intercreditor Agreements.

(d)

[Reserved].

(e)

Immediately upon the occurrence of the Maturity date, including any acceleration
of the Stated Maturity Date of any Loans pursuant to Section 8.3, or otherwise,
the Borrowers shall repay all the Loans, unless, pursuant to Section 8.3, only a
portion of all the Loans is so accelerated (in which case the portion so
accelerated shall be so repaid).

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.

3.1.2

Application.  Amounts prepaid pursuant to Section 3.1.1 shall be applied as set
forth in this Section.

(a)

Subject to clause (b), each prepayment or repayment of the principal of the
Loans shall be applied, to the extent of such prepayment or repayment, first, to
the principal amount thereof being maintained as Base Rate Loans, and second,
subject to the terms of Section 4.4, to the principal amount thereof being
maintained as LIBO Rate Loans, in each case in a manner that minimizes the
amount of any payments required to be made by the Borrowers pursuant to Section
4.4.

(b)

At any time that a payment or prepayment is made pursuant to Section 3.1.1
hereof, all payments remitted to Administrative Agent by the Credit Parties and
all proceeds of Collateral received by the Collateral Agent shall be applied as
follows:

first, to pay any fee and expenses (including cost or expense reimbursements) or
indemnities then due to the Administrative Agent or the Collateral Agent from
the Credit Parties under the Loan Documents, until paid in full,

second, to pay interest due in respect of all Loans until paid in full,





35

--------------------------------------------------------------------------------




third, to pay the principal of all Loans until paid in full,

fourth, to pay any other Obligations owing to any Lender,

fifth, to Borrowers (to be wired to the applicable designated account) or such
other Person entitled thereto under applicable law.

The Administrative Agent promptly shall distribute to each Lender, pursuant to
the applicable wire instructions received from each Lender in writing, such
funds as it may be entitled to receive.

3.2

Interest Provisions.  Interest on the outstanding principal amount of the Loans
shall accrue and be payable in accordance with the terms set forth below.

3.2.1

Rates. Subject to Section 2.3, pursuant to an appropriately delivered
Continuation/Conversion Notice, the Borrowers may elect that the Loans accrue
interest at a rate per annum:

(a)

on that portion maintained from time to time as a Base Rate Loan, equal to the
sum of the Alternate Base Rate, from time to time in effect plus the Applicable
Margin; and

(b)

on that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted) for
such Interest Period plus the Applicable Margin.

All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.

3.2.2

Post-Default Rates.

(a)

If any amount of principal of any Loan is not paid when due (without regard to
applicable grace periods), whether at stated maturity, by acceleration, or
otherwise, then such amount shall bear interest (after as well as before
judgment) at a rate per annum at all times equal to the rate of interest that
otherwise would be applicable to such Loan plus 2% per annum, to the fullest
extent permitted by law;

(b)

If any amount (other than principal of any Loan) payable by the Borrowers under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then such
amount shall bear interest (after as well as before judgment) at a rate per
annum at all times equal to the Base Rate from time to time in effect, plus the
Applicable Margin for Loans accruing interest at the Base Rate, plus a margin of
2% per annum, to the fullest extent permitted by law;

(c)

[Reserved]; and





36

--------------------------------------------------------------------------------




(d)

After the date that any other Event of Default has occurred for any reason and
be continuing, the Borrowers shall pay interest (after as well as before
judgment) on all outstanding Obligations at a rate per annum equal to (a) in the
case of principal on any Loan, the rate of interest that otherwise would be
applicable to such Loan plus 2% per annum; and (b) in the case of overdue
interest, fees, and other monetary Obligations, the Base Rate from time to time
in effect, plus the Applicable Margin for Loans accruing interest at the Base
Rate, plus a margin of 2% per annum, in each case, to the fullest extent
permitted by law.

3.2.3

Payment Dates.  Interest accrued on each Loan shall be payable, without
duplication:

(a)

on the Maturity Date;

(b)

except as set forth in clause (c) below, on the date of any payment or
prepayment, in whole or in part, of principal outstanding on such Loan on the
principal amount so paid or prepaid;

(c)

with respect to Base Rate Loans, on the last Business Day of each month
occurring after the Closing Date;

(d)

with respect to LIBO Rate Loans, on the last day of each applicable Interest
Period;

(e)

with respect to any Base Rate Loans converted into LIBO Rate Loans on a day when
interest would not otherwise have been payable pursuant to clause (c), on the
date of such conversion; and

(f)

on that portion of any Loans the Stated Maturity Date of which is accelerated
pursuant to Section 8.2 or Section 8.3, immediately upon such acceleration.

(g)

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

3.3

Fees.  The Borrowers shall pay to the Administrative Agent,

3.3.1

for the ratable account of the Lenders, on the Closing Date, a closing fee in
the amount of $1,050,000;

3.3.2

for the ratable account of the Lenders, a commitment fee in an amount equal to
1.00% per annum times the result of (i) the aggregate amount of the Term Loan
Commitments hereunder, less (ii) the average aggregate outstanding principal
balance of Loans during the immediately preceding month (or portion thereof),
which commitment fee shall be due and payable on the first day of each month
from and after the Closing Date up to the first day of the month prior to the
date on which the Obligations are paid in full and on the date on which the
Obligations are paid in full; and





37

--------------------------------------------------------------------------------




3.3.3

for its own account, a collateral monitoring fee in the amount of $10,000,
payable in advance on the Closing Date, and on the first Business Day of each
month thereafter.

3.3.4

 All such fees shall be non-refundable.

3.4

Nature of Obligations.

3.4.1

Joint and Several Nature.  Each Borrower shall be liable for, on a joint and
several basis, and hereby guarantees the timely payment by all other Borrowers
of, all of the Loans and other Obligations, regardless of which Borrower
actually may have received the proceeds of any Loan or other extensions of
credit hereunder or the amount of such Loans received or the manner in which
Administrative Agent or any Lender accounts for such Loans or other extensions
of credit on its books and records, it being acknowledged and agreed that Loans
to any Borrower inure to the mutual benefit of all Borrowers and that the
Administrative Agent and Lenders are relying on the joint and several liability
of Borrowers in extending the Loans and other financial accommodations
hereunder.  Each Borrower hereby unconditionally and irrevocably agrees that
upon default in the payment when due (whether at stated maturity, by
acceleration or otherwise) of any principal of, interest owed on, or other
amount owing with respect to any of the Loans or other Obligations, such
Borrower shall forthwith pay the same, without notice or demand.

3.4.2

Unconditional Nature of Liability.  Each Borrower’s liability hereunder with
respect to, and guaranty of the Obligations (as provided for in Section 3.4.1
above) shall be absolute, unconditional and irrevocable irrespective of (i) any
lack of validity, legality or enforceability of any Loan Document, (ii) the
failure of any Secured Party (A) to assert any claim or demand or to enforce any
right or remedy against the Borrowers or any other Person (including a
guarantor) under the provisions of any Loan Document or otherwise, or (B) to
exercise any right or remedy against any other borrower (including the
Borrowers) of, or collateral securing, any Obligations, (iii) any change in the
time, manner or place of payment of, or in any other term of, all or any part of
the Obligations, or any other extension, compromise or renewal of any
Obligation, (iv) any reduction, limitation, impairment or termination of any
Obligations (except in the case of the occurrence of the Termination Date) for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Borrower hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise, (v) any amendment to, rescission,
waiver, or other modification of, or any consent to or departure from, any of
the terms of any Loan Document, (vi) any addition, exchange or release of any
collateral or of any Person that is (or will become) a borrower (including the
Borrowers hereunder) of the Obligations, or any surrender or non-perfection of
any collateral, or any amendment to or waiver or release or addition to, or
consent to or departure from, any other guaranty held by any Secured Party
securing any of the Obligations; or (vii) any other circumstance which might
otherwise constitute a defense available to, or a legal or equitable discharge
of, the Borrowers, any surety or any guarantor.

3.4.3

Partial Release of Liability for Obligations.  No payment or payments made by an
Credit Party or received or collected by the Administrative Agent from the
Borrowers or any other Person by virtue of any action or proceeding or any
setoff or appropriation or application at





38

--------------------------------------------------------------------------------




any time or from time to time in reduction of or in payment of the Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
the Borrowers for the balance of Obligations remaining due under this Agreement,
and the Borrowers shall remain liable for the payment and performance of all
Obligations until the Termination Date.

3.4.4

Postponement of Subrogation, Etc.  Each Borrower agrees that it will not
exercise any rights which it may acquire by way of rights of subrogation under
any Loan Document to which it is a party, nor shall any Borrower seek or be
entitled to seek any contribution or reimbursement from any Credit Party, in
respect of any payment made under any Loan Document or otherwise, until
following the Termination Date.  Any amount paid to the Borrowers on account of
any such subrogation rights prior to the Termination Date shall be held in trust
for the benefit of the Secured Parties and shall immediately be paid and turned
over to the Administrative Agent for the benefit of the Secured Parties in the
exact form received by the applicable Borrower (duly endorsed in favor of the
Administrative Agent, if required), to be credited and applied against the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement; provided, however, that if a Borrower has made payment to the Secured
Parties of all or any part of the Obligations and the Termination Date has
occurred, then at the Borrowers’ written request, the Administrative Agent (on
behalf of the Secured Parties) will, at the expense of the Borrowers, execute
and deliver to the Borrowers appropriate documents (in form and substance
satisfactory to the Administrative Agent and without recourse and without
representation or warranty) necessary to evidence the transfer by subrogation to
the Borrowers of an interest in the Obligations resulting from such payment.  In
furtherance of the foregoing, at all times prior to the Termination Date, the
Borrowers shall refrain from taking any action or commencing any proceeding
against any Credit Party (or its successors or assigns, whether in connection
with a bankruptcy proceeding or otherwise) to recover any amounts in respect of
payments made under Section 3.4.1 to any Secured Party.

ARTICLE 4

CERTAIN LIBO RATE AND OTHER PROVISIONS



4.1

LIBO Rate Lending Unlawful.  If any Lender shall determine (which determination
shall, upon notice thereof to the Borrowers and the Administrative Agent, be
conclusive and binding on the Borrowers) that the introduction of or any change
in or in the interpretation of any law makes it unlawful, or any Governmental
Authority asserts that it is unlawful, for such Lender to make or continue any
Loan as, or to convert any Loan into, a LIBO Rate Loan, the obligations of such
Lender to make, continue or convert any such LIBO Rate Loan shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all outstanding LIBO Rate Loans payable to such Lender shall
automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion.  

4.2

Deposits Unavailable.  If the Administrative Agent shall have determined that
(a) Dollar deposits in the relevant amount and for the relevant Interest Period
are not available to it in its relevant market; or (b) by reason of
circumstances affecting its relevant market, adequate means do not exist for
ascertaining the interest rate applicable hereunder to LIBO Rate Loans; then,
upon notice from the Administrative Agent to the Borrowers and the Lenders, the





39

--------------------------------------------------------------------------------




obligations of all Lenders under Section 2.3 and Section 2.4 to make or continue
any Loans as, or to convert any Loans into, LIBO Rate Loans shall forthwith be
suspended until the Administrative Agent shall notify the Borrowers and the
Lenders that the circumstances causing such suspension no longer exist.  

4.3

Increased LIBO Rate Loan Costs, etc.  Each Borrower agrees, jointly and
severally, to reimburse each Secured Party for any increase in the cost to such
Secured Party of, or any reduction in the amount of any sum receivable by such
Secured Party in respect of, such Secured Party’s Loans hereunder (including the
making, continuing or maintaining (or of its obligation to make or continue) any
Loans as, or of converting (or of its obligation to convert) any Loans into,
LIBO Rate Loans) that arise in connection with any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or phase
in after the Closing Date of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any Governmental
Authority, except for such changes with respect to increased capital costs
 (which are governed by Section 4.5), any Indemnified Taxes or any Excluded
Taxes.  Each affected Secured Party shall promptly notify the Administrative
Agent and the Borrowers in writing of the occurrence of any such event, stating
the reasons therefor and the additional amount required fully to compensate such
Secured Party for such increased cost or reduced amount.  Such additional
amounts shall be payable by the Borrowers directly to such Secured Party within
five days of its receipt of such notice, and such notice shall, in the absence
of manifest error, be conclusive and binding on the Borrowers.  

4.4

Funding Losses.  In the event any Lender shall incur any loss or expense
(including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make or
continue any portion of the principal amount of any Loan as, or to convert any
portion of the principal amount of any Loan into, a LIBO Rate Loan) as a result
of:

(a)

any conversion or repayment or prepayment of the principal amount of any LIBO
Rate Loan on a date other than the scheduled last day of the Interest Period
applicable thereto, whether pursuant to Article 3 or otherwise;

(b)

any Loans not being continued as, or converted into, LIBO Rate Loans in
accordance with the Continuation/Conversion Notice therefor; or

(c)

any LIBO Rate Loans not being prepaid in accordance with any notice delivered
pursuant to clause (a) of Section 3.1.1 (as a result of a revocation of such
notice or as a result of such payment not being made);

but in each case other than due to such Lender’s failure to fulfill its
obligations hereunder then, upon the written notice of such Lender to the
Borrowers, the Borrowers shall, within ten (10) days of its receipt thereof, pay
directly to such Lender such amount as will (in the reasonable determination of
such Lender) reimburse such Lender for such loss or expense.  Such written
notice shall, in the absence of manifest error, be conclusive and binding on the
Borrowers.  

4.5

Increased Capital Costs.  In the event that any Lender shall determine (which
determination shall, absent demonstrable error, be final and conclusive and
binding upon all





40

--------------------------------------------------------------------------------




parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or the adoption, effectiveness, interpretation,
reinterpretation or phase in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law), or change in the
administration or application thereof (including the introduction of any new
law, treaty or governmental rule, regulation or order), or any determination of
a court or governmental authority, in each case that becomes effective after the
date hereof (provided that, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “change in law” for the purposes of
the foregoing, regardless of the date enacted, adopted or issued), or compliance
by such Lender with any guideline, request or directive issued or made after the
date hereof by any central bank or other Governmental Authority (whether or not
having the force of law): (i) affects or would affect the amount of capital
required or expected to be maintained by any Lender or any Person controlling
such Lender, and such Lender determines (in good faith but in its sole and
absolute discretion) that the rate of return on its or such controlling Person’s
capital as a consequence of the Loans held by such Lender is reduced to a level
below that which such Lender or such controlling Person could have achieved but
for the occurrence of any such circumstance, (ii) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Tax on the
overall net income of such Lender) with respect to this Agreement or any of the
other Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (iii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to LIBOR Rate Loans that are
reflected in the definition of Adjusted LIBOR Rate); or (iv) imposes any other
condition (other than with respect to a Tax matter) on or affecting such Lender
(or its applicable lending office) or its obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Lender of agreeing to make, making or maintaining Loans hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, Borrower shall
promptly pay to such Lender, within three (3) Business Days of receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its sole discretion shall determine) as
may be necessary to compensate such Lender on an after tax basis for any such
increased cost or reduction in amounts received or receivable hereunder.  Such
Lender shall deliver to Borrower (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 4.5, which statement
shall be conclusive and binding upon all parties hereto absent demonstrable
error.  In determining such amount, such Lender may use any method of averaging
and attribution that it (in its sole and absolute discretion) shall deem
applicable.

4.6

Taxes.  Each Borrower covenants and agrees as follows with respect to Taxes.





41

--------------------------------------------------------------------------------




(a)

Any and all payments by or on account of the Borrowers or any other Credit Party
under any Loan Document shall be made without setoff, counterclaim or other
defense, and free and clear of, and without deduction or withholding for or on
account of, any Taxes except to the extent that deduction or withholding of such
Taxes is required by Applicable Law.  In the event that any such Taxes are
required by Applicable Law to be deducted or withheld from any payment required
to be made by or on behalf of the Borrowers or any other Credit Party under any
Loan Document, then:

(i)

subject to clause (f), if such Taxes are Indemnified Taxes or Other Taxes, the
Borrowers and each Credit Party shall increase the amount of such payment so
that each Secured Party receives an amount equal to the amount it would have
received had no such deduction or withholding been made; and

(ii)

the Borrowers or the Administrative Agent (as applicable) shall withhold the
full amount of such Taxes from such payment (as increased pursuant to clause
(a)(i)) and shall pay such amount to the Governmental Authority imposing such
Taxes in accordance with Applicable Law.

(b)

In addition, the Borrowers shall pay all Other Taxes imposed to the relevant
Governmental Authority imposing such Other Taxes in accordance with Applicable
Law, or at the option of the Administrative Agent, timely reimburse it for the
payment of Other Taxes.  

(c)

The Borrowers shall furnish to the Administrative Agent, as promptly as
reasonably practicable after any such payment is made, an official receipt (or a
certified copy thereof) or other proof of payment satisfactory to the
Administrative Agent, acting reasonably, evidencing the payment of such Taxes or
Other Taxes.  The Administrative Agent shall make copies thereof available to
any Lender upon request therefor.  

(d)

Subject to clause (f), the Borrowers, jointly and severally, shall indemnify
each Secured Party for any Indemnified Taxes and Other Taxes (including
Indemnified Taxes and Other Taxes imposed or asserted on, or attributable to,
amounts payable under this Section 4.6) paid by such Secured Party, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally asserted by
the relevant Governmental Authority.  With respect to the indemnification
provided in this Section 4.6(d), such indemnification shall be made within 10
days after the date such Secured Party makes written demand therefor.

(e)

Each Lender making Loans to the Borrowers, on or prior to the date on which such
Lender becomes a Lender hereunder (and from time to time thereafter upon the
request of the Borrowers or the Administrative Agent, but only to the extent
that such Lender is legally entitled to do so), shall deliver to the Borrowers
and the Administrative Agent either (i) in the case of a Non-U.S. Lender, two
duly completed copies of either (x) Internal Revenue Service Form W-8BEN-E,
W-8BEN or W-8IMY claiming eligibility of a Non-U.S. Lender for benefits of an
income tax treaty to which the United States is a party or (y) Internal Revenue
Service Form W-8ECI, or in either case an applicable successor form; (ii) in the
case of a Non-U.S. Lender that is not legally entitled to deliver





42

--------------------------------------------------------------------------------




either form listed in clause (e)(i), (x) a certificate to the effect that such
Non-U.S. Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (B) a “10 percent shareholder” of Standard Register within the
meaning of Section 881(c)(3)(B) of the Code, or (C) a controlled foreign
corporation receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code (referred to as an “Exemption Certificate”) and
(y) two duly completed copies of Internal Revenue Service Form W-8BEN-E, W-8BEN
or W-8IMY or applicable successor form, or (iii) in the case of a Lender that is
not a Non-U.S. Lender, two duly completed copies of Internal Revenue Service
form W-9 or applicable successor form, and  (iv) in the case of any Lender, such
documentation as is reasonably requested by the Borrowers or the Administrative
Agent to comply with FATCA.  The Administrative Agent shall deliver to the
Borrowers such IRS forms as are required to ensure that payments made to the
Administrative Agent are not subject to withholding, but only to the extent that
the Administrative Agent is legally entitled to do so.  Each Lender agrees to
promptly notify the Borrowers and the Administrative Agent in writing of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.  In addition, each Lender shall timely deliver to the
Borrowers and the Administrative Agent two further copies of such Form W-8BEN-E,
W-8BEN, W-8IMY, W-8ECI or W-9 or successor forms on or before the date that any
previously executed form expires or becomes obsolete, or after the occurrence of
any event requiring a change in the most recent form delivered by such Person to
the Borrowers.

(f)

The Borrowers shall not be obligated to pay any additional amounts to any
Secured Party pursuant to clause (a)(i), or to indemnify any Secured Party
pursuant to clause (d), in respect of United States federal withholding Taxes to
the extent imposed as a result of (i) the failure, inability or ineligibility of
such Secured Party to deliver to the Borrowers the form or forms and/or an
Exemption Certificate, as applicable to such Secured Party, pursuant to clause
(e), (ii) such form or forms and/or Exemption Certificate not establishing a
complete exemption from U.S. federal withholding Tax or the information or
certifications made therein by the Secured Party being untrue or inaccurate on
the date delivered in any material respect, or (iii) the Secured Party
designating a successor lending office at which it maintains its Loans which has
the effect of causing such Secured Party to become obligated for Tax payments in
excess of those in effect immediately prior to such designation; provided that,
the Borrowers shall be obligated to pay additional amounts to any such Secured
Party pursuant to clause (a)(i), and to indemnify any such Secured Party
pursuant to clause (d), in respect of United States federal withholding Taxes if
(i) any such failure to deliver a form or forms or an Exemption Certificate or
the failure of such form or forms or Exemption Certificate to establish a
complete exemption from U.S. federal withholding Tax resulted from a change in
any applicable statute, treaty, regulation or other Applicable Law or any
official interpretation of any of the foregoing occurring after the Closing Date
(or in the case of an Assignee Lender, after the date of the assignment, except
to the extent that the applicable assigning lender was entitled to receive
additional amounts with respect to such United States Federal withholding
Taxes), which change rendered such Secured Party no longer legally entitled to
deliver such form or forms or Exemption Certificate or otherwise ineligible for
a complete exemption from U.S. federal withholding Tax, (ii) the redesignation
of the Secured Party’s lending office was made at the request of a Borrower





43

--------------------------------------------------------------------------------




or (iii) the obligation to pay any additional amounts to any such Secured Party
pursuant to clause (a)(i) or to indemnify any such Secured Party pursuant to
clause (d) is with respect to an Assignee Lender that becomes an Assignee Lender
as a result of an assignment made at the request of a Borrower.  

(g)

In the event that any Lender or the Administrative Agent determines in its sole
discretion that it has received a refund in respect of Taxes or Other Taxes as
to which it has been paid additional amounts by the Borrowers pursuant to clause
(a) or indemnified by the Borrowers pursuant to clause (d) and such Lender or
the Administrative Agent, as applicable, determines in its good faith judgment
that such refund is attributable to such additional amounts or indemnification,
then such Lender or Administrative Agent shall promptly notify the
Administrative Agent and the Borrowers, and shall, within 30 Business Days of
receipt of such refund remit to the Borrowers, net of all out-of-pocket expenses
(including Taxes) and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrowers, upon request of the Lender or the Administrative Agent, shall repay
to the Lender or the Administrative Agent the amount paid over pursuant to this
clause (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that the Lender or the
Administrative Agent is required to repay such refund to such Governmental
Authority and, provided further, that in no event will the Lender or the
Administrative Agent be required to pay any amount pursuant to this clause (g)
the payment of which would place the Lender or Administrative Agent in a less
favorable net after-Tax position than it would have been if the Indemnified
Taxes or Other Taxes had not been imposed and the corresponding additional
amounts or indemnification payment not been made.  Neither the Lenders nor the
Administrative Agent shall be obligated to disclose information regarding its
tax affairs or computations, including their tax returns, to the Borrowers in
connection with this clause (g) or any other provision of this Section that such
Lender or the Administrative Agent deems confidential.

4.7

Payments, Computations; Proceeds of Collateral, etc.  (a)  Unless otherwise
expressly provided in a Loan Document, all payments by the Borrowers pursuant to
each Loan Document shall be made by the Borrowers to the Administrative Agent
for the pro rata account of the Secured Parties entitled to receive such
payment.  All payments shall be made without setoff, deduction or counterclaim
not later than 11:00 a.m. New York time on the date due in same day or
immediately available funds to such account as the Administrative Agent shall
specify from time to time by notice to the Borrowers.  Funds received after that
time shall be deemed to have been received by the Administrative Agent on the
next succeeding Business Day.  The Administrative Agent shall promptly remit in
same day funds to each Secured Party its share, if any, of such payments
received by the Administrative Agent for the account of such Secured Party.  All
interest (including interest on LIBO Rate Loans) and fees shall be computed on
the basis of the actual number of days (including the first day but excluding
the last day) occurring during the period for which such interest or fee is
payable over a year comprised of 360 days (or, in the case of interest on a Base
Rate Loan (calculated at other than the Federal Funds Rate), 365 days or, if
appropriate, 366 days).  Payments due on other than a Business Day shall (except
as otherwise required by clause (b) of the proviso in the definition of
“Interest





44

--------------------------------------------------------------------------------




Period”) be made on the next succeeding Business Day and such extension of time
shall be included in computing interest and fees in connection with that
payment.  

(b)

After the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and upon written direction from the Required Lenders,
shall (subject to the provisions of the Intercreditor Agreements), apply all
amounts received under the Loan Documents (including from the proceeds of
Collateral) or under Applicable Law shall be applied upon receipt to the
Obligations as follows: (i) first, to the payment of all Obligations in respect
of fees, expense reimbursements, indemnities and other amounts owing to the
Administrative Agent, in its capacity as the Administrative Agent (including the
fees and expenses of counsel to the Administrative Agent), (ii) second, after
payment in full in cash of the amounts specified in clause (b)(i), to the
ratable payment of all interest (including interest accruing (or which would
accrue) after the commencement of a proceeding in bankruptcy, insolvency or
similar law, whether or not permitted as a claim under such law) and fees owing
under the Loan Documents, and all costs and expenses owing to the Secured
Parties pursuant to the terms of the Loan Documents, until paid in full in cash,
(iii) third, after payment in full in cash of the amounts specified in clauses
(b)(i) and (b)(ii), to the ratable payment of the principal amount of the Loans
then outstanding, (iv) fourth, after payment in full in cash of the amounts
specified in clauses (b)(i) through (b)(iii), to the ratable payment of all
other Obligations owing to the Secured Parties, and (v) fifth, after payment in
full in cash of the amounts specified in clauses (b)(i) through (b)(iv), and
following the Termination Date, to each applicable Credit Party or any other
Person lawfully entitled to receive such surplus.  

4.8

Sharing of Payments.  If any Secured Party shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Sections 4.3, 4.4,
4.5 or 4.6) in excess of its pro rata share of payments obtained by all Secured
Parties, such Secured Party shall purchase for cash at face value from the other
Secured Parties such participations in Loans held by them as shall be necessary
to cause such purchasing Secured Party to share the excess payment or other
recovery ratably (to the extent such other Secured Parties were entitled to
receive a portion of such payment or recovery) with each of them; provided that,
if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Secured Party, the purchase shall be rescinded
and each Secured Party which has sold a participation to the purchasing Secured
Party shall repay to the purchasing Secured Party the purchase price to the
ratable extent of such recovery together with an amount equal to such selling
Secured Party’s ratable share (according to the proportion of (a) the amount of
such selling Secured Party’s required repayment to the purchasing Secured Party
to (b) total amount so recovered from the purchasing Secured Party) of any
interest or other amount paid or payable by the purchasing Secured Party in
respect of the total amount so recovered.  The Borrowers agree that any Secured
Party purchasing a participation from another Secured Party pursuant to this
Section may, to the fullest extent permitted by law, exercise all its rights of
payment (including pursuant to Section 4.9) with respect to such participation
as fully as if such Secured Party were the direct creditor of the Borrowers in
the amount of such participation.  If under any applicable bankruptcy,
insolvency or other similar law any Secured Party receives a secured claim in
lieu of a setoff to which this Section applies, such Secured Party shall, to the
extent practicable, exercise its rights in respect of such secured claim in a
manner consistent with the rights of the Secured Parties entitled under this
Section to share in the benefits of any recovery on such secured claim.





45

--------------------------------------------------------------------------------




4.9

Setoff.  Each Secured Party shall, upon the occurrence and during the
continuance of any Event of Default described in clauses (b) through (d) of
Section 8.1.8 or, with the consent of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, have the right to
appropriate and apply to the payment of the Obligations owing to it (whether or
not then due), and (as security for such Obligations) each Borrower hereby
grants to each Secured Party a continuing security interest in, any and all
balances, credits, deposits, accounts or moneys of such Borrower then or
thereafter maintained with such Secured Party; provided that, any such
appropriation and application shall be subject to the provisions of Section 4.8
and to the Intercreditor Agreements.  Each Secured Party agrees promptly to
notify the Borrowers and the Administrative Agent in writing after any such
appropriation and application made by such Secured Party; provided that, the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of each Secured Party under this Section are in
addition to other rights and remedies (including other rights of setoff under
Applicable Law or otherwise) which such Secured Party may have.

4.10

Replacement of Lenders.  If any Lender (an “Affected Lender”) fails to consent
to an election, consent, amendment, waiver or other modification to this
Agreement or other Loan Document that requires the consent of a greater
percentage of the Lenders than the Required Lenders and such election, consent,
amendment, waiver or other modification is otherwise consented to by the
Required Lenders, the Borrowers may, within 30 days of receipt by the Borrowers
of such demand or notice, as the case may be, give notice (a “Replacement
Notice”) in writing to the Administrative Agent and such Affected Lender of its
intention to cause such Affected Lender to sell all or any portion of its Loans
and/or Notes to an Eligible Assignee (a “Replacement Lender”) designated in such
Replacement Notice; provided, however, that no Replacement Notice may be given
by the Borrowers if (i) such replacement conflicts with any Applicable Law or
regulation, or (ii) any Event of Default shall have occurred and be continuing
at the time of such replacement.  Within 30 days of its receipt of such
Replacement Notice, the Affected Lender shall assign, in accordance with Section
10.11, the portion of its Loans, Notes (if any), and other rights and
obligations under this Agreement and all other Loan Documents designated in the
replacement notice to such Replacement Lender; provided, however, that (i) such
assignment shall be without recourse, representation or warranty and shall be on
terms and conditions reasonably satisfactory to such Affected Lender and such
Replacement Lender, (ii) the purchase price paid by such Replacement Lender
shall be in the amount of such Affected Lender’s Loans designated in the
Replacement Notice, together with all accrued and unpaid interest and fees in
respect thereof, plus all other amounts and including any call premiums, owing
to such Affected Lender hereunder and (iii) the Borrowers shall pay to the
Affected Lender and the Administrative Agent all reasonable out-of-pocket
expenses incurred by the Affected Lender and the Administrative Agent in
connection with such assignment and assumption (including the processing fees
described in Section 10.11).  Upon the effective date of an assignment described
above, the Replacement Lender shall become a “Lender” for all purposes under the
Loan Documents.  Each assignment pursuant to this Section 4.10 shall be
effective upon the satisfaction of the conditions specified in this Section 4.10
without further action on the part of the applicable Affected Lender.

4.11

Change in Lending Office.  If any Lender makes a demand upon the Borrowers for
(or if the Borrowers are otherwise required to pay) amounts pursuant to Section
4.3, 4.5 or 4.6, or gives notice pursuant to Section 4.1 requiring a conversion
of such Lender’s LIBO Rate





46

--------------------------------------------------------------------------------




Loans to Base Rate Loans or suspending such Lender’s obligation to hold Loans
as, or to convert Loans into, LIBO Rate Loans, then such Lender shall use
reasonable efforts to designate a different lending office with respect to its
rights and obligations hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (a) would eliminate the need for
such notice or reduce amounts payable or to be withheld in the future, as
applicable; and (b) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrowers shall pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

ARTICLE 5

CONDITIONS TO LOANS



5.1

Conditions to Close.  This Agreement shall be effective upon the satisfaction of
the following conditions precedent:

5.1.1

Resolutions, etc.  The Administrative Agent shall have received from each Credit
Party, (i) a copy of a good standing certificate, dated a date reasonably close
to the Closing Date, for each such Person and (ii) a certificate, dated as of
the Closing Date, duly executed and delivered by such Person’s Secretary or
Assistant Secretary, managing member or general partner, as applicable, as to:

(a)

resolutions of each such Person’s Board of Directors (or other managing body, in
the case of other than a corporation) then in full force and effect authorizing,
to the extent relevant, all aspects of the Transactions applicable to such
Person and the execution, delivery and performance of each Loan Document to be
executed by such Person and the transactions contemplated hereby and thereby;

(b)

the incumbency and signatures of those of its officers, managing member or
general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by such Person; and

(c)

the full force and validity of each Organic Document of such Person and copies
thereof;

upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner, as applicable, of any such Person canceling
or amending the prior certificate of such Person.

5.1.2

Delivery of Notes.  The Administrative Agent shall have received, for the
account of each Lender that has requested a Note, such Lender’s Note(s) duly
executed and delivered by an Authorized Officer of each Borrower.  

5.1.3

 Reserved.  

5.1.4

Security Agreements.  The Administrative Agent shall have received executed
counterparts of the Security Agreement, each dated as of the Closing Date, duly
executed and delivered by the Borrowers and each Subsidiary, together with:





47

--------------------------------------------------------------------------------




(a)

to the extent not previously delivered to the Administrative Agent, certificates
(in the case of Capital Securities that are securities (as defined in the UCC))
evidencing all of the issued and outstanding capital Securities owned by each
Credit Party in its Subsidiaries directly owned by each Credit Party, which
certificates in each case shall be accompanied by undated instruments of
transfer duly executed in blank, or, if any Capital Securities (in the case of
Capital Securities that are uncertificated securities (as defined in the UCC)),
confirmation and evidence satisfactory to the Administrative Agent that the
security interest therein has been transferred to and perfected by the
Administrative Agent for the benefit of the Secured Parties in accordance with
Articles 8 and 9 of the UCC and all laws otherwise applicable to the perfection
of the pledge of such Capital Securities; and

(b)

Filing Statements suitable in form for naming each Borrower and each Subsidiary
Guarantor as a debtor and the Administrative Agent as the secured party, or
other similar instruments or documents to be filed under the UCC of all
jurisdictions as may be necessary or as the Required Lenders may require to
perfect the security interests of the Administrative Agent pursuant to such
Security Agreement..  

5.1.5

Mexican Collateral Documents.  The Administrative Agent shall have received
executed counterparts of that certain Non-Possessory Pledge Agreement dated as
of the Closing Date, duly executed and delivered by each of SR MX Holdco, SR MX
Holdings and SR Mexico.

5.1.6

Reserved.  

5.1.7

Filing Agent, etc.  All Uniform Commercial Code financing statements or other
similar financing statements and Uniform Commercial Code (Form UCC-3)
termination statements required pursuant to the Loan Documents (collectively,
the “Filing Statements”), shall have been delivered to CT Corporation System or
another similar filing service company acceptable to the Required Lenders (the
“Filing Agent”).

5.1.8

Intercreditor Agreement.  The Administrative Agent shall have received the
ABL-TL DIP Intercreditor Agreement, fully executed by all parties thereto.

5.1.9

Patriot Act Disclosures.  The Administrative Agent and each Lender shall have
received all Patriot Act Disclosures requested by them prior to execution of
this Agreement.

5.1.10

Compliance with Warranties, No Default, etc.  The Administrative Agent shall
have received a certificate of an Authorized Officer of Standard Register to the
effect that both before and after giving effect to the consummation of the
Transactions:

(a)

the representations and warranties set forth in each Loan Document shall, in
each case, be true and correct in all material respects with the same effect as
if then made (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date); and

(b)

no Default shall have then occurred and be continuing.





48

--------------------------------------------------------------------------------




5.1.11

Reserved.

5.1.12

Reserved.

5.1.13

 Fees.  The Administrative Agent shall have received the fees required to be
paid at the Closing by the Borrowers hereunder.

5.1.14

 No Litigation.  Except for the Cases, there shall be no action, suit,
investigation litigation or proceeding pending or threatened in any court or
before any arbitrator or Governmental Authority that could reasonably be
expected to materially and adversely affect the transactions contemplated by
this Agreement and the other Loan Documents.

5.1.15

 Closing Certificate.  The Administrative Agent shall have received a
certificate of an Authorized Officer of Standard Register certifying that each
of the conditions precedent herein have been satisfied.

5.1.16

Interim Financing Order.  The Administrative Agent shall have received a
certified copy of the Interim Financing Order.  The Interim Financing Order
shall (i) have been entered with the consent or non-objection of a majority in
dollar amount (as determined by the Administrative Agent) of the “Loans” as
defined in and as outstanding under the Prepetition Term Loan Facilities, (ii)
be in full force and effect and shall not have been stayed, reversed, vacated,
rescinded, modified or amended in any respect, (iii) authorize the Loans and the
extensions of credit under the ABL DIP Facility in amounts satisfactory to the
Administrative Agent. The Interim Financing Order shall further provide that (a)
the automatic stay under section 362(a) of the Bankruptcy Code shall be
automatically vacated, terminated and modified (but solely with respect to the
Facility), effective following five Business Days’ written notice to the
Borrowers and the Initial Guarantors and any other applicable notice parties
(the “Default Notice Period”) of the occurrence of an Event of Default, unless
the Bankruptcy Court has determined that such Event of Default has not occurred
and/or is not continuing, (b) any party in interest’s sole recourse with respect
to opposing such modification of the automatic stay under section 362(a) of the
Bankruptcy Code shall be to contest the occurrence and/or continuance of an
Event of Default and be entitled to an emergency hearing before the Bankruptcy
Court, with proper notice to the Lenders and the Administrative Agent, solely
for the purpose of contesting whether an Event of Default has occurred and/or is
continuing, (c) the rights and remedies of the Administrative Agent and the
Lenders specified in the Interim Financing Order are cumulative and not
exclusive of any rights or remedies that the Administrative Agent and Lenders
may have hereunder or otherwise, and (d) the Credit Parties shall cooperate
fully with the Lenders and the Administrative Agent in any permitted exercise of
rights and remedies, whether against the Collateral or otherwise.

5.1.17

Compliance with Interim Financing Order; No Trustee.  The Credit Parties shall
be in compliance in all respects with the Interim Financing Order.  No trustee
or examiner shall have been appointed with respect to the Debtors or any of
their respective properties.

5.1.18

First Day Motion/Financing Orders.  All motions and orders submitted to the
Bankruptcy Court on or about the Petition Date (or within five days thereof)
shall be in form and substance satisfactory to the Administrative Agent, and the
Administrative Agent shall be





49

--------------------------------------------------------------------------------




reasonably satisfied with any cash collateral arrangements applicable to any
material pre-Petition Date secured obligations of the Credit Parties.

5.1.19

 Sale Motion.  A motion (the “Sale Motion”), in form and substance acceptable to
the Administrative Agent, seeking Bankruptcy Court approval of the Purchase
Agreement, subject only to higher and better offers, shall have been filed with
the Bankruptcy Court.

5.1.20

 Other Motions and Orders.  All other motions filed or orders entered by the
Bankruptcy Court in the Cases shall be in form and substance reasonably
satisfactory to the Administrative Agent.

5.1.21

 Initial Budget.  The Administrative Agent shall have received and approved the
initial Budget and the initial Professional Fee Budget.

5.1.22

 No Defaults.  No Default shall then exist.

5.1.23

 Know Your Customer.  Any information reasonably required by a Lender and any
other Secured Party to enable it to meet its internal “know your customer”
compliance requirements and normal operating procedures shall have been
delivered.

5.1.24

Representations and Warranties.  The representations and warranties of the
Credit Parties contained in Article VI or any other Loan Document shall be true
and correct in all material respects on and as of the Closing Date (except to
the extent that any such representation and warranty (x) is qualified as to
materiality, in which case such representation and warranty shall be true and
correct in all respects on and as of the date of such Credit Extension, or (y)
specifically refers to an earlier date, in which case such representation or
warranty is true and correct as of such earlier date).

5.1.25

ABL DIP Facility.  The ABL DIP Facility shall have been entered into (pursuant
to ABL DIP Documents in form and substance acceptable to the Administrative
Agent) and, but for the effectiveness of this Facility, be in full force and
effect with a minimum ABL Availability thereunder on the Closing Date of not
less than $12,500,000.

5.2

Conditions to Each Loan.  The obligation of each Lender to make its Loans
hereunder on any date (other than the Closing Date Loan, which shall be deemed
made on the Closing Date upon the effectiveness of this Agreement irrespective
of any conditions set forth in this Section 5.2 and the Wind Down Funding Loan,
which shall be funded on or about the Sale Closing Date subject only to Section
5.2.9 below) is subject to satisfaction of the following conditions precedent:

5.2.1

The representations and warranties of the Credit Parties contained in Article VI
or any other Loan Document shall be true and correct in all material respects on
and as of the date of such Delayed Draw Loan (except to the extent that any such
representation and warranty (x) is qualified as to materiality, in which case
such representation and warranty shall be true and correct in all respects on
and as of the date of such Delayed Draw Loan, or (y) specifically refers to an
earlier date, in which case such representation or warranty is true and correct
as of such earlier date);





50

--------------------------------------------------------------------------------




5.2.2

No Default shall exist, or would result from such proposed Loan or from the
application of the proceeds thereof;

5.2.3

The Administrative Agent shall have received a written request for such Loan in
accordance with the requirements hereof;

5.2.4

The Interim Financing Order (or Final Financing Order, as the case may be) shall
be in full force and effect and shall not have been stayed, reversed, vacated,
rescinded, modified or amended in any respect.  If either the Interim Financing
Order or the Final Financing Order is the subject of a pending appeal in any
respect, none of the making of such Loan, the grant of Liens and Superpriority
Claims hereunder or the performance by any Credit Party of any of its respective
obligations under any of the Loan Documents shall be the subject of a then
presently effective stay;

5.2.5

The Final DIP Financing Order shall have been entered within 30 days of entry of
the Interim Financing Order substantially in the form of and containing, among
other things, the provisions present in the Interim Financing Order (including,
without limitation, the granting of Liens contemplated under the Security
Documents). The Final Financing Order shall have been entered on such notice to
such parties as may be reasonably satisfactory to the Administrative Agent and
as required by the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,
order of the Bankruptcy Court, and any applicable local bankruptcy rules.  The
Final Financing Order must otherwise be in full force and effect and, unless
otherwise waived by the Administrative Agent, no appeal or petition for review,
rehearing, or certiorari with respect to the Final Financing Order may be
pending;

5.2.6

The Borrowers shall certify (a) that they are in compliance with (i) the Budget
and that all Loans shall have been and will be used solely in accordance with
the Budget, subject to Permitted Variances, and (ii) all covenants under the
Loan Documents, and (b) as of the date such Loan is requested, ABL Availability
under the ABL DIP Credit Agreement is expected to be zero on the requested date
of funding the applicable Loan and Borrowers are expected to have insufficient
cash on hand to pay the amounts set forth in the Budget with respect to which
such Loan request is being made;

5.2.7

Standard Register’s existing directors' and officers' insurance coverage shall
be acceptable to the Administrative Agent in its sole discretion, or Standard
Register shall have obtained additional directors' and officers' insurance
coverage, or modified its existing coverage, in either case so as to be
acceptable to the Administrative Agent in its sole discretion; it being
acknowledged by the Administrative Agent that that that certain "Extended
Reporting period Elect (pre-paid)" endorsement to the Borrowers' directors' and
officers' liability policies  received by Administrative Agent on Tuesday, March
10, 2015 is acceptable;





51

--------------------------------------------------------------------------------




5.2.8

Each request for a Loan submitted by the Borrowers shall be deemed to be a
representation and warranty that the conditions specified in Section 5.2 have
been satisfied on and as of the date of the applicable Loan; and

5.2.9

With respect to the Wind Down Funding Loan only, all conditions precedent to
closing (other than, for the avoidance of doubt, any condition that the Wind
Down Amount be funded) under (i) Purchase Agreement, or (ii) to the extent
applicable, an Alternative Transaction (as defined in the Purchase Agreement),
have been fully satisfied or otherwise waived in writing by the Purchaser (with
the consent of the Administrative Agent) and the Acquisition is otherwise ready
to be consummated in accordance with the terms of the Purchase Agreement or the
terms of a definitive agreement relating to an Alternative Transaction, as
applicable.

Borrowers hereby request, authorize and direct Lenders to make the Closing Date
Loan and the Wind Down Funding Loan on the Closing Date and on or about the Sale
Closing Date, respectively.  The Closing Date Loan and the Wind Down Funding
Loan constitute Loans made pursuant to this Agreement for all purposes.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into this Agreement, each
Borrower represents and warrants to each Secured Party on the Closing Date and
on each date a Loan is made hereunder, as set forth in this Article.

6.1

Organization and Qualification.  Each Borrower and each of its Subsidiaries is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization.  Each Borrower and each of its
Subsidiaries is duly qualified and is authorized to do business and is in good
standing as a foreign corporation in each state and jurisdiction in which the
failure of any the Borrower or any of such Subsidiaries to be so qualified would
have a Material Adverse Effect.

6.2

Power and Authority.  Upon the entry of the Interim DIP Financing Order, each
Borrower and each of its Subsidiaries is duly authorized and empowered to enter
into, execute, deliver and perform this Agreement and each of the other Loan
Documents to which it is a party. The execution, delivery and performance of
this Agreement and each of the other Loan Documents have been duly authorized by
all necessary corporate, limited liability company or analogous action and do
not and will not (i) require any consent or approval of any of the holders of
the Capital Securities of any Borrower or any of its Subsidiaries; (ii)
contravene the Organic Documents of any Borrower or any of its Subsidiaries;
(iii) violate, or cause any Borrower or any of its Subsidiaries to be in default
under, any provision of any Applicable Law, order, writ, judgment, injunction,
decree, determination or award in effect having applicability to such Borrower
or any of its Subsidiaries; (iv) result in a breach of or constitute a default
under (a) any indenture or loan or credit agreement or (b) any other agreement,
lease or instrument to which a Borrower or any of its Subsidiaries is a party or
by which it or its Properties may be bound or affected the consequence of which
would constitute a Material Adverse Effect; or (v) result in, or





52

--------------------------------------------------------------------------------




require, the creation or imposition of any Lien (other than Permitted Liens)
upon or with respect to any of the Properties now owned or hereafter acquired by
a Borrower or any of its Subsidiaries.

6.3

Legally Enforceable Agreement.  Upon the entry of the Interim DIP Financing
Order and thereafter upon the entry of the Final DIP Financing Order, this
Agreement is and each of the other Loan Documents when delivered under this
Agreement will be, a legal, valid and binding obligation of each Borrower and
each of its Subsidiaries signatories thereto enforceable against them in
accordance with the respective terms of such Loan Documents, except as the
enforceability thereof may be limited by principles of equity affecting the
enforcement of creditors’ rights.

6.4

Capital Structure.  As of the date hereof, Part 6.4 of the Disclosure Schedule
states (i) the correct name of each Subsidiary, its jurisdiction of
incorporation and the percentage of its Capital Securities having voting powers
owned by each Person, (ii) the name of each corporate Affiliate of each Credit
Party and the nature of the affiliation and (iii) the number of authorized and
issued Capital Securities (and treasury shares) of each Credit Party and each of
its Subsidiaries as of the close of such Borrower’s most recently ended Fiscal
Month. As of the date hereof, each Credit Party has good title to all of the
shares it purports to own of the Capital Securities of each of its Subsidiaries,
free and clear in each case of any Lien other than Permitted Liens.  As of the
date hereof: (x) all such Capital Securities have been duly issued and are fully
paid and non-assessable; and (y) since December 30, 2014, no Credit Party has
made, or obligated itself to make, any Distribution except as shown in Part 6.4
of the Disclosure Schedule. Except as shown in Part 6.4 of the Disclosure
Schedule neither any Credit Party nor any Subsidiary holds, and no shares of the
capital stock of any Credit Party or any Subsidiary are subject to, outstanding
options to purchase, or any rights or warrants to subscribe for, or any
commitments or agreements to issue or sell, or any Capital Securities or
obligations convertible into, or any powers of attorney relating to such Capital
Securities.

6.5

Reserved.  

6.6

Business Locations; Agent for Process.  Part 6.6 of the Disclosure Schedule
contains a true and complete list of the following information, as of the date
hereof: (i)the chief executive office of each Credit Party and each of its
Subsidiaries including any other executive offices of each Credit Party and each
of its Subsidiaries during the 5-year period preceding the date of this
Agreement and (ii) the agent for service of process of each Borrower and each of
its Subsidiaries in their respective states of organization.  All of the plant
facilities and warehouses of each Credit Party and its Subsidiaries effective as
of the date hereof are listed in Part 6.6 of the Disclosure Schedule.

6.7

Status of Obligations; Perfection and Priority of Security Interests.  Subject
to the Interim Financing Order and the entry by the Bankruptcy Court of the
Final Financing Order, the Security Documents are effective to create in favor
of the Collateral Agent, for the benefit of the Lenders, legal, valid and
enforceable Liens on, and security interests in, the Collateral described
therein to the extent intended to be created thereby.  The Interim Financing
Order is (and the Final Financing Order when entered will be) effective to
create in favor of the Collateral Agent legal, valid, enforceable and fully
perfected security interests in and Liens on the Collateral with





53

--------------------------------------------------------------------------------




the priorities set forth in Section 6.7 hereof and in the Interim Financing
Order.  The Obligations and the Liens securing the Obligations, subject to the
ABL-TL DIP Intercreditor Agreement, are entitled to and have the priority set
forth in the Financing Orders.  The priorities set forth in the Financing Orders
are subject, in each case, only to the Carve-Out and the Permitted Senior Liens
(as defined therein).  All of the Liens and security interests described in the
Financing Orders shall be valid, effective, enforceable and perfected as of the
date that the Bankruptcy Court enters the Interim Financing Order without the
necessity of the execution of mortgages, security agreements, pledge agreements,
financing statements or other agreements or documents and without further action
by an Person.  Each Credit Party shall execute and deliver to the Administrative
Agent (for recordation or filing, as appropriate) such mortgages and pledges
(and other security instruments), and be authorized pursuant to the Financing
Orders to file such financing statements and other instruments and documents, as
shall be advisable (as reasonably determined by Administrative Agent) to
evidence and secure the Obligations.

6.8

Financial Information. Since January 31, 2015, there has been no change in the
condition, financial or otherwise, of any Borrower (other than commencement of
the Cases) that could reasonably be expected to have a Material Adverse Effect.
 No financial statement of operations of any Borrower and its Subsidiaries
delivered to the Administrative Agent or any Lenders by Borrowers on or prior to
the Closing Date contains any untrue statement of a material fact, nor fails to
disclose any material fact necessary to make such statement not materially
misleading.  No Loan Document contains any untrue statement of a material fact,
nor fails to disclose any material fact necessary to make the statements
contained therein not materially misleading.  There is no fact or circumstance
that any Borrower has failed to disclose to the Administrative Agent in writing
that could reasonably be expected to have a Material Adverse Effect.

6.9

Brokers.  Except for fees disclosed in writing to the Administrative Agent and
paid on the Closing Date in connection with the Transactions, there are no
claims against the Borrowers for brokerage commissions, finder’s fees or
investment banking fees in connection with the transactions contemplated by this
Agreement or any of the other Loan Documents.

6.10

Governmental Approvals.  Subject to the entry of the Interim Financing Order,
each Borrower and each of its Subsidiaries has, and is in good standing with
respect to, all Governmental Approvals necessary to utilize the Loans hereunder
and to consummate the transactions contemplated hereby and the other Loan
Documents, except for issues relating to licenses, certificates of occupancy and
other matters that are not reasonably likely to have a Material Adverse Effect.

6.11

 Compliance with Applicable Laws.  Each Borrower and each of its Subsidiaries
has duly complied with, and its Properties, business operations and leaseholds
are in compliance in all material respects with, the provisions of all
Applicable Law, including all Terrorism Laws, necessary to consummate the
transactions contemplated hereby and the other Loan Documents and there have
been no citations, notices or orders of noncompliance issued to the Borrowers or
any of the Subsidiaries with respect to the transactions contemplated hereby and
the other Loan Documents under any such law, rule or regulation that could be
reasonably expected to have a Material Adverse Effect.





54

--------------------------------------------------------------------------------




6.12

Litigation.  Except for the Cases and as set forth in Part 6.12 of the
Disclosure Schedule, there are no actions, suits, proceedings or investigations
pending or, to the Borrower’s Knowledge, threatened on the date hereof, against
or affecting any Borrower or any of its Subsidiaries, or the business,
operations, Properties, prospects, profits or condition of the Borrower or any
of its Subsidiaries, (i) which relates to the transactions contemplated hereby
and the other Loan Documents and (ii) which, if determined adversely to a
Borrower or any of its Subsidiaries, could reasonably be expected to have a
Material Adverse Effect.  

6.13

No Defaults.  No event has occurred and no condition exists which would, upon or
immediately after the execution and delivery of this Agreement or any Credit
Party’s performance hereunder, constitute a Default or an Event of Default,
except for conditions that could not reasonably be expected to have a Material
Adverse Effect.

6.14

Investment Company Act.  Each Borrower is not an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940.

6.15

Margin Stock.  Neither the Borrowers nor any of their Subsidiaries is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.

6.16

Reserved.  

6.17

Use of Proceeds.

6.17.1

No Borrower nor any other Credit Party shall use the proceeds of any Loan for
any purpose other than (i) to fund working capital and other corporate purposes
of the Borrowers and their Subsidiaries (including to pay fees and expenses
associated with the Facility) that are due and payable or will become due and
payable within the two week period following the date of funding of the
requested Loan and in strict accordance with the Budget, subject to Permitted
Variances, and (ii) to fund the sale process described in Section 7.20 hereof.
 Loans shall be made hereunder and proceeds used by Borrowers only (i) except
with respect to the Closing Date Loan and the Wind Down Funding Loan, when ABL
Availability is expected to be zero on the requested date of funding the
applicable Loan, and (ii) only in strict accordance with the most recent Budget
approved by the Administrative Agent, subject to Permitted Variances and the
Financing Orders. The Borrowers shall not use the proceeds of any Loan to make
any payment in respect of the Prepetition ABL Obligations.

6.17.2

Proceeds of ABL Loans shall be used by the Credit Parties solely (i) to fund
working capital and other corporate purposes of the Borrowers and their
Subsidiaries in accordance with the Budget, subject to Permitted Variances, (ii)
to fund the sale process described in Section 7.20 hereof, and (iii) for such
other purposes as are consistent with the Budget (including to pay certain ABL
Obligations as specified therein from time to time) or as expressly authorized
in the Financing Orders.

6.17.3

Except as specifically set forth in Section 5.1.16 with respect to a challenge
in connection with a Default Notice Period, none of the proceeds of the Loans or
any ABL Loans shall be used in connection with (i) the initiation, prosecution
or furtherance of any claims,





55

--------------------------------------------------------------------------------




causes of action, adversary proceedings or other litigation against the
Administrative Agent, the Collateral Agent, any Lender or any of their
respective Affiliates, (ii) any challenge to the validity or enforceability the
Prepetition Term Loan Facilities or the Loan Documents or the validity,
perfection, priority or enforceability of any Liens securing the Prepetition
Term Loan Facility or the Obligations, (iii) any claim, counterclaim, action,
contested matter, objection, defense or other proceeding, the purpose of which
is to prevent, enjoin, hinder or otherwise delay the Administrative Agent's or
Collateral Agent’s enforcement of any of the Loan Documents or any realization
upon any Collateral (unless such enforcement or realization is in direct
violation of an explicit provision in any of the Financing Orders); or (iv) any
purpose prohibited by the Bankruptcy Code or inconsistent with the Financing
Orders.

ARTICLE 7

COVENANTS



7.1

Affirmative Covenants.  Each Borrower (for itself and its Subsidiaries) hereby
covenants and agrees that, on the Closing Date and thereafter, until the Loans,
together with interest, fees and all other Obligations incurred hereunder (other
than contingent indemnification obligations for which no claim has been
identified), are paid in full, unless the Required Lenders have otherwise
consented in writing, the Borrowers will, and will cause their Subsidiaries to,
perform or cause to be performed the obligations set forth below.

7.1.1

Visits and Inspections.  The Borrowers will, and will cause each of their
Subsidiaries to, permit representatives of the Administrative Agent, from time
to time, as often as may be reasonably requested, but only during normal
business hours and (except when a Default exists) upon reasonable prior notice
to the Borrowers, to visit and inspect the Properties of the Borrowers and each
of their Subsidiaries, inspect, audit, examine, conduct appraisals, and make
extracts from such Borrower’s and each Subsidiary’s books and records, and
discuss with its officers, its employees and its independent accountants, such
Borrower’s and each Subsidiary’s business, financial condition, business
prospects and results of operations.  Up to two such visit prior to the Stated
Maturity Date shall be at the Borrowers’ expense; except when a Default exists,
in which case all such visits shall be at the Borrowers’ expense.
 Representatives of each Lender shall be authorized to accompany Administrative
Agent on each such visit and inspection and to participate with Administrative
Agent therein, but at their own expense, unless a Default exists.  Neither
Administrative Agent nor any Lender shall have any duty to make any such
inspection and shall not incur any liability by reason of its failure to conduct
or delay in conducting any such inspection.

7.1.2

 Notices.  Notify the Administrative Agent and the Lenders in writing, within
five (5) days after the Borrower’s Knowledge thereof, (i) of the commencement of
any litigation affecting any Credit Party or any of its Properties, whether or
not the claims asserted in such litigation are considered by the Credit Parties
to be covered by insurance, and of the institution of any administrative
proceeding, to the extent that such litigation or administrative proceeding, if
determined adversely to such Credit Party, would reasonably be expected to have
a Material Adverse Effect; (ii) of any material labor dispute to which any
Credit Party may become a party, any strikes or walkouts relating to any of its
plants or other facilities; (iii) of any material default by any Credit Party
under or termination of any material contract, or any note, indenture, loan
agreement, mortgage, lease, deed, guaranty or other similar agreement relating
to any





56

--------------------------------------------------------------------------------




Indebtedness of such Credit Party exceeding $500,000; (iv) of the existence of
any Default; (v) of any default by any Person under any note or other evidence
of Indebtedness payable to a Credit Party in an amount exceeding $500,000; (vi)
of any judgment against any Credit Party in an amount exceeding $500,000; (vii)
of the assertion by any Person of any intellectual property claim, the adverse
resolution of which could reasonably be expected to have a Material Adverse
Effect; (viii) of any violation or asserted violation by any Credit Party of any
Applicable Law (including ERISA, OSHA, FLSA or any Environmental Laws), the
adverse resolution of which could reasonably be expected to have a Material
Adverse Effect; (ix) of any Release by a Credit Party or on any Property owned
or occupied by a Credit Party which could reasonably be expected to have a
Material Adverse Effect; (x) of the discharge of the Borrowers’ independent
accountants or any withdrawal of resignation by such independent accountants
from their acting in such capacity; (xi) of the issuance or incurrence of any
Indebtedness; (xii) of sale of any Equity Interests of a Borrower or any
Subsidiary; (xiii) of any disposition of any assets or Property or any interest
therein to or in favor of any Person; or (xiv) copies of all notices, requests
and other documents (including amendments, waivers and other modifications)
received by any Credit Party or any Subsidiary under or pursuant to any ABL DIP
Document and, from time to time upon request by the Administrative Agent, such
information and reports regarding the ABL Loans as the Administrative Agent may
reasonably request.  In addition, the Credit Parties shall give the
Administrative Agent at least five (5) Business Days prior written notice of any
Credit Party’s opening of any new chief executive office.

7.1.3

Financial and Other Reporting.  Keep adequate records and books of account with
respect to its business activities in which proper entries are made in
accordance with GAAP reflecting all its financial transactions; and cause to be
prepared and to be furnished to the Administrative Agent and the Lenders the
following (all to be prepared in accordance with GAAP applied on a consistent
basis, unless the Borrowers’ certified public accountants concur in any change
therein, such change is disclosed to the Administrative Agent and is consistent
with GAAP and, if required by the Required Lenders, the financial covenants set
forth in Section 7.2.17 are amended in a manner requested by the Required
Lenders to take into account the effects of such change):

(a)

if directed in writing by the Administrative Agent on or prior to March 20,
2015, Standard Register shall use commercially reasonable best efforts to obtain
audited balance sheets of Standard Register and its Subsidiaries as of the end
of its Fiscal Year ended December 31, 2014 and the related statements of income,
shareholders’ equity and cash flow, on a consolidated basis, setting forth in
each case in comparative form the corresponding consolidated figures for the
preceding Fiscal Year and certified by the principal financial officer of
Standard Register as prepared in accordance with GAAP and fairly presenting the
consolidated financial position and results of operations of the Borrowers and
their Subsidiaries for such Fiscal Year (subject only to changes from audit and
year end adjustment and except that such statements need not contain notes), to
be delivered to the Administrative Agent no later than May 1, 2015, the costs of
which shall be incurred by the Borrowers in accordance with the Budget;

(b)

as soon as available, and in any event within 30 days after the end of each of
the first 3 Fiscal Quarters in any Fiscal Year, excluding the last Fiscal
Quarter of the Standard Register’s Fiscal Year, unaudited balance sheets of the
Borrowers and their





57

--------------------------------------------------------------------------------




Subsidiaries and the related unaudited consolidated statements of income and
cash flow in each case for such Fiscal Quarter and for the portion of Standard
Register’s Fiscal Year then elapsed, on a consolidated basis, setting forth in
each case in comparative form, the corresponding figures for the preceding
Fiscal Year and certified by the principal financial officer of Standard
Register as prepared in accordance with GAAP and fairly presenting the
consolidated financial position and results of operations of the Borrowers and
their Subsidiaries for such Fiscal Quarter and period subject only to changes
from audit and year-end adjustments and except that such statements need not
contain notes;

(c)

as soon as available, and in any event within 30 days after the end of each
Fiscal Month hereafter (except information for the last Fiscal Month of any
Fiscal Quarter shall be due at the time specified in subparagraph (b) above and
information for the last Fiscal Month of any Fiscal Year shall be due in
preliminary form at the time specified in subparagraph (b) above and in final
form at the time specified in subparagraph (a) above), unaudited balance sheets
of Standard Register and its Subsidiaries and the related unaudited consolidated
statements of income and cash flow in each case for such month and for the
portion of Standard Register’s Fiscal Year then elapsed, on a consolidated
basis, setting forth in each case in comparative form, the corresponding figures
for the preceding Fiscal Year and certified by the principal financial officer
of Standard Register as prepared in accordance with GAAP and fairly presenting
the consolidated financial position and results of operations of the Borrowers
and their Subsidiaries for such Fiscal Month and period subject only to changes
from audit and year-end adjustments and except that such statements need not
contain notes;

(d)

promptly following the mailing or receipt of any material notice or report
delivered under any of the Prepetition Term Loan Facilities or under the ABL DIP
Facility, copies of such notice or report;

(e)

(i) As soon as practicable in advance of filing with the Bankruptcy Court or
delivering to the official creditors’ committee appointed in a Case, if any, or
to the United States Trustee for the District of Delaware, as the case may be,
the Final Financing Order, all other proposed orders and pleadings related to
the Cases, the Facility and/or any sale contemplated in accordance with Section
7.1.20 hereof (all of which must be in form and substance satisfactory to the
Administrative Agent), any plan of reorganization or liquidation and/or any
disclosure statement related thereto and (ii) substantially simultaneously with
the filing with the Bankruptcy Court or delivering to the Official Creditors’
Committee appointed in any Case, if any, or to the United States Trustee for the
District of Delaware, as the case may be, all other notices, filings, motions,
pleadings or other information concerning the financial condition of the
Borrowers or other Indebtedness of the Credit Parties that may be filed with the
Bankruptcy Court or delivered to the official creditors’ committee appointed in
the Case, if any, or to the United States Trustee for the District of Delaware;

(f)

within 15 days after the end of each Fiscal Quarter, information reasonably
satisfactory to the Administrative Agent supporting the information set forth in
the certificate delivered pursuant to subsection (e) above;





58

--------------------------------------------------------------------------------




(g)

an updated Budget and an updated Professional Fee Budget every two weeks in form
and substance acceptable to the Administrative Agent;

(h)

promptly after the sending or filing thereof, as the case may be, copies of any
proxy statements, financial statements or reports which Standard Register has
made generally available to its shareholders and copies of any regular, periodic
and special public reports or registration statements which Standard Register
files with the SEC or any Governmental Authority which may be substituted
therefor, or any national securities exchange;

(i)

within two (2) Business Days of the delivery thereof, copies of any Borrowing
Base Certificate (as defined in ABL DIP Credit Agreement) delivered to the ABL
Administrative Agent;

(j)

concurrently with the delivery of the financial information pursuant to clauses
(b) and (c), a Compliance Certificate, executed by the chief financial or
accounting officer of Standard Register, (i) stating that no Default has
occurred and is continuing (or, if a Default has occurred, specifying the
details of such Default and the action that Standard Register or a Credit Party
has taken or proposes to take with respect thereto), (ii) stating that no
Subsidiary has been formed or acquired since the delivery of the last Compliance
Certificate (or, if a Subsidiary has been formed or acquired since the delivery
of the last Compliance Certificate, a statement that such Subsidiary has
complied with Section 7.1.17) and (iii) certifying that it is in compliance with
the then current Budget and that all ABL Loans shall have been and will be used
solely in accordance with the Budget, subject to Permitted Variances;

(k)

an initial 13 week professional fee budget and an updated professional fee
budget for each successive 13-week period thereafter (the “Professional Fee
Budget”) setting forth in reasonable detail and specificity the projected fees
and reimbursable expenses of any and all professionals retained by or on behalf
of the Debtors, the Committee, the ABL Lenders and the Lenders;

(l)

Borrowers shall provide to the Administrative Agent, at the time or times
reasonably requested by the Administrative Agent, but in no event less than
Friday of each week after the Closing Date, a report on the status of Borrowers’
efforts and progress with respect to the Sale Covenants and such other
information regarding the same as the Administrative Agent may reasonably
request; provided, however, that the Borrowers shall not be required to provide
information to the Administrative Agent (or its advisors) if the Administrative
Agent or any Affiliate thereof submits a bid or has a bid submitted on its
behalf in connection with the sale contemplated under Section 7.1.20 hereof, for
so long as such bid remains open, including any credit bid, if the Borrowers
determine, in their reasonable business judgment, that providing such
information or consulting with the Administrative Agent or such advisor
regarding any issue, selection, or determination would be likely to have a
chilling effect on potential bidding or otherwise be contrary to goal of
maximizing value for the Debtors’ estates from the sale process; and





59

--------------------------------------------------------------------------------




(m)

such other reports and information (financial or otherwise) as the
Administrative Agent may reasonably request from time to time in connection with
the Cases, any Collateral or any Credit Party’s financial condition or business.

Promptly after the sending or filing thereof, the Borrowers shall also provide
to the Administrative Agent copies of any annual report to be filed in
accordance with ERISA in connection with each Pension Plan, any filing made with
PBGC under section 4043 of ERISA, the annual funding notice issued under section
101(f) of ERISA, and such other data and information (financial and otherwise)
as the Administrative Agent, from time to time, may reasonably request bearing
upon or related to the Collateral or each Borrower’s and each of its
Subsidiaries’ financial condition or results of operations.

Each Borrower hereby acknowledges that (i) the Administrative Agent will make
available to the Lenders any Communications by posting the Communications on
IntraLinks or another similar electronic system (“Platform”) and (ii) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers, the
Credit Parties and/or their Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrowers hereby agree
that (a) all Communications that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(b) by marking Communications “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Communications
as not containing any material non-public information with respect to the Credit
Parties or their securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Communications
constitute any proprietary, nonpublic and/or confidential information, they
shall be treated as set forth in Section 10.15); (c) all Communications marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (d) the Administrative Agent shall be
entitled to treat any Communications that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”.  

7.1.4

Landlord and Storage Agreements.  Upon the reasonable request of the
Administrative Agent, provide the Administrative Agent with copies of:  (i) any
of the existing agreements, and (ii) any future agreements, between any Credit
Party and any landlord, warehouseman or bailee which owns any premises at which
any Collateral may, from time to time, be kept.

7.1.5

Reserved.  

7.1.6

Taxes.  Pay and discharge all Taxes prior to the date on which such Taxes become
delinquent or penalties attach thereto, except and to the extent only that such
Taxes are being Properly Contested, or that such Taxes are in an aggregate
amount of less than $500,000, and are filed and paid in good faith as to the
Borrower’s Knowledge as such Taxes become due.

7.1.7

 Compliance with Applicable Laws.  Comply with all Applicable Law, including
ERISA, all Environmental Laws, FLSA, OSHA, Terrorism Laws, and all laws,
statutes,





60

--------------------------------------------------------------------------------




regulations and ordinances regarding the collection, payment and deposit of
Taxes, and obtain and keep in force any and all Governmental Approvals necessary
to the ownership of its Properties or to the conduct of its business, but only
to the extent that any such failure to comply (other than failure to comply with
Terrorism Laws), obtain or keep in force could be reasonably expected to have a
Material Adverse Effect.  Without limiting the generality of the foregoing, if
any Release shall occur at or on any of the Properties of a Borrower or any of
its Subsidiaries, the Borrowers shall, or shall cause the applicable Subsidiary
to, act promptly and diligently to investigate the extent of, and to make
appropriate action with respect to such Release, whether or not ordered or
otherwise directed to do so by any Governmental Authority.

7.1.8

 Insurance.  In addition to the insurance required herein with respect to the
Collateral, maintain, with any Approved Insurers, (i) insurance with respect to
the Credit Parties’ Properties and business against such casualties and
contingencies of such type (including product liability, workers’ compensation,
or larceny, embezzlement or other criminal misappropriation insurance) and in
such amounts as is customary in the business of such Borrower or such Subsidiary
and (ii) business interruption insurance in an amount not less than $20,000,000.

7.1.9

Final Financing Order.  The Final Financing Order shall be entered within 30
days of entry of the Interim Financing Order substantially in the form of and
containing, among other things, the provisions present in the Interim Financing
Order (including, without limitation, the granting of Liens contemplated under
the Security Documents). The Final Financing Order shall have been entered on
such notice to such parties as satisfactory to the Administrative Agent and as
required by the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,
order of the Bankruptcy Court, and any applicable local bankruptcy rules.

7.1.10

 Payment of Obligations.  Subject to the Financing Orders, pay and discharge as
the same shall become due and payable, all its obligations and liabilities,
including (i) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets accruing, imposed or arising after
the Petition Date, unless the same are being Properly Contested; and (ii) all
lawful claims which, if unpaid, would by law become a Lien upon its property and
perfection thereof is excepted by 11 USC §362.  

7.1.11

 Preservation of Existence, Etc.  (i) Except as otherwise provided by the
Financing Orders, preserve, renew and maintain in full force and effect its
legal existence and good standing under the laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.2.1 or Section
7.2.2; (ii) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (iii) preserve or renew all of
its registered patents, trademarks, trade names and service marks, the
non-preservation or non-renewal of which could reasonably be expected to have a
Material Adverse Effect.

7.1.12

 Maintenance of Properties.  (i) Except as otherwise provided by the Financing
Orders, maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (ii) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect;





61

--------------------------------------------------------------------------------




and (iii) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

7.1.13

 Compliance with Terms of Leaseholds.  Make all payments and otherwise perform
all obligations in respect of all leases of real property to which a Borrower or
any of its Subsidiaries is a party, keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, notify the Administrative Agent of any
default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, (i) where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect and (ii) with respect to any unexpired leases and
executory contracts that were rejected by a Borrower pursuant to Section 365 of
the Bankruptcy Code as consented to in writing by the Administrative Agent and
as authorized by the Bankruptcy Court after notice and hearing.

7.1.14

 Lien Searches.  Promptly following receipt of the acknowledgment copy of any
financing statements filed under the UCC in any jurisdiction by or on behalf of
Lenders, deliver to Agent completed requests for information listing such
financing statement and all other effective financing statements filed in such
jurisdiction that name a Borrower as debtor, together with copies of such other
financing statements.

7.1.15

 Material Contracts.  Perform and observe all the terms and provisions of each
Material Contract to be performed or observed by it, enforce each such Material
Contract in accordance with its terms, and cause each of its Subsidiaries to do
so, except, in any case, (i) where the failure to do so, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, and (ii) with respect to unexpired leases and executory contracts that
were rejected by a Borrower pursuant to Section 365 of the Bankruptcy Code, as
consented to in writing by the Administrative Agent and as authorized by the
Bankruptcy Court after notice and hearing.

7.1.16

 Books and Records.  Each Borrower will, and will cause each of its Subsidiaries
to, maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP (or in the case of a Foreign Subsidiary,
generally accepted accounting principles in the jurisdiction of organization of
such Foreign Subsidiary) consistently applied shall be made of all financial
transactions and matters involving the assets and business of such Borrower and
such Subsidiaries.

7.1.17

 Future Subsidiary Guarantors, Security, etc.  Each Borrower will, and will
cause each of its Subsidiaries to, execute any documents, Filing Statements,
agreements and instruments, and take all further action (including filing
Mortgages) that may be required under Applicable Law, or that the Administrative
Agent (acting at the written direction of the Required Lenders) may reasonably
request, in order to effectuate the transactions contemplated by the Loan
Documents and in order to grant, preserve, protect and perfect the validity and
first priority (subject to Permitted Liens) of the Liens created or intended to
be created by the Loan Documents.  Each Borrower will cause any subsequently
acquired or organized Subsidiary to execute, within twenty (20) Business Days of
its acquisition or organization (or such longer period as the Administrative
Agent may agree in its sole discretion), a supplement to the





62

--------------------------------------------------------------------------------




Subsidiary Guaranty (in the form of Annex I thereto) and each other applicable
Loan Document in favor of the Secured Parties.  In addition, from time to time,
the Borrowers will, at their sole cost and expense, promptly secure the
Obligations by pledging or creating, or causing to be pledged or created,
perfected Liens with respect to such of its assets and properties as the
Required Lenders shall designate, it being agreed that it is the intent of the
parties that the Obligations shall be secured by, among other things,
substantially all the assets of the Borrowers and their Subsidiaries (including
real and personal property acquired subsequent to the Closing Date). Each
Borrower shall deliver or cause to be delivered to the Administrative Agent all
customary instruments and documents (including legal opinions, title insurance
policies and lien searches) to evidence compliance with this Section.

7.1.18

 Further Mortgages and Insurance.  The Borrowers will, upon written request from
the Administrative Agent, in respect of any owned real property, deliver to the
Administrative Agent counterparts of each Additional Mortgage, duly executed and
delivered by the applicable Credit Party, together with:

(a)

evidence of the completion (or satisfactory arrangements for the completion) of
all recordings and filings of each Additional Mortgage as may be necessary or
desirable to create a valid, perfected first priority Lien against the
properties purported to be covered thereby;

(b)

mortgagee’s title insurance policies in favor of the Collateral Agent for the
benefit of the Secured Parties in amounts and in form and substance as shall be
customary for similar properties, with respect to the real and, if any, other
property purported to be covered by each Additional Mortgage, insuring that
title to such property is marketable and that the interests created by each
Additional Mortgage constitute valid first Liens thereon free and clear of all
defects and encumbrances;

(c)

opinions addressed to the Administrative Agent and all Lenders from local real
estate counsel to the Credit Parties in the jurisdictions where such real estate
is located; and

(d)

a certificate of an Authorized Officer of Standard Register certifying as to
compliance with Section 7.1.8,

provided, that the Borrowers shall be permitted 60 days following such written
request from the Administrative Agent (or such longer period as the
Administrative Agent shall agree) to comply with the provisions of this Section
7.1.18.

7.1.19.  Consultants.  The Borrowers will, upon written request from the
Administrative Agent, provide the Administrative Agent with reasonable access to
any consultant, turnaround management, broker or financial advisory firm
retained by any Borrower in any of the Cases.

7.1.20

Covenants.  The Borrowers will complete the tasks set forth below (the “Sale
Covenants”), in each case within the time limits specified therein (unless such
time period is extended in writing by the Administrative Agent in consultation
with the Required Lenders):





63

--------------------------------------------------------------------------------




(a)

Not later than two Business Days after the parties execute the Purchase
Agreement, Borrowers shall file and serve one or more motions, each in form and
substance acceptable to the Required Lenders, seeking approval of the Sale
Procedures Order and the Sale Order (each as defined below);

(b)

After the parties execute the Purchase Agreement, and in no event later than
April 10, 2015, the Bankruptcy Court shall have entered an order, in form and
substance satisfactory to the Required Lenders, approving the bid procedures
(the “Sale Procedures Order”);

(c)

Not later than June 19, 2015, the Bankruptcy Court shall have entered an order,
in form and substance satisfactory to the Purchaser, approving the Sale Motion
and the Purchase Agreement pursuant to sections 363(f) and 363(m) of the
Bankruptcy Code (the “Sale Order”);

(d)

The Acquisition shall be consummated not later than the earlier of (i) 60 days
after the entry of the Sale Order if the Acquisition has not closed for any
reason other than (i) the issuance of a stay pending appeal from the Sale Order
(in which case, the sixty-day period referred to in this clause shall
automatically be extended to the earlier of (A) the fifth business day following
the day such stay ceases to be in effect or (B) the Termination Date (as defined
in the Purchase Agreement), or (ii) the winning bidder has failed to consummate
the Acquisition, except as a result of a breach by the Sellers (as defined in
the Purchase Agreement) of a representation or covenant in the Purchase
Agreement or (ii)180 days after the parties execute the Purchase Agreement; and

(e)

No later than March 31, 2015, the Sellers (as defined in the Purchase Agreement)
shall deliver a draft operating and business plan to Borrowers and to
Administrative Agent for comment and approval.  No later than April 15, 2015,
Sellers shall deliver to Buyers a final operating and business plan together
with a copy to the Administrative Agent.

7.1.21

Post-Closing Condition.  The Borrowers will execute and deliver the documents
and complete the tasks set forth on Schedule IV, in each case within the time
limits specified on such schedule (unless such time period is extended in
writing by the Administrative Agent in its sole discretion).

7.2

Negative Covenants.  Each Borrower (for itself and its Subsidiaries) hereby
covenants and agrees that, on the Closing Date and thereafter, until the Loans,
together with interest, fees and all other Obligations incurred hereunder (other
than contingent indemnification obligations for which not claim has been
identified), are paid in full, unless the Required Lenders have otherwise
consented in writing, such Borrower shall not and shall not permit any of its
Subsidiaries to:

7.2.1

Fundamental Changes.  (i) Merge, reorganize, consolidate or amalgamate with any
Person, or liquidate, wind up its affairs or dissolve itself, except for mergers
or consolidations of any Credit Party into another Credit Party or any
Subsidiary into a Credit Party





64

--------------------------------------------------------------------------------




(with such Credit Party being the survivor thereof); provided, however, that
such Borrower shall be the survivor of any merger or consolidation involving
such Borrower; (ii) change any Credit Party’s name or conduct business under any
new fictitious name; or (iii) change any Credit Party’s Federal Employer
Identification Number.

7.2.2

 Disposition of Assets.  Make any Asset Disposition, except (i) sales of
Inventory in the Ordinary Course of Business; (ii) sales or other dispositions
of items of Equipment which are obsolete, worn out or no longer useful in any
Borrower's business; (iii) other dispositions of Collateral that are consented
to in writing by DIP Agent and are authorized by the Court after notice and
hearing; and (iv) the rejection pursuant to Section 365 of the Bankruptcy Code
of unexpired leases and executory contracts that are consented to in writing by
DIP Agent and are authorized by the Court after notice and hearing.

7.2.3

 Tax Consolidation.  File or consent to the filing of any consolidated income
tax return with any Person other than the Borrowers and their Subsidiaries.

7.2.4

Accounting Changes.  Subject to the terms of the paragraph identified as
“Accounting Terms” in Section 1.4, make any significant change in accounting
treatment or reporting practices, except as may be permitted or required by GAAP
and/or applicable requirements of the SEC, or establish a fiscal year different
from the Fiscal Year, unless the Borrowers have notified the Administrative
Agent of any such change and complied with all disclosure and other requirements
of Applicable Law.

7.2.5

Organizational Documents.  Amend, modify or otherwise change any of the terms or
provisions in (i) any of its Organization Documents as in effect on the date
hereof or (ii) the Purchase Agreement, except for changes that do not affect in
any way such the rights and obligations of the applicable Borrower or any of its
Subsidiaries to enter into and perform the Loan Documents to which it is a party
and to pay all of the Obligations and that do not otherwise have a Material
Adverse Effect.

7.2.6

Restrictive Agreements.  Enter into or become party to any Restrictive Agreement
other than (i) a Restrictive Agreement relating to secured Indebtedness
permitted hereunder, as long as the restrictions apply only to collateral for
such Indebtedness; and (ii) a Restrictive Agreement constituting customary
restrictions on assignment in leases and other contracts.

7.2.7

 Conduct of Business.  Engage in any business other than the business engaged in
by it on the Closing Date and any business or activities which are substantially
similar, related or incidental thereto or reasonably evolve therefrom.  

7.2.8

 Liens.  Create or permit any Liens on any of the now owned or hereafter
acquired Collateral except for Permitted Liens.

7.2.9

Indebtedness.  Create, incur, guarantee or suffer to exist any Indebtedness,
except:

(a)

the Obligations;

(b)

(i) ABL Obligations arising under the ABL DIP Facility (other than (x) ABL Bank
Product Obligations consisting only of corporate credit cards and corporate





65

--------------------------------------------------------------------------------




cash management services and (y) fees owed by the Borrowers pursuant to the
Prepetition ABL Credit Agreement in an amount not to exceed $1,000,000) and,
subject to the Prepetition ABL/TL Intercreditor Agreement, the “Revolver Loans”
and other “Obligations” as defined in and outstanding under the Prepetition ABL
Credit Agreement on the Closing Date, in an aggregate principal amount under
this clause (i) not to exceed $125,000,000 at any one time outstanding, and (ii)
ABL Bank Product Obligations arising in the Ordinary Course of Business after
the Petition Date (excluding, for the avoidance of doubt, any ABL Loans or ABL
Letters of Credit);

(c)

(i) (I) Second Lien Loans in an aggregate principal amount not to exceed
$96,719,023.07, plus (II) the payment of interest, fees and other amounts with
respect to the Second Lien Loans in the form of additional Indebtedness;

(d)

obligations under and as defined in the Existing First Lien Loan Agreement in an
aggregate principal amount not to exceed $113,594,130.19;

(e)

Indebtedness of a Borrower owing to another Borrower; provided that if such
Indebtedness is owed by any of SR MX Holdco, SR MX Holdings, SR Mexico or SR
Canada, such Indebtedness shall be evidenced by a promissory note, the sole
original of which is pledged to the Collateral Agent as security for the
Obligations;

(f)

Indebtedness outstanding on the date hereof and listed on  Part 7.2.9 of the
Disclosure Schedule, other than Indebtedness referred to in clauses (a), (b),
(c) and (d) of this Section 7.2.9;

(g)

Permitted Contingent Liabilities arising after the Petition Date; and

(h)

trade accounts payable incurred by a Borrower in the Ordinary Course of Business
after the Petition Date and not in contravention of the Bankruptcy Code, any
order of the Bankruptcy Court, in an aggregate amount not to exceed $17,400,000
at any time.

7.2.10

Restricted Investments.  Make any Restricted Investment.  

7.2.11

 Loans.  Make any loans or other advances of money to any Person, except (i)
advances to an officer or employee for salary, travel expenses, commissions or
similar items, in each case in the Ordinary Course of Business, (ii) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
and (iii) deposits with financial institutions permitted hereunder.

7.2.12

Distributions; Upstream Payments.

(a)

Declare or make any Distributions, except Upstream Payments; or

(b)

Create or suffer to exist any encumbrance or restriction on the ability of a
Subsidiary to make any Upstream Payment.





66

--------------------------------------------------------------------------------




7.2.13

Affiliate Transactions.  Enter into or be party to any transaction with an
Affiliate, except (i) transactions contemplated by the Loan Documents and the
Transaction Documents; (ii) payment of reasonable compensation to officers and
employees for services actually rendered, and loans and advances permitted by
Section 7.2.11; (iii) payment of customary directors’ fees and indemnities; (iv)
transactions solely among Credit Parties and wholly owned Subsidiaries; and (v)
transactions with Affiliates that were consummated prior to the Closing Date, as
shown on Part 7.2.13 of the Disclosure Schedule.

7.2.14

Restrictions on Payment of Indebtedness.  Directly or indirectly, prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner (it being understood that payments of regularly scheduled
principal and interest shall be permitted and cancellations of Indebtedness for
no value shall be permitted) obligations under the Prepetition Term Loan
Facilities or any other Indebtedness that is or is required to be subordinated,
in right of payment or as to Collateral, to the Obligations pursuant to the
terms of the Loan Documents or the Financing Orders (collectively, “Junior
Financing”) or make any payment in violation of any subordination terms of any
Junior Financing documentation or any other Indebtedness in existence prior to
the Petition Date other than (i) the Pre-Petition ABL Obligations and the
Pre-Petition Term Obligations in accordance with the Financing Orders, (ii)
payments to critical vendors to the extent approved by the Final Order of the
Court or any “Order Authorizing the Debtors to Pay Certain Prepetition Claims of
Critical Vendors, Shippers and Freight Carriers” and otherwise reflected in the
Budget, and (iii) payment of Indebtedness secured by a valid, perfected and
unavoidable Lien on any Collateral, but only to the extent such Lien is senior
in priority to Liens in favor of the Administrative Agent on Term Loan Priority
Collateral and such payment is approved by Final Order of the Court.

7.2.15

 Amendments to Certain Indebtedness.  Amend, supplement or otherwise modify (a)
any document, instrument or agreement relating to (i) the ABL DIP Facility that
is in violation of the ABL-TL DIP Intercreditor Agreement or any Financing
Order, or that otherwise limits, restricts, reduces or impairs ABL Availability
in any material respect, or (ii) any Subordinated Indebtedness, or (b) the
Budget without the prior written consent of Administrative Agent and the
Required Lenders.

7.2.16

 Sale-Leaseback and Pension Obligations.  (a) Create, incur, assume or suffer to
exist any obligations as lessee for the rental or hire of real or personal
property in connection with any sale and leaseback transaction, or (b) make for
any Fiscal Year more than the minimum required statutory pension contributions
required to be made in respect of such Fiscal Year with respect to any
Borrower’s qualified defined benefit cost covering the Borrower’s U.S.
employees, as reflected in the most current approved Budget.

7.2.17

 Financial Covenants.  The Borrowers shall not permit any of the events set
forth below in clauses (a) and (b) to occur:

(a)

Minimum EBITDAP.  Permit EBITDAP for the twelve fiscal months ending as of the
last day of any period set forth below to be less than the amount set forth
under the column “EBITDAP Level” opposite such last day:

-












67

--------------------------------------------------------------------------------




-

Fiscal Month Ending

EBITDAP Level

March 31, 2015

$52,500,000

April 30, 2015

and each month end thereafter

$50,000,000

(b)

Maximum Capex.  Make or commit to make any Capital Expenditure, except Capital
Expenditures of the Borrowers and their Subsidiaries in the ordinary course of
business not exceeding $1,000,000 in any fiscal month; provided that (i) if the
aggregate amount of Capital Expenditures made in any fiscal month shall be less
than the maximum amount of Capital Expenditures permitted under this Section
7.2.17(b) for such fiscal month (before giving effect to any carryover), then
the entire amount of such shortfall may be added to the amount of Capital
Expenditures permitted under this Section 7.2.17(b) for the immediately
following month only, and (ii) in determining whether any amount is available
for carryover, the amount expended in any fiscal month shall first be deemed to
be from the applicable limitation for such month and then from the amount
carried forward to the extent applicable.

7.2.18

Chapter 11 Claims.  Iincur, create, assume, suffer to exist or permit any other
Superpriority Claim or Lien which is (x) senior to (except, as set forth in the
Financing Orders with respect to the ABL DIP Facility) or (y) pari passu with,
the Obligations hereunder, in each case except for the Carve-Out.

7.2.19

Employee Plans.  Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Petition Date.

7.2.20

Modifications to DIP Financing Orders.  Seek or consent to any amendment,
supplement or any other modification of any of the terms of the Financing Orders
after such Financing Orders are entered by the Bankruptcy Court without the
prior written consent of Administrative Agent (and with respect to any material
change, the Required Lenders).

7.2.21

Filing of Motions and Applications.  Without the prior written consent of the
Administrative Agent (and with respect to any material change or modification,
Required Lenders), apply to the Bankruptcy Court for, or join in or support any
motion or application seeking, authority to (a) take any action that is
prohibited by the terms of any of the Loan Documents or the Financing Orders,
(b) refrain from taking any action that is required to be taken by the terms of
any of the Loan Documents or the Financing Orders, or (c) permit any
Indebtedness or claim to be pari passu with or senior to any of the Obligations,
except as expressly stated in the Financing Orders.

ARTICLE 8

EVENTS OF DEFAULT



8.1

Listing of Events of Default.  Each of the following events or occurrences
described in this Article shall constitute an “Event of Default”.





68

--------------------------------------------------------------------------------




8.1.1

Non-Payment of Obligations.  Borrowers shall default in the payment or
prepayment when due of:

(a)

any principal of any Loan; or

(b)

any interest or fee described in Article 3 or any other monetary Obligation.

8.1.2

Misrepresentations.  Any representation, warranty or other written statement to
the Administrative Agent or any Lender that is made by any Credit Party in this
Agreement or furnished in compliance with or in reference to any of the Loan
Documents, proves to have been false or misleading in any material respect when
made or furnished.

8.1.3

 Non-Performance of Certain Covenants and Obligations.  The Borrowers shall
default in the due performance or observance of any of its obligations under
Section 7.1.3, Section 7.1.11, Section 7.1.20 or Section 7.2.

8.1.4

 Non-Performance of Other Covenants and Obligations.  Any Credit Party shall
default in the due performance and observance of any other agreement contained
in any Loan Document executed by it, and such default shall continue unremedied
for a period of 30 days after the earlier of (a) the date of the Borrower’s
Knowledge of such default or (b) notice thereof given to the Borrowers by the
Administrative Agent or any Lender.

8.1.5

 Default on Other Indebtedness.  (i) A default or breach occurs under any other
agreement, document or instrument entered into either (x) prepetition and which
is affirmed after the Petition Date or is not subject to the automatic stay
provisions of Section 362 of the Bankruptcy Code, or (y) post-petition that is
not cured within any applicable grace period therefor, and in each case, that
results in any Indebtedness with a principal or stated amount, individually or
in the aggregate in excess of $250,000 (“Material Indebtedness”) (including,
without limitation, under the ABL DIP Facility, the Prepetition ABL DIP
Facility, the ABL DIP Facility or the Prepetition Term Loan Facilities) becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
or (ii) a Credit Party or any Subsidiary thereof shall fail to pay any principal
or interest, regardless of amount, due in respect of any Material Indebtedness
when and as the same shall become due and payable (after giving effect to any
applicable grace or cure period).

8.1.6

 Judgments.  Any judgment or order (i) for the payment of money individually or
in the aggregate in excess of $500,000 (exclusive of any amounts fully covered
by insurance (less any applicable deductible) and as to which the insurer has
not denied or objected to its responsibility to cover such judgment or order)
shall be rendered against a Borrower or any of its Subsidiaries after the
Petition Date and, in each case, such judgment shall not have been vacated or
discharged or stayed or bonded pending appeal within 45 days after the entry
thereof or enforcement proceedings shall have been commenced by any creditor
upon such judgment or order, or (ii) for any non-monetary judgment with respect
to a post-petition event which causes or would reasonably be expected to cause a
Material Adverse Effect.





69

--------------------------------------------------------------------------------




8.1.7

 Change in Control.  Any Change in Control shall occur.

8.1.8

Reserved.  

8.1.9

Impairment of Security, etc.  Any Loan Document shall (except in accordance with
its terms), in whole or in part, terminate, cease to be effective or cease to be
the legally valid, binding and enforceable obligation of any Credit Party party
thereto (or any Credit Party shall so assert in writing); any Lien shall (except
in accordance with the terms of any Loan Document), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any Credit Party subject thereto in respect of any
material portion of the Collateral (as defined in the Security Agreement); any
Credit Party or any other party shall contest in any manner such effectiveness,
validity, binding nature or enforceability; or, except as permitted under any
Loan Document, any Lien securing any Obligation shall, in whole or in part,
cease to be a perfected first priority Lien with respect to any material portion
of the Collateral.

8.1.10

ERISA.  A Reportable Event shall occur which the Administrative Agent, in its
reasonable discretion, shall determine constitutes grounds for the termination
by the Pension Benefit Guaranty Corporation of any Pension Plan or for the
appointment by the appropriate United States district court of a trustee for any
Pension Plan, or if any Pension Plan or Covered Plan shall be terminated or any
such trustee shall be requested or appointed, or if a Borrower or any Subsidiary
is in “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan resulting from such Borrower’s or such
Subsidiary’s complete or partial withdrawal from such Pension Plan.

8.1.11

 Budget. The Borrowers, any Subsidiaries or any other Credit Party shall fail to
comply with the then current Budget as approved by the Administrative Agent,
subject to Permitted Variances or shall fail to obtain the approval of
Administrative Agent with respect to any updated Budget.

8.1.12

 Priming Liens.  Except as expressly permitted in the Financing Orders or with
respect to the Carve Out, an order of the Bankruptcy Court shall be entered
granting (i) any Superpriority Claim in the Case that is pari passu with or
senior to the claims of the Administrative Agent and the Lenders against the
Borrowers or any Credit Party under the Loan Documents or (ii) any Lien or
security interest on any of the Collateral that is pari passu with or senior to
the Liens and security interests securing the Obligations.

8.1.13

Dismissal of Case; Inability to Credit Bid.  (i) The Bankruptcy Court shall
dismiss any of the Cases or convert any of the Cases to a case under chapter 7
of the Bankruptcy Code or any Credit Party shall file a motion or other pleading
(or shall fail to oppose or otherwise acquiesce to such a pleading) seeking the
dismissal of any Case under section 1112 of the Bankruptcy Code or otherwise, in
each case without the consent of the Administrative Agent and the Required
Lenders, or (ii) any order is entered or the Bankruptcy Court shall prohibit or
otherwise unduly restrict the ability of the lenders under the Prepetition Term
Loan Facilities to credit bid the loans outstanding thereunder.





70

--------------------------------------------------------------------------------




8.1.14

Appointment of Trustee, Etc.  The Bankruptcy Court shall appoint in any of the
Cases a trustee, a responsible officer or an examiner with enlarged powers
relating to the operation of the business of any Credit Party (powers beyond
those set forth in sections 1106(a)(3) and 1106(a)(4) of the Bankruptcy Code)
under section 1106(b) of the Bankruptcy Code.

8.1.15

 Payment of Prepetition Indebtedness.  Except as expressly permitted by
Financing Orders, and other than such payments expressly authorized by the
Bankruptcy Court or as otherwise permitted by this Agreement or the Budget
(including in connection with adequate protection payments), or as otherwise
agreed to by the Administrative Agent (after reasonable consultation with the
Required Lenders), if any Credit Party shall make any payment of prepetition
Indebtedness other than (1) in accordance with “first day” or “second day”
orders entered with the consent of (or non-objection by) the Administrative
Agent (in each case after reasonable consultation with the Required Lenders) or
other orders of the Bankruptcy Court entered with the consent of (or
non-objection by) the Administrative Agent (in each case after reasonable
consultation with the Required Lenders), (2) in connection with the assumption
of executory contracts and unexpired leases with the consent of (or
non-objection by) the Administrative Agent (after reasonable consultation with
the Required Lenders), (3) in respect of accrued payroll and related expenses
and employee benefits as of the Petition Date and (4) in respect of other
payments of prepetition Indebtedness authorized by order of the Bankruptcy Court
entered with the consent of (or non-objection by) the Administrative Agent (in
each case after reasonable consultation with the Required Lenders) in an
aggregate amount not to exceed $100,000.

8.1.16

 Third Party Relief from Automatic Stay.  If the Bankruptcy Court shall enter an
order or orders (i) granting relief from the automatic stay applicable under
Section 362 of the Bankruptcy Code to the holder or holders of any security
interest to permit foreclosure or repossession (or the granting of a deed in
lieu of foreclosure or the like) on any material assets of a Credit Party or
permit other actions that would, in the aggregate, constitute a Material Adverse
Effect or (ii) permitting a third party to commence or continue prepetition
litigation against a Credit Party for any purpose other than liquidating the
amount of a disputed prepetition general unsecured claim involving potential
liability not covered by insurance, in excess of $100,000 in the aggregate.

8.1.17

 Modification to Financing Orders, Etc..  If an order of the Bankruptcy Court
shall be entered reversing, staying, vacating or otherwise amending,
supplementing or modifying any of the Financing Orders (in each case without the
written consent of the Administrative Agent and the Required Lenders in their
sole discretion).

8.1.18

 Sale Covenants.  The Borrowers shall (i) fail to achieve, satisfy or otherwise
comply with any of the Sale Covenants set forth in Section 7.1.20, (ii) breach
of any provision of the Purchase Agreement or (iii) fail to comply with the Sale
Order or take any action inconsistent with the Sale Order.

8.1.19

 Sale of Assets; Etc..  (i) A Credit Party shall file any motion seeking
authority to consummate a sale of assets of any Credit Party or any of its
Subsidiaries (other than any such sale of assets that is permitted by the Loan
Documents) having a value in excess of $100,000





71

--------------------------------------------------------------------------------




outside the ordinary course of business, or any sale of any part of the
Collateral pursuant to Section 363 of the Bankruptcy Code, in each case without
the Required Lenders’ consent or unless expressly provided for in the Budget, or
(ii) the Borrowers shall file (or support or fail to oppose) a motion seeking,
or the Bankruptcy Court shall enter, an order, authorizing the sale of all or
substantially all of the Borrowers’ assets (unless such order contemplates
payment in full in cash of the Obligations and all obligations then outstanding
under the Prepetition First Lien Term Loan Agreement upon consummation of such
sale, whether pursuant to a plan of reorganization or otherwise).

8.1.20

Use of Cash Collateral and Financing.  Any Credit Party shall file any motion or
other request with the Bankruptcy Court seeking the authority to, or the
Bankruptcy Court shall enter any order authorizing any Credit Party to, (i) use
any cash proceeds of any of the Collateral upon the liquidation or Disposition
thereof, or (ii) obtain any financing under section 364 of the Bankruptcy Code
other than the Loans or the ABL DIP Facility, in each case, without the prior
written consent of the Administrative Agent and the Required Lenders.

8.1.21

Cessation of Operations.  Any Credit Party shall cease all or any material part
of its business operations material to the Credit Parties, taken as a whole.

8.1.22

Termination of Purchase Agreement.  The Purchase Agreement is terminated (other
than in connection with the consummation of the Acquisition or with the written
consent of the Required Lenders) or the Seller thereunder is in default thereof.

8.1.24

Noncompliance with Financing Orders.  Any Credit Party shall fail to comply with
any terms of any Financing Order or any other order of the Bankruptcy Court.

8.1.25

Reorganization Plan.  A plan of reorganization that is not an Acceptable
Reorganization Plan shall be confirmed in any Case, or any Loan Party shall
propose or support or fail to oppose any such plan or any motion or other
pleading that seeks to extend the Maturity Date, or the Bankruptcy Court shall
enter an order terminating the exclusive right of the Borrowers to file any plan
of reorganization.  For purposes of this Section, an Acceptable Reorganization
Plan means a plan of reorganization that provides for the payment in full in
cash of the Obligations (other than contingent indemnification obligations not
yet due and payable) and all obligations then outstanding under the First Lien
Prepetition Term Loan Agreement on the effective date of such plan of
reorganization, contains release and indemnification provisions relating to the
Administrative Agent and the Lenders that are reasonably acceptable to the
Administrative Agent and does not contain any provisions that are materially
inconsistent with such payment, release and indemnification provisions.

8.1.26

Venue Change.  Unless otherwise approved by the Administrative Agent and the
Required Lenders, an order of the Bankruptcy Court shall be entered providing
for a change in venue with respect to any Case and such order shall not be
reversed or vacated within 10 days.

8.1.27

Pleadings Contrary to the Facility.  Any Credit Party shall file a motion or
other pleading seeking relief that if granted could reasonably be expected to
result in the occurrence of an Event of Default (unless such relief, if granted
(or the relevant transaction) would result in payment in full in cash of the
Obligations immediately upon consummation of the matter





72

--------------------------------------------------------------------------------




addressed by such motion or pleading, whether pursuant to a plan of
reorganization or otherwise).

8.1.28

DIP Liquidity Defaults. An order shall be entered by the Bankruptcy Court
avoiding or requiring disgorgement by the Administrative Agent or any Lender of
any amounts received in respect of the Obligations, or Borrowers shall not have
sufficient liquidity (including Loans available hereunder and ABL Availability)
for a period of 30 consecutive days to pay, or shall otherwise fail to pay as
and when due and payable, all costs and expenses of administration that are
incurred by such Borrower in the Cases, other than fees and expenses covered by
the Carve-Out.

8.2

[Reserved].

8.3

Action if Event of Default.  Notwithstanding the provisions of Section 362 of
the Bankruptcy Code, without any application, motion or notice to, hearing
before, or order from, the Bankruptcy Court, if any Event of Default shall occur
for any reason, whether voluntary or involuntary, and be continuing, the
Administrative Agent may, and upon the written direction of the Required
Lenders, shall, subject to giving 5 Business Days' written notice to Borrowers
and any other applicable notice parties under the Financing Orders, declare all
or any portion of the outstanding principal amount of the Loans and other
Obligations to be due and payable, whereupon the full unpaid amount of such
Loans and other Obligations which shall be so declared due and payable shall be
and become immediately due and payable, without further notice, demand or
presentment.

ARTICLE 9

THE ADMINISTRATIVE AGENT

9.1

Actions.

(a)

Each Lender hereby appoints Silver Point as its Administrative Agent under and
for purposes of each Loan Document.  Each Lender authorizes the Administrative
Agent to act on behalf of such Lender under each Loan Document and to appoint
other agents or sub-agents to assist in its actions under the Loan Documents and
the Administrative Agent shall not be liable for the acts and omissions of such
agents as long as they are appointed with due care and without gross negligence
or willful misconduct.  Each Lender further authorizes the Administrative Agent,
in the absence of other written instructions from the Required Lenders received
from time to time by the Administrative Agent (with respect to which the
Administrative Agent agrees that it will comply, subject to the terms and
conditions of Article 9), to exercise such powers hereunder and thereunder as
are delegated to or required of the Administrative Agent by the terms hereof and
thereof, together with such powers as may be incidental thereto (including the
release of Liens on assets Disposed of in accordance with the terms of the Loan
Documents).

(b)

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties,





73

--------------------------------------------------------------------------------




regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders in accordance with the
terms of this Agreement (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.1).  Each
Lender hereby indemnifies (which indemnity shall be payable within thirty (30)
days of demand therefor, to the extent not reimbursed by the Borrowers or any
other Credit Party, and without limiting the Borrowers’ and Credit Parties’
obligations under this Agreement and which indemnity shall survive any
termination of this Agreement) the Administrative Agent and its officers,
directors, employees and agents, pro rata according to the proportionate amount
of Loans held by such Lender, from and against any and all liabilities,
obligations, losses, damages, claims, penalties, judgments, costs, disbursements
or expenses of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against, the Administrative Agent in any way
relating to or arising out of any Loan Document or any action taken or omitted
to be taken by the Administrative Agent under the Loan Documents, (including
reasonable attorneys’ fees and expenses), and as to which the Administrative
Agent, is not reimbursed by the Borrowers; provided that, no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, claims, costs or expenses which are determined by a court of competent
jurisdiction in a final proceeding to have resulted from the Administrative
Agent’s gross negligence or willful misconduct.  By executing a Lender
Assignment Agreement, each future Lender (acting for itself and on behalf of
each Affiliate thereof which becomes a Secured Party from time to time) shall be
deemed to ratify the power of attorney granted to the Administrative Agent
hereunder.  

9.2

Exculpation.  Neither the Administrative Agent nor any of its directors,
officers, employees or agents shall be liable to any Secured Party for any
action taken or omitted to be taken by it under any Loan Document, or in
connection therewith, except for its own willful misconduct or gross negligence,
nor responsible for any recitals or warranties herein or therein, nor for the
effectiveness, enforceability, validity or due execution of any Loan Document,
nor for the creation, perfection or priority of any Liens purported to be
created by any of the Loan Documents, or the validity, genuineness,
enforceability, existence, value or sufficiency of any collateral security, nor
to make any inquiry respecting the performance by any Credit Party of its
Obligations.  Any such inquiry which may be made by the Administrative Agent
shall not obligate it to make any further inquiry or to take any action.  The
Administrative Agent shall be entitled to rely upon advice of counsel concerning
legal matters and upon any notice, consent, certificate, statement or writing
which the Administrative Agent believes to be genuine and to have been presented
by a proper Person.

To the fullest extent permitted by Applicable Law, no Credit Party or Lender
shall assert, and each Credit Party and Lender hereby waives, any claim against
the Administrative Agent, its sub-agents and their respective Affiliates in
respect of any actions taken or omitted to be taken by any of them, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated





74

--------------------------------------------------------------------------------




herby or thereby, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof.  

No provision of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby or the transactions contemplated
hereby or thereby, shall require the Administrative Agent to: (i) expend or risk
its own funds or provide indemnities in the performance of any of its duties
hereunder or the exercise of any of its rights or power or (ii) otherwise incur
any financial liability in the performance of its duties or the exercise of any
of its rights or powers unless it is indemnified to its satisfaction and the
Administrative Agent shall have no liability to any person for any loss
occasioned by any delay in taking or failure to take any action while it is
awaiting an indemnity satisfactory to it.  

The Administrative Agent shall not be responsible for (i) perfecting,
maintaining, monitoring, preserving or protecting the security interest or lien
granted under this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, (ii) the filing, re-filing,
recording, re-recording or continuing or any document, financing statement,
mortgage, assignment, notice, instrument of further assurance or other
instrument in any public office at any time or times or (iii) providing,
maintaining, monitoring or preserving insurance on or the payment of taxes with
respect to any of the Collateral. The actions described in items (i) through
(iii) shall be the sole responsibility of the Credit Parties.

The Administrative Agent shall not be required to qualify in any jurisdiction in
which it is not presently qualified to perform its obligations as Administrative
Agent.

The Administrative Agent has accepted and is bound by the Loan Documents
executed by the Administrative Agent as of the date of this Agreement and, as
directed in writing by the Required Lenders, the Administrative Agent shall
execute additional Loan Documents delivered to it after the date of this
Agreement; provided, however, that such additional Loan Documents do not
adversely affect the rights, privileges, benefits and immunities of the
Administrative Agent. The Administrative Agent will not otherwise be bound by,
or be held obligated by, the provisions of any credit agreement, indenture or
other agreement governing the Obligations (other than this Agreement and the
other Loan Documents to which the Administrative Agent is a party).

No written direction given to the Administrative Agent by the Required Lenders
or the Borrowers that in the sole reasonable judgment of the Administrative
Agent imposes, purports to impose or might reasonably be expected to impose upon
the Administrative Agent any obligation or liability not set forth in or arising
under this Agreement and the other Loan Documents will be binding upon the
Administrative Agent unless the Administrative Agent elects, at its sole option,
to accept such direction.

The Administrative Agent shall not be responsible or liable for any failure or
delay in the performance of its obligations under this Agreement or the other
Loan Documents arising out of or caused, directly or indirectly, by
circumstances beyond its reasonable control, including, without limitation, acts
of God; earthquakes; fire; flood; terrorism; wars and other military
disturbances; sabotage; epidemics; riots; business interruptions; loss or
malfunctions of utilities,





75

--------------------------------------------------------------------------------




computer (hardware or software) or communication services; accidents; labor
disputes; acts of civil or military authority and governmental action.

The Administrative Agent shall not be under any obligation to exercise any of
its rights or powers vested in it by this Agreement or the other Loan Documents,
at the request, order or direction of the Required Lenders unless the same is
given pursuant to the express provisions of this Agreement or the other Loan
Documents and the Required Lenders shall have offered to the Administrative
Agent security or indemnity reasonably satisfactory to the Administrative Agent
against the costs, expenses and liabilities (including, without limitation,
attorneys’ fees and expenses) which might be incurred therein or thereby.

Beyond the exercise of reasonable care in the custody of the Collateral in its
possession, the Administrative Agent will have no duty as to any Collateral in
its possession or control or in the possession or control of any agent or bailee
or any income thereon or as to preservation of rights against prior parties or
any other rights pertaining thereto. The Administrative Agent will be deemed to
have exercised reasonable care in the custody of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which it accords its own property, and the Administrative Agent will not be
liable or responsible for any loss or diminution in the value of any of the
Collateral by reason of the act or omission of any carrier, forwarding agency or
other agent or bailee selected by the Administrative Agent in good faith without
gross negligence or willful misconduct.

The Administrative Agent will not be responsible for the existence, genuineness
or value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any action or omission to act on its part
hereunder, except to the extent such action or omission constitutes gross
negligence or willful misconduct on the part of the Administrative Agent, as
determined by a court of competent jurisdiction in a final, nonappealable order,
for the validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title of any grantor to the
Collateral, for insuring the Collateral or for the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral. The Administrative Agent hereby disclaims any representation or
warranty to the present and future Secured Parties concerning the perfection of
the Liens granted hereunder or in the value of any of the Collateral.

In the event that the Administrative Agent is required to acquire title to an
asset for any reason, or take any managerial action of any kind in regard
thereto, in order to carry out any fiduciary or trust obligation for the benefit
of another, which in the Administrative Agent’s sole reasonable discretion may
cause the Administrative Agent to be considered an “owner or operator” under any
Environmental Laws or otherwise cause the Administrative Agent to incur, or be
exposed to, any environmental liability or any liability under any other
federal, state or local law, the Administrative Agent reserves the right,
instead of taking such action, either to resign as Administrative Agent or to
arrange for the transfer of the title or control of the asset to a court
appointed receiver. The Administrative Agent will not be liable to any person
for any environmental liability or any environmental claims or contribution
actions under any federal, state or local law, rule or regulation by reason of
the Administrative Agent’s actions and conduct





76

--------------------------------------------------------------------------------




as authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any Hazardous
Material into the environment.

9.3

Successor. The Administrative Agent may resign as such at any time upon at least
30 days’ prior notice to the Borrowers and all Lenders.  The Administrative
Agent may be removed at any time upon the affirmative vote of the Required
Lenders.  If the Administrative Agent at any time shall resign or be removed,
the Required Lenders may appoint another Lender as a successor Administrative
Agent which shall thereupon become the Administrative Agent hereunder.  In the
case of the Administrative Agent’s resignation, if no successor Administrative
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent’s giving notice of resignation, the retiring Administrative Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
assume and perform all of the duties of the Administrative Agent hereunder until
such time, if any, as the Required Lenders appoint a successor as provided for
above.  Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent and the payment of the reasonable fees and
expenses (including attorney’s fees and expenses) of the resigning or removed
Administrative Agent), such successor Administrative Agent shall be entitled to
receive from the retiring or removed Administrative Agent such documents of
transfer and assignment as such successor Administrative Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the retiring or removed Administrative Agent.
 The retiring or removed Administrative Agent shall cooperate in all respects
with the transition of the Administrative Agent role to the successor
Administrative Agent and shall, following such transition, be discharged from
its duties and obligations under the Loan Documents.  After any retiring or
removed Administrative Agent’s resignation or removal, as applicable, hereunder
as the Administrative Agent, the provisions of this Article shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under the Loan Documents, and Section 9.1, Section 10.3 and
Section 10.4 shall continue to inure to its benefit.

9.4

Loans by the Administrative Agent. The Administrative Agent shall have the same
rights and powers with respect to (x) the Loans held by it or any of its
Affiliates, and (y) the Notes held by it or any of its Affiliates as any other
Lender and may exercise the same as if it were not the Administrative Agent. The
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrowers or any
Subsidiary or Affiliate of the Borrowers as if the Administrative Agent were not
the Administrative Agent hereunder.

9.5

Credit Decisions. Each Lender acknowledges that it has, independently of the
Administrative Agent and each other Lender, and based on such Lender’s review of
the financial information of the Borrowers, the Loan Documents (the terms and
provisions of which being satisfactory to such Lender) and such other documents,
information and investigations as such Lender has deemed appropriate, made its
own credit decision to extend the Loans.  Each Lender also acknowledges that it
will, independently of the Administrative Agent and each other Lender, and based
on such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under the Loan Documents.  





77

--------------------------------------------------------------------------------




9.6

Copies, etc.  The Administrative Agent shall give prompt notice to each Lender
of each notice or request required or permitted to be given to the
Administrative Agent by the Borrowers pursuant to the terms of the Loan
Documents (unless concurrently delivered to the Lenders by the Borrowers).  The
Administrative Agent will distribute to each Lender each document or instrument
received (other than notices delivered pursuant to Articles 2 and 3) for its
account and copies of all other communications received by the Administrative
Agent from the Borrowers for distribution to the Lenders by the Administrative
Agent in accordance with the terms of the Loan Documents.

9.7

Reliance by Administrative Agent.  The Administrative Agent shall be entitled to
rely upon any certification, notice or other communication (including any
thereof by telephone, telecopy, telegram or cable) believed by it to be genuine
and correct and to have been signed or sent by or on behalf of the proper
Person, and upon advice and statements of legal counsel, independent accountants
and other experts selected by the Administrative Agent.  As to any matters not
expressly provided for by the Loan Documents, the Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, thereunder
in accordance with instructions given by the Required Lenders or all of the
Lenders as is required in such circumstance, and such instructions of such
Lenders and any action taken or failure to act pursuant thereto shall be binding
on all Secured Parties.

9.8

Defaults.  The Administrative Agent shall not be deemed to have Knowledge or
notice of the occurrence of a Default unless the Administrative Agent has
received a written notice from a Lender or the Borrowers specifying such Default
and stating that such notice is a “Notice of Default”.  In the event that the
Administrative Agent receives such a notice of the occurrence of a Default, the
Administrative Agent shall give prompt notice thereof to the Lenders.  The
Administrative Agent shall (subject to the provisions of Section 10.1) take such
action and exercise such remedies with respect to such Default as shall be
directed by the Required Lenders pursuant to any of the Loan Documents; provided
that, unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action (including, without limitation, credit bidding the Loans of all
Lenders hereunder), or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interest of the Secured Parties
except to the extent that this Agreement expressly requires that such action be
taken, or not be taken, only with the consent or upon the authorization of the
Required Lenders.

9.9

Posting of Approved Electronic Communications.

(a)

Each Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrowers, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Section 7.1.3, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials, but excluding
any such communication that (i) is or relates to a Continuation/Conversion
Notice, (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides





78

--------------------------------------------------------------------------------




notice of any Default under this Agreement or any other Loan Document or (iv) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent.  In addition, each Borrower agrees, and agrees to cause
its Subsidiaries, to continue to provide the Communications to the
Administrative Agent or the Lenders, as the case may be, in the manner specified
in the Loan Documents (including, for the avoidance of doubt, Section 7.1.3) but
only to the extent requested by the Administrative Agent.

(b)

In accordance with Section 7.1.3, the Borrowers further agree that the
Administrative Agent may make the Communications available to the Lenders by
posting the Communications on Intralinks or a substantially similar Platform.

(c)

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE INDEMNIFIED PARTIES DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY
OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM.  IN NO EVENT SHALL THE INDEMNIFIED PARTIES HAVE ANY LIABILITY
TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER
OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY INDEMNIFIED PARTY IS FOUND IN A FINAL RULING BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNIFIED
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d)

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.





79

--------------------------------------------------------------------------------




(e)

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

9.10

Proofs of Claim.  The Lenders and the Borrowers hereby agree that after the
occurrence of an Event of Default pursuant to Section 8.1.8, in case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any of the Credit Parties, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on any of the Credit Parties)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)

to file and prove a claim for the whole amount of principal and interest owing
and unpaid in respect of the Loans and any other Obligations that are owing and
unpaid and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Lenders, the Administrative Agent
and other agents appointed by the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Administrative Agent and such other agents and their agents and
counsel and all other amounts due Lenders, Administrative Agent and such other
agents hereunder) allowed in such judicial proceeding; and

(b)

to collect and receive any moneys or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent and other agents hereunder.  Nothing herein contained shall
be deemed to authorize Administrative Agent to authorize or consent to or accept
or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.  Further, nothing contained in this Section shall
affect or preclude the ability of any Lender to (i) file and prove such a claim
in the event that the Administrative Agent has not acted within ten days prior
to any applicable bar date and (ii) require an amendment of the proof of claim
to accurately reflect such Lender’s outstanding Obligations.

9.11

Intercreditor Agreements. Each Lender (a) agrees to be bound by the provisions
of each of the Intercreditor Agreements, and (b) authorizes and instructs
Administrative Agent to enter into amendments, restatements, amendments and
restatements of, or to supplement or otherwise modify either of the
Intercreditor Agreements with the consent of the Required Lenders or enter into
one or more other intercreditor agreements having terms reasonably satisfactory
to Administrative Agent and either in form and substance substantially similar
to the





80

--------------------------------------------------------------------------------




existing Intercreditor Agreements or reasonably satisfactory to the Required
Lenders, from time to time, in connection with the incurrence of Refinancing
Debt in respect of the Pre-Petition Term Loans (each as defined in the
Intercreditor Agreements).

ARTICLE 10

MISCELLANEOUS PROVISIONS



10.1

Waivers, Amendments, etc.  The provisions of each Loan Document may from time to
time be amended, modified or waived, if such amendment, modification or waiver
is in writing and consented to by the Borrowers and the Required Lenders;
provided, that no such amendment, modification or waiver shall:

(a)

modify clause (b) of Section 4.7, Section 4.8 (as it relates to sharing of
payments) or this Section, in each case, without the consent of all Lenders;

(b)

increase the aggregate amount of any Loans held by a Lender or extend the Stated
Maturity Date for any Lender’s Loan, in each case without the consent of such
Lender (it being agreed, however, that any vote to rescind any acceleration made
pursuant to Section 8.2 and Section 8.3 of amounts owing with respect to the
Loans and other Obligations shall only require the vote of the Required
Lenders);

(c)

reduce (by way of forgiveness), the principal amount of or reduce the rate of
interest on any Lender’s Loan, reduce any fees described in Article 3 payable to
any Lender or extend the date on which interest or fees are payable in respect
of such Lender’s Loans, in each case without the consent of such Lender
(provided that, the vote of Required Lenders shall be sufficient to waive the
payment, or reduce the increased portion, of interest accruing under Section
3.2.2);

(d)

make any change to the definition of “Required Lenders” or modify any
requirement hereunder that any particular action be taken by all Lenders without
the consent of all Lenders;

(e)

[reserved]; or

(f)

affect adversely the interests, rights or obligations of the Administrative
Agent (in its capacity as the Administrative Agent) unless consented to by the
Administrative Agent.

No failure or delay on the part of any Secured Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right.  No notice
to or demand on any Credit Party in any case shall entitle it to any notice or
demand in similar or other circumstances.  No waiver or approval by any Secured
Party under any Loan Document shall, except as may be otherwise stated in such
waiver or approval, be applicable to subsequent transactions.  No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.





81

--------------------------------------------------------------------------------




10.2

Notices; Time.  All notices and other communications provided under each Loan
Document shall be in writing or by facsimile and addressed, delivered or
transmitted, if to the Borrowers, the Administrative Agent or a Lender, to the
applicable Person at its address or facsimile number set forth on Schedule II
hereto or set forth in the Lender Assignment Agreement, or at such other address
or facsimile number as may be designated by such party in a notice to the other
parties.  Any notice, if mailed and properly addressed with postage prepaid or
if properly addressed and sent by pre-paid courier service, shall be deemed
given when received; any notice, if transmitted by facsimile, shall be deemed
given when the confirmation of transmission thereof is received by the
transmitter.  The parties hereto agree that delivery of an executed counterpart
of a signature page to this Agreement and each other Loan Document by facsimile
(or electronic transmission) shall be effective as delivery of an original
executed counterpart of this Agreement or such other Loan Document.  Unless
otherwise indicated, all references to the time of a day in a Loan Document
shall refer to New York time.

10.3

Payment of Costs and Expenses.  Each Borrower agrees, jointly and severally, to
pay promptly, and in any event within thirty (30) days after written demand
therefor to the extent incurred after the Closing Date, (a) any consents,
amendments, waivers or other modifications of this Agreement and the other Loan
Documents; (b) the reasonable and documented fees, expenses and disbursements of
counsel to the Administrative Agent in connection with the administration of
this Agreement and the other Loan Documents and any consents, amendments,
waivers or other modifications thereto and any other documents or matters in
connection therewith; (c) all the actual costs and expenses of creating and
perfecting Liens in favor of the Collateral Agent, for the benefit of the
Lenders pursuant hereto, including filing and recording fees, search fees, title
insurance premiums and fees, expenses and disbursements of counsel to the
Administrative Agent; (d) all the actual reasonable and documented costs and
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers whether internal or external; (e) all the actual reasonable costs and
expenses (including the fees, expenses and disbursements of counsel and of any
appraisers, consultants, advisors and agents in each case employed or retained
by the Administrative Agent and its counsel) in connection with the custody or
preservation of any of the Collateral; (f) all other actual reasonable costs and
expenses incurred by the Administrative Agent in connection with the any
consents, amendments, waivers or other modifications of this Agreement and the
other Loan Documents and the transactions contemplated thereby; and (g) after
the occurrence of a Default or an Event of Default, all reasonable costs and
expenses, including reasonable attorneys’ fees and expenses and costs of
settlement, incurred by the Administrative Agent and the Required Lenders in
enforcing any Obligations of or in collecting any payments due from any Credit
Party hereunder or under the other Loan Documents by reason of such Default
(including in connection with the sale of, collection from, or other realization
upon any of the Collateral or the enforcement of any Subsidiary Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

10.4

Indemnification.  In consideration of the execution and delivery of this
Agreement by each Secured Party, each Borrower hereby, jointly and severally,
indemnifies, exonerates and holds each Secured Party and each of their
respective affiliates and their and their affiliates’ officers, directors,
employees, advisors and agents (collectively, the “Indemnified Parties”) free
and harmless from and against any and all losses, claims, demands, suits,
actions, investigations,





82

--------------------------------------------------------------------------------




proceedings, liabilities, fines, costs, judgments, penalties, and damages, and
all reasonable fees and disbursements of attorneys, experts, or consultants and
all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (collectively, the
“Indemnified Liabilities”) as a result of, or arising out of, or relating to:

(a)

the execution and delivery, enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of the Borrowers’ and the other Credit Parties’
compliance with the terms of the Loan Documents;

(b)

any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Party is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto;

(c)

any investigation, litigation or proceeding related to any acquisition or
proposed acquisition by any Credit Party or any Subsidiary thereof of all or any
portion of the Capital Securities or assets of any Person, whether or not an
Indemnified Party is party thereto;

(d)

(i) the Release from any real property owned or operated by any Credit Party or
any Subsidiary thereof of any Hazardous Material (including any losses,
liabilities, damages, injuries, costs, expenses or claims asserted or arising
under any Environmental Law), or (ii) each Lender’s Environmental Liability (the
indemnification herein shall survive repayment of the Obligations and any
transfer of the property of any Credit Party or its Subsidiaries by foreclosure
or by a deed in lieu of foreclosure for any Lender’s Environmental Liability);
in each case of clauses (i) and (ii), other than any Release or Lender’s
Environmental Liability first caused and first created after the Administrative
Agent completes the sale and the transfer of the respective real property
pursuant to a foreclosure or deed in lieu of foreclosure;

provided that the Borrowers shall not be required to indemnify any Indemnified
Party to the extent the applicable Indemnified Liability arises by reason of
such Indemnified Party’s gross negligence or willful misconduct as determined by
a final judgment of a court of competent jurisdiction.  If and to the extent
that the foregoing undertaking may be unenforceable for any reason, each Credit
Party agrees to make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under Applicable Law.
To the extent permitted by Applicable Law, the Borrowers and each other Credit
Party shall not assert, and hereby waive, any claim against any Indemnified
Party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, any Loan or the use of the proceeds thereof.  





83

--------------------------------------------------------------------------------




10.5

Survival.  The obligations of the Borrowers under Sections 4.3, 4.4, 4.5, 4.6,
10.3 and 10.4, and the obligations of the Lenders under Section 9.1, shall in
each case survive any assignment from one Lender to another (in the case of
Sections 10.3 and 10.4), the occurrence of the Termination Date and the
resignation or removal of the Administrative Agent.  The representations and
warranties made by each Credit Party in each Loan Document shall survive the
execution and delivery of such Loan Document.

10.6

Severability.  Any provision of any Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

10.7

Headings.  The various headings of each Loan Document are inserted for
convenience only and shall not affect the meaning or interpretation of such Loan
Document or any provisions thereof.

10.8

Execution in Counterparts, Effectiveness, etc.  This Agreement may be executed
by the parties hereto in several counterparts, each of which shall be an
original (whether such counterpart is originally executed or an electronic copy
of an original and each party hereto expressly waives its rights to receive
originally executed documents other than with respect to any documents for which
originals are required for any filing or perfection) and all of which shall
constitute together but one and the same agreement.  This Agreement shall become
effective when counterparts hereof executed on behalf of the Borrowers shall
have been received by the Administrative Agent.  

10.9

Governing Law; Entire Agreement.  EACH LOAN DOCUMENT WILL EACH BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) AND, TO THE EXTENT APPLICABLE, THE
BANKRUPTCY CODE.  The Loan Documents constitute the entire understanding among
the parties hereto with respect to the subject matter thereof and supersede any
prior agreements, written or oral, with respect thereto.

10.10

Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns;
provided that, the Borrowers may not assign or transfer its rights or
obligations hereunder without the consent of all Lenders.

10.11

Sale and Transfer of Loans; Participations in Loans; Notes.  Each Lender may
assign, or sell participations in, its Loans to one or more other Persons in
accordance with the terms set forth below.

(a)

Any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Loans at the time owing to it); provided that:





84

--------------------------------------------------------------------------------




(i)

the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Lender Assignment
Agreement with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000, unless (A) the Administrative Agent
otherwise consents; (B) such assignment is an assignment of the entire remaining
amount of the assigning Lender’s Loans at the time owing to it, (C) such
assignment is an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender or (D) such assignment is to one or more
Eligible Assignees managed by an Affiliate of such Eligible Assignee(s) and the
aggregate amount of such assignments is not less than $1,000,000;

(ii)

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Loans assigned; and

(iii)

the parties to each assignment shall (A) electronically execute and deliver to
the Administrative Agent a Lender Assignment Agreement via an electronic
settlement system acceptable to the Administrative Agent or (B) with the consent
of the Administrative Agent, manually execute and deliver to the Administrative
Agent a Lender Assignment Agreement, together with, in either case, a processing
and recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent) and if the Eligible Assignee is not a
Lender, administrative details information with respect to such Eligible
Assignee and applicable tax forms.

(b)

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c), from and after the effective date specified in each Lender
Assignment Agreement, (i) the Eligible Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Lender Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
(ii) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Lender Assignment Agreement, subject to Section 10.5, be
released from its obligations under this Agreement (and, in the case of a Lender
Assignment Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto,
but shall continue to be entitled to the benefits of any provisions of this
Agreement which by their terms survive the termination of this Agreement).  If
the consent of the Borrowers to an assignment or to an Eligible Assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment thresholds specified in this Section), the Borrowers shall be
deemed to have given their consent ten days after the date notice thereof has
been delivered by the assigning Lender (through the Administrative Agent or
ClearPar, LLC) unless such consent is expressly refused by the Borrowers prior
to such tenth day.

(c)

The Administrative Agent shall record each assignment made in accordance with
this Section in the Register pursuant to clause (a) of Section 2.5 and at the
request of the Borrowers give the Borrowers notice of such assignments.  The
Register shall be available for inspection by the Borrowers and any Lender (in
respect of





85

--------------------------------------------------------------------------------




its own position only), at any reasonable time and from time to time upon
reasonable prior notice.

(d)

Any Lender may, without the consent of, or notice to, the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
other than an Ineligible Assignee (a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver with respect to any of the items set forth in
clauses (a) through (e) of Section 10.1, in each case except as otherwise
specifically provided in a Loan Document.  Subject to clause (e), the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 4.3,
4.4, 4.5, 4.6, 7.1.3, 10.3 and 10.4 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to clause (b), (it being
understood that the documentation required under Section 4.6(e) shall be
delivered to the participating Lender).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 4.9 as though it
were a Lender, provided such Participant agrees to be subject to Sections 4.8
and 4.10 as though it were a Lender.  Each Lender shall, as agent of the
Borrowers solely for the purpose of this Section, record in book entries
maintained by such Lender the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive and binding absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  If requested by the
Administrative Agent or the Borrowers, such Lender shall make the Participant
Register available to the Administrative Agent or to the Borrowers either (i)
upon the exercise by a Participant of remedies hereunder or (ii) to the extent
necessary to establish that the Participant’s interests in the obligations under
the Agreement is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.

(e)

A Participant shall not be entitled to receive any greater payment under
Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4, as of the time of the sale of such
participation, than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrowers’ prior written
consent.  A Participant shall not be entitled to the benefits of Section 4.6
unless the Borrowers are notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the





86

--------------------------------------------------------------------------------




Borrowers, to comply with the requirements set forth in Section 4.6 as though it
were a Lender that acquired its interest by assignment.  In addition, if at the
time of the sale of such participation, any greater Taxes subject to payment
under Section 4.6 would apply to the Participant than applied to the applicable
Lender, then such Participant shall not be entitled to any payment under Section
4.6 with respect to the portion of such Taxes as exceeds the Taxes applicable to
the Lender at the time of the sale of the participation unless the Participant’s
request for the Borrowers’ prior written consent for the Participation described
in the first sentence of this clause states that such greater Taxes would be
applicable to such Participant, it being understood that the Participant shall
be entitled to additional payments under Section 4.6 to the extent such Lender
selling the participation would be entitled to any payment resulting from a
change in law occurring after the time the participation was sold.

(f)

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g)

Notwithstanding anything to the contrary contained herein, any Lender (“Granting
Lender”) may grant to a special purpose funding vehicle (a “SPC”), identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrowers, the option to provide to the Borrowers all or any part
of any Loan that such Granting Lender would otherwise be obligated to make to
the Borrowers pursuant to this Agreement; provided that (x) nothing herein shall
constitute a commitment by any SPC to make any Loans and (y) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof.  Each party hereto hereby agrees that no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender).  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this clause, any SPC may (i) with notice to, but without
the prior written consent of, the Borrowers or the Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrowers) providing liquidity and/or credit support to or
for the account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.  This Section may not
be amended without the written consent of the SPC.  The Borrowers acknowledge
and agree, subject to the next sentence, that, to the fullest extent





87

--------------------------------------------------------------------------------




permitted under Applicable Law, each SPC, for purposes of Sections 4.3, 4.4,
4.5, 4.6, 4.8, 4.9, 10.3 and 10.4, shall be considered a Lender (provided, in
the case of Section 4.6, that the SPC complies with the requirements of such
Section as if it were a Lender that acquired its interest by assignment).  The
Borrowers shall not be required to pay any amount under Sections 4.3, 4.4, 4.5,
4.6, 10.3 and 10.4 that is greater than the amount which it would have been
required to pay had no grant been made by a Granting Lender to a SPC.

10.12

Other Transactions.  Nothing contained herein shall preclude the Administrative
Agent or any other Lender from engaging in any transaction, in addition to those
contemplated by the Loan Documents, with a Borrower or any of its Affiliates in
which such Borrower or such Affiliate is not restricted hereby from engaging
with any other Person.

10.13

Forum Selection and Consent to Jurisdiction.  ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF THE ADMINISTRATIVE AGENT, THE LENDERS OR THE BORROWER IN CONNECTION HEREWITH
OR THEREWITH MAY BE BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW
YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK; PROVIDED THAT, ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION (ACTING AT
THE WRITTEN DIRECTION OF THE REQUIRED LENDERS), IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  THE BORROWER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE
ADDRESS FOR NOTICES SPECIFIED IN SECTION 10.2.  THE BORROWER HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT
THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS.

10.14

Waiver of Jury Trial.  THE ADMINISTRATIVE AGENT, EACH LENDER AND THE BORROWER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, EACH
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,





88

--------------------------------------------------------------------------------




COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE BORROWER IN CONNECTION THEREWITH.  THE
BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND EACH LENDER ENTERING INTO THE LOAN
DOCUMENTS.

10.15

Confidentiality.



(a)

Subject to the provisions of clause (b) of this Section, each Lender agrees that
it will follow its customary procedures in an effort not to disclose without the
prior consent of the Borrowers (other than to its employees, auditors, advisors
or counsel, or to another Lender if the Lender or such Lender’s holding or
parent company in its sole discretion determines that any such party should have
access to such information, provided such Persons shall be subject to the
provisions of this Section to the same extent as such Lender) any information
which is now or in the future furnished pursuant to this Agreement or any other
Loan Document, provided that any Lender may disclose any such information (i) as
has become generally available to the public other than by virtue of a breach of
this clause by the respective Lender or any other Person to whom such Lender has
provided such information as permitted by this Section, (ii) as may be required
or appropriate in any report, statement or testimony submitted to any municipal,
state, provincial or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent, (vi) to any pledgee
referred to in clause (f) of Section 10.11 or any prospective or actual
transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Loans or any interest therein by such
Lender, provided that such prospective transferee agrees to be bound by the
confidentiality provisions contained in this Section, (vii) to any direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section) and (viii) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender.

(b)

The Borrowers hereby acknowledge and agree that each Lender may share with any
of its Affiliates, and such Affiliates may share with such Lender, any
information related to the Borrowers or any of their Subsidiaries, provided such
Persons shall be subject to the provisions of this Section to the same extent as
such Lender.





89

--------------------------------------------------------------------------------




Notwithstanding the foregoing paragraphs of this Section, any party to this
Agreement (and each Affiliate, director, officer, employee, agent or
representative of the foregoing or such Affiliate) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment or tax structure.  The foregoing language is not intended to waive
any confidentiality obligations otherwise applicable under this Agreement except
with respect to the information and materials specifically referenced in the
preceding sentence.  This authorization does not extend to disclosure of any
other information, including (a) the identity of participants or potential
participants in the transactions contemplated herein, (b) the existence or
status of any negotiations, or (c) any financial, business, legal or personal
information of or regarding a party or its affiliates, or of or regarding any
participants or potential participants in the transactions contemplated herein
(or any of their respective affiliates), in each case to the extent such other
information is not related to the tax treatment or tax structure of the
transactions contemplated herein.

10.16

Counsel Representation. THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS BEEN
REPRESENTED BY COMPETENT COUNSEL IN THE NEGOTIATION OF THIS AGREEMENT, AND THAT
ANY RULE OR CONSTRUCTION OF LAW ENABLING THE BORROWER TO ASSERT THAT ANY
AMBIGUITIES OR INCONSISTENCIES IN THE DRAFTING OR PREPARATION OF THE TERMS OF
THIS AGREEMENT SHOULD DIMINISH ANY RIGHTS OR REMEDIES OF THE ADMINISTRATIVE
AGENT OR THE OTHER SECURED PARTIES ARE HEREBY WAIVED BY THE BORROWER.

10.17

Patriot Act.  Each Lender hereby notifies the Borrowers that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Patriot Act.

10.18

Authorization of Administrative Agent.  Each Lender agrees that any action taken
by the Administrative Agent in accordance with the terms of this Agreement or
the other Loan Documents relating to the Collateral and the exercise by the
Administrative Agent of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Lenders.

10.19

Releases.  (a)  Upon the entry of the Final Financing Order, in consideration of
the agreements of the Administrative Agent and the Lenders contained herein and
the making of any Loans by Lenders, Borrowers, pursuant to this Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, on behalf of itself, its Subsidiaries and their
respective successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges the Administrative Agent and each Lender and their respective
successors and assigns, and their respective present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees and other representatives (all such parties being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and





90

--------------------------------------------------------------------------------




from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Pre-Petition
Released Claim” and collectively, “Pre-Petition Released Claims”) of every name
and nature, known or unknown, suspected or unsuspected, both at law and in
equity, which a Borrower, or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any nature, cause or
thing whatsoever which arises at any time on or prior to the day and date of
this Agreement, including, without limitation, for or on account of, or in
relation to, or in any way in connection with the this Agreement, as amended and
supplemented through the date hereof, and the other Loan Documents.

(b)

Upon the earlier of (i) the entry of the Final Financing Order or (ii) the entry
of an order of the Bankruptcy Court extending the term of the Interim Financing
Order beyond thirty (30) calendar days after the date of the entry of the
Interim Financing Order, the Borrowers, on behalf of themselves, their
Subsidiaries and their respective successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any
Pre-Petition Released Claim released, remised and discharged by Borrowers
pursuant to this Section 10.19.  If a Borrower or any of its Subsidiaries
violates the foregoing covenant, Borrowers agree to pay, in addition to such
other damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

(c)

Upon (i) the receipt by the Lenders, of payment in full of all Obligations in
cash or other immediately available funds, plus cash collateral or other
collateral security acceptable to Lenders to secure any Obligations that survive
or continue beyond the termination of the Loan Documents, and (ii) the
termination of the Loan Documents (the “Payment Date”), in consideration of the
agreements of the Lenders contained herein and the making of any Loans by the
Lenders, Borrowers and each of their Subsidiaries hereby covenants and agrees to
execute and deliver in favor of each Lender (and the Administrative Agent) a
valid and binding termination and release agreement, in form and substance
satisfactory to such Lender (or Administrative Agent).  If a Borrower or any of
its Subsidiaries violates such covenant, Borrowers agree to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

(d)

Each Borrower understands, acknowledges and agrees that the releases set forth
above in Section 10.19(a) and Section 10.19 (b) hereof may be pleaded as a full
and complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such releases.  The Borrowers agree
that no fact, event, circumstance, evidence or transaction which could now be
asserted or which may hereafter be discovered shall affect in any manner the
final and unconditional nature of the releases set forth in Section 10.19(a)
hereof and, when made, Section 10.19(b) hereof.





91

--------------------------------------------------------------------------------




10.20

Pre-Petition Term Loan Facility.The Borrowers and each other Credit Party agrees
and acknowledges that (i) this Agreement and the Loan Documents are separate and
distinct from the Prepetition First Lien Term Loan Agreement, (ii) the
Prepetition First Lien Term Loan Agreement continues in full force and effect,
(iii) by entering into this Agreement and each other Loan Document, none of the
Administration Agent, nor the Lenders waives, and each expressly reserves, any
and all claims, causes of action, defenses, rights and remedies it has or may
have pursuant to any or all of the Prepetition First Lien Term Loan Agreement,
and any intercreditor or subordination agreement, the Bankruptcy Code, and/or
under applicable law against or with respect to any Credit Party and any other
Person or entity; (iv) the Obligations of the Credit Parties, and the rights,
benefits, privileges, remedies, claims, Liens, security interests and priorities
of the Administrative Agent and Lenders arising under or in connection with this
Agreement, each other Loan Document and the Financing Orders, are in addition
to, and are not intended as a waiver or substitution for, the rights, benefits,
privileges, remedies, claims, liens, security interests and priorities granted
to such parties under the Prepetition First Lien Term Loan Agreement and any
intercreditor or subordination agreement, the Bankruptcy Code, and/or under
applicable law, all of which are expressly reserved by the Administrative Agent
and the Lenders.

ARTICLE 11

CERTAIN COLLATERAL ADMINISTRATION



11.1

Insurance of Collateral; Condemnation Proceeds. Each Credit Party shall maintain
and pay for insurance upon all Collateral, wherever located, covering casualty,
hazard, public liability, theft, malicious mischief and the other risks covered
under the policies listed in Part 11.1 of the Disclosure Schedule, in the
amounts and with the insurance companies listed in Part 11.1 of the Disclosure
Schedule (which describes all insurance of the Credit Parties in effect on the
date hereof with respect to Collateral) similar to those maintained by companies
of similar size and similarly situated.  The Credit Parties have the right to
substitute valid and enforceable policies issued by any Approved Insurer so long
as such policies insure the same risks and are in the same amounts or such other
amounts reasonably determined by such Credit Party and consistent with past
practices and in accordance with industry standards for companies in the same or
similar industry and of the size and owning Properties comparable to the Credit
Parties.  All proceeds constituting Term Loan Priority Collateral payable under
each such policy shall be applied in accordance with and subject to Section
3.1.1(c) to reduce the Loans.  The Credit Parties shall deliver copies of such
policies to the Administrative Agent.  Each policy insuring the Collateral
(except fidelity coverage against theft and malicious mischief) will (a) include
a loss payee endorsement satisfactory to the Administrative Agent, naming the
Administrative Agent and the ABL Administrative as sole loss payees and (b)
additional insured as appropriate.  Each such policy of insurance or endorsement
shall contain a clause requiring the insurer to give not less than 30 days prior
written notice to the Administrative Agent in the event of cancellation of the
policy for any reason whatsoever (except that in the case of cancellation for
non-payment of the premium, the insurer shall give 10 days’ prior written notice
to the Administrative Agent) and a clause specifying that the interest of the
Administrative Agent shall not be impaired or invalidated by any act or neglect
of any Credit Party or the owner of the property in which the Collateral is
stored or by the occupation of the premises for purposes more hazardous than are
permitted by said policy.  If any Credit Party fails to provide and pay for such
insurance, the Administrative Agent may, at its option, but shall not be
required to, procure the same and





92

--------------------------------------------------------------------------------




charge each Credit Party therefor.  Each Credit Party agrees to deliver to the
Administrative Agent, promptly as rendered, true copies of all claims and
reports relating to claims submitted to insurance companies issuing policies
insuring the Term Loan Priority Collateral.  For so long as no Event of Default
exists, each Credit Party shall have the right to settle, adjust and compromise
any claim with respect to any insurance maintained by each Credit Party with
respect to the Term Loan Priority Collateral provided that all proceeds thereof
are applied in the manner specified in this Agreement, and the Administrative
Agent agrees promptly to provide any necessary endorsement to any checks or
drafts issued in payment of any such claim.  At any time that an Event of
Default exists, only the Administrative Agent shall be authorized to settle,
adjust and compromise such claims.  The Administrative Agent shall have all
rights and remedies with respect to such policies of insurance on the Collateral
as are provided for in this Agreement and the other Loan Documents, and
consistent with the applicable insurance policies.

11.2

Protection of Collateral.  All expenses of protecting, storing, warehousing,
insuring, handling, maintaining and shipping any Collateral, all Taxes imposed
under any Applicable Law on any of the Collateral or in respect of the sale
thereof, and all other payments required to be made by the Administrative Agent
to any Person to realize upon any Collateral shall be borne and paid by Credit
Parties.  The Administrative Agent shall not be liable or responsible in any way
for the safekeeping of any of the Collateral or for any loss or damage thereto
(except for reasonable care in the custody thereof while any Collateral is in
the Administrative Agent’s actual possession) or for any diminution in the value
thereof, or for any act or default of any warehouseman, carrier, forwarding
agency, or other Person whomsoever, but the same shall be at the Credit Parties’
sole risk.

11.3

Defense of Title to Collateral.  Each Credit Party shall at all times defend its
title to the Collateral and the Collateral Agent’s Liens therein against all
Persons and all claims and demands whatsoever other than Permitted Liens.




Balance of Page Intentionally Left Blank

Signature Pages Follow








94

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Super-Priority Priming
Debtor In Possession Delayed Draw Term Loan Credit Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

THE STANDARD REGISTER COMPANY




By:

________________________________

Name:

Title:







STANDARD REGISTER

INTERNATIONAL, INC.




By:

________________________________

Name:

Title:







STANDARD REGISTER

TECHNOLOGIES, INC.




By:

________________________________

Name:

Title:







IMEDCONSENT, LLC




By:

________________________________

Name:

Title:







STANDARD REGISTER OF PUERTO

RICO INC.




By:

________________________________

Name:

Title:




[Mexico Borrower Signature Blocks To Come]








--------------------------------------------------------------------------------




SILVER POINT FINANCE, LLC,

as the Administrative Agent







By:

________________________________

Name:

Title:







SILVER POINT FINANCE, LLC,

as the Collateral Agent







By:

________________________________

Name:

Title:









